Exhibit 10.1

 

 

 

Loan No: 33-0942145

LOAN AGREEMENT

Dated as of October 4, 2017

Between

CDOR JAX COURT, LLC, TRS JAX COURT, LLC, CDOR ATL INDY, LLC, TRS ATL

INDY, LLC, CDOR SAN SPRING, LLC, and TRS SAN SPRING LLC,

collectively, as Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   Section 1.1    Definitions      1   Section 1.2    Principles of
Construction      20  

ARTICLE 2. GENERAL TERMS

     21   Section 2.1    The Loan      21   Section 2.2    Disbursement to
Borrower      21   Section 2.3    The Note and the other Loan Documents      21
  Section 2.4    Use of Proceeds      21   Section 2.5    Interest Rate      21
  Section 2.6    Loan Payments      25   Section 2.7    Prepayments      25  
Section 2.8    Interest Rate Protection Agreement      26   Section 2.9   
Extension of Maturity Date      29   Section 2.10    Release of Property      29
  Section 2.11    Taxes      31  

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

     35   Section 3.1    Legal Status and Authority      35   Section 3.2   
Validity of Documents      36   Section 3.3    Litigation      36   Section 3.4
   Agreements      37   Section 3.5    Financial Condition      37   Section 3.6
   Disclosure      37   Section 3.7    No Plan Assets      38   Section 3.8   
Not a Foreign Person      38   Section 3.9    Business Purposes      38  
Section 3.10    Borrower Information      38   Section 3.11    Status of
Property      38   Section 3.12    Financial Information      40   Section 3.13
   Condemnation      40   Section 3.14    Separate Lots      40   Section 3.15
   Insurance      40   Section 3.16    Use of Property      40   Section 3.17   
Leases and Rent Roll      40   Section 3.18    Filing and Recording Taxes     
41   Section 3.19    Management Agreement      41   Section 3.20    Illegal
Activity/Forfeiture      41   Section 3.21    Taxes      42   Section 3.22   
Permitted Encumbrances      42   Section 3.23    Material Agreements      42  
Section 3.24    [Intentionally Omitted]      42   Section 3.25    Federal
Reserve Regulations      42  

 

i



--------------------------------------------------------------------------------

Section 3.26    Investment Company Act      42   Section 3.27    Fraudulent
Conveyance      43   Section 3.28    Embargoed Person      43   Section 3.29   
Patriot Act      44   Section 3.30    Organizational Chart      44   Section
3.31    Bank Holding Company      44   Section 3.32    [Intentionally Omitted]
     44   Section 3.33    REA Representations      44   Section 3.34    No
Change in Facts or Circumstances      45   Section 3.35    Perfection of
Accounts      45   Section 3.36    Franchise Agreement      45  

ARTICLE 4. BORROWER COVENANTS

     45   Section 4.1    Existence      46   Section 4.2    Applicable Law     
46   Section 4.3    Maintenance and Use of Property      46   Section 4.4   
Waste      47   Section 4.5    Taxes and Other Charges      47   Section 4.6   
Litigation      48   Section 4.7    Access to Property      48   Section 4.8   
Notice of Default      48   Section 4.9    Cooperate in Legal Proceedings     
48   Section 4.10    Performance by Borrower      48   Section 4.11    Awards   
  48   Section 4.12    Books and Records      49   Section 4.13    Estoppel
Certificates      50   Section 4.14    Leases and Rents      51   Section 4.15
   Management Agreement      53   Section 4.16    Payment for Labor and
Materials      54   Section 4.17    Performance of Other Agreements      55  
Section 4.18    Debt Cancellation      55   Section 4.19    ERISA      55  
Section 4.20    No Joint Assessment      56   Section 4.21    Alterations     
56   Section 4.22    REA Covenants      57   Section 4.23    Material Agreements
     57   Section 4.24    Hotel Franchise      58   Section 4.25    PIP      59
 

ARTICLE 5. ENTITY COVENANTS

     59   Section 5.1    Single Purpose Entity/Separateness      59   Section
5.2    [Intentionally Omitted]      62   Section 5.3    Change of Name, Identity
or Structure      63   Section 5.4    Business and Operations      63  

 

ii



--------------------------------------------------------------------------------

ARTICLE 6. NO SALE OR ENCUMBRANCE

     63   Section 6.1    Transfer Definitions      63   Section 6.2    No
Sale/Encumbrance      64   Section 6.3    Permitted Equity Transfers      65  
Section 6.4    [Intentionally Omitted]      66   Section 6.5    Lender’s Rights
     66  

ARTICLE 7. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

     66   Section 7.1    Insurance      66   Section 7.2    Casualty      72  
Section 7.3    Condemnation      72   Section 7.4    Restoration      72  

ARTICLE 8. RESERVE FUNDS

     76   Section 8.2    Insurance Reserve Funds      77   Section 8.3   
Immediate Repair Funds      78   Section 8.4    Intentionally Omitted      78  
Section 8.5    Intentionally Omitted      78   Section 8.6    The Accounts
Generally      79   Section 8.7    PIP Reserve Funds      80   Section 8.8   
FF&E Reserve Funds      80  

ARTICLE 9. CASH MANAGEMENT AGREEMENT

     81   Section 9.1    Cash Management Agreement      81   Section 9.2    Cash
Flow Sweep      81  

ARTICLE 10. EVENTS OF DEFAULT; REMEDIES

     81   Section 10.1    Event of Default      81   Section 10.2    Remedies   
  84  

ARTICLE 11. SECONDARY MARKET

     86   Section 11.1    Secondary Market Transactions      86   Section 11.2
   Servicer      87   Section 11.3    [Intentionally Omitted]      87  
Section 11.4    [Intentionally Omitted]      87   Section 11.5    Acknowledgment
and Consent to Bail-In of EEA Financial Institutions      87  

ARTICLE 12. INDEMNIFICATIONS

     87   Section 12.1    General Indemnification      87   Section 12.2   
Mortgage and Intangible Tax and Transfer Tax Indemnification      88  
Section 12.3    ERISA Indemnification      88   Section 12.4    Duty to Defend,
Legal Fees and Other Fees and Expenses      88   Section 12.5    Survival     
89   Section 12.6    Environmental Indemnity      89  

 

iii



--------------------------------------------------------------------------------

ARTICLE 13. EXCULPATION

     89   Section 13.1    Exculpation      89   Section 13.2    Survival      92
 

ARTICLE 14. NOTICES

     92   Section 14.1    Notices      92  

ARTICLE 15. FURTHER ASSURANCES

     93   Section 15.1    Replacement Documents      93   Section 15.2   
Recording of Security Instrument, etc.      93   Section 15.3    Further Acts,
etc.      94   Section 15.4    Changes in Tax, Debt, Credit and Documentary
Stamp Laws      94  

ARTICLE 16. WAIVERS

     95   Section 16.1    Remedies Cumulative; Waivers      95   Section 16.2   
Modification, Waiver in Writing      95   Section 16.3    Delay Not a Waiver   
  95   Section 16.4    Waiver of Trial by Jury      95   Section 16.5    Waiver
of Notice      96   Section 16.6    Remedies of Borrower      96   Section 16.7
   Marshalling and Other Matters      96   Section 16.8    Waiver of Statute of
Limitations      96   Section 16.9    Waiver of Counterclaim      96  
Section 16.10    Sole Discretion of Lender      96  

ARTICLE 17. MISCELLANEOUS

     97   Section 17.1    Survival      97   Section 17.2    Governing Law     
97   Section 17.3    Headings      98   Section 17.4    Severability      98  
Section 17.5    Preferences      98   Section 17.6    Expenses      98  
Section 17.7    Cost of Enforcement      100   Section 17.8    Exhibits and
Schedules Incorporated      100   Section 17.9    Offsets, Counterclaims and
Defenses      100   Section 17.10    No Joint Venture or Partnership; No Third
Party Beneficiaries      100   Section 17.11    Publicity; Advertising      101
  Section 17.12    Conflict; Construction of Documents; Reliance      102  
Section 17.13    Entire Agreement      102   Section 17.14    Liability      102
  Section 17.15    Duplicate Originals; Counterparts      102   Section 17.16   
Cross-Default; Cross-Collateralization      102  

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Exhibit A    Additional Definitions Exhibit B    Form of Section 2.11
Certificate Exhibit C    Disbursement Request and Certification Schedule I   
Immediate Repairs Schedule II    Organizational Chart Schedule III   
Description of REA’s Schedule IV    Individual Properties Schedule V   
Amortization Schedule Schedule VI    PIP Work

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of October 4, 2017 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address
c/o Wells Fargo Commercial Mortgage Servicing, 401 S. Tryon Street, 8th Floor,
Charlotte, North Carolina 28202 (together with its successors and/or assigns,
“Lender”) and CDOR JAX COURT, LLC, a Delaware limited liability company, TRS JAX
COURT, LLC, a Delaware limited liability company, CDOR ATL INDY, LLC, a Delaware
limited liability company, TRS ATL INDY, LLC, a Delaware limited liability
company, CDOR SAN SPRING, LLC, a Delaware limited liability company, and TRS SAN
SPRING LLC, a Delaware limited liability company, each having an address at c/o
Condor Hospitality Trust, Inc., 4800 Montgomery Lane, Suite 220, Bethesda, MD
20814 (together with its permitted successors and/or assigns, collectively,
“Borrower”).

RECITALS:

Borrower desires to obtain the Loan (defined below) from Lender.

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

ARTICLE 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions.

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“30/360 Basis” shall mean on the basis of a 360-day year consisting of 12 months
of 30 days each.

“Acceptable Franchisor” shall mean a franchisor acceptable to Lender, as
determined by Lender (deemed by Lender to not be a downgrade).

“Acceptable LLC” shall mean a limited liability company formed under Delaware
law which (i) has at least one springing member, which, upon the dissolution of
all of the members or the withdrawal or the disassociation of all of the members
from such limited liability company, shall immediately become the sole member of
such limited liability company, and (ii) is otherwise satisfactory to Lender.

“Accounts” shall have the meaning set forth in the Cash Management Agreement.



--------------------------------------------------------------------------------

“Act” shall have the meaning set forth in Section 5.1(d) hereof.

“Actual/360 Basis” shall mean on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.

“Actual Extension Debt Service Coverage Ratio” shall have the meaning set forth
on Exhibit A attached hereto and made a part hereof. All capitalized terms in
such definition are also set forth on Exhibit A.

“Adjusted LIBOR Rate” shall mean, with respect to the applicable Interest
Accrual Period, the quotient of (i) LIBOR applicable to such Interest Accrual
Period, divided by (ii) one (1) minus the Reserve Percentage:

 

Adjusted LIBOR Rate        

   =                    LIBOR                       (1 – Reserve Percentage)

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than twenty percent (20%) of, is in Control of, is
Controlled by or is under common ownership or Control with such Person or is a
director or officer of such Person or of an Affiliate of such Person.

“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Operating Tenant, Guarantor, any SPE Component Entity (if any) or any
Affiliate of such entities has, directly or indirectly, any legal, beneficial or
economic interest.

“Allocated Loan Amount” shall mean the portion of the principal amount of the
Loan allocated to any applicable Individual Property as set forth on Schedule IV
hereof, as such amounts may be adjusted from time to time as hereinafter set
forth. Upon each adjustment in the amount of Debt due to either a regular
payment of monthly Debt Service and/or a prepayment of the Loan in accordance
with the terms hereof, each Allocated Loan Amount shall be decreased by an
amount equal to the product of (i) the amount of such payment and (ii) a
fraction, the numerator of which is the applicable Allocated Loan Amount (prior
to the adjustment in question) and the denominator of which is the total of all
Allocated Loan Amounts (prior to the adjustment in question). Notwithstanding
the foregoing or anything herein to the contrary, (a) in the event of a Casualty
or Condemnation whereby Net Proceeds shall be applied to the Debt pursuant to
the terms of Section 7.4 hereof, then such Net Proceeds shall be applied
(1) first, to reduce the Allocated Loan Amount of the Individual Property
affected by such Casualty or Condemnation and (2) second, pro rata to reduce the
Allocated Loan Amounts of each of the other Individual Properties and
(b) notwithstanding the terms of the foregoing clause (a), when the Debt is
reduced as the result of Lender’s receipt of proceeds with respect to a
Condemnation or Casualty affecting one hundred percent (100%) of an Individual
Property, the Allocated Loan Amount for such Individual Property with respect to
which the insurance proceeds or Award were received shall, at Lender’s sole
discretion, be reduced to zero (such Allocated Loan Amount prior to reduction
being referred to as the “Withdrawn Allocated Amount”), and each other Allocated
Loan Amount shall, if the Withdrawn Allocated Amount exceeds such proceeds (such
excess being referred to as the “Proceeds Deficiency”), be increased by an
amount equal to the product of (1) the Proceeds Deficiency and (2) a fraction,
the numerator of which is the applicable Allocated Loan Amount (prior to the
adjustment in question) and the denominator of which is the aggregate of all of
the Allocated Loan Amounts (prior to the adjustment in question) other than the
Withdrawn Allocated Amount.

 

2



--------------------------------------------------------------------------------

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Threshold” shall mean an amount equal to 4% of the outstanding
principal balance of the Loan.

“Annual Budget” shall have the meaning set forth in Section 4.12(a)(v) hereof.

“Applicable Contribution” shall have the meaning set forth in Section 17.17
hereof.

“Applicable Law” shall mean all applicable federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower or the Property or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower or the Property or any part
thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof, or
(ii) in any way limit the use and enjoyment thereof.

“Applicable Lending Office” shall mean the “lending office” of Lender (or of an
Affiliate of Lender) located at the address set forth in the introductory
paragraph hereof or such other office of Lender (or of an Affiliate of Lender)
as Lender may from time to time specify to Borrower as the office by which the
Loan is to be made and/or maintained.

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA, prepared by an independent third party appraiser holding an MAI
designation, who is state licensed or state certified if required under the laws
of the state where the Property is located, who meets the requirements of
FIRREA.

“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement dated as of the date hereof among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3



--------------------------------------------------------------------------------

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights (to the extent applicable).

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrower Party” shall mean any Person acting on behalf of or at the direction
of Borrower, SPE Component Entity, Guarantor and/or Sponsor.

“Breakage Costs” shall have the meaning set forth in Section 2.5 hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in the State of North Carolina are not open for
business.

“Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender, Borrower, and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from
time-to-time.

“Cash Trap Event Period” shall have the meaning set forth in the Cash Management
Agreement.

“Casualty” shall have the meaning set forth in Section 7.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Collateral Assignment of Interest Rate Protection Agreement” shall mean that
certain Collateral Assignment of Interest Rate Protection Agreement, dated as of
the date hereof, executed by Borrower in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Constituent Members” shall have the meaning set forth in Section 5.2(b) hereof.

 

4



--------------------------------------------------------------------------------

“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.

“Counterparty” shall mean the counterparty under any Interest Rate Protection
Agreement or Replacement Interest Rate Protection Agreement, which counterparty
shall be (i) Wells Fargo Bank, N.A. or (ii) any other counterparty acceptable to
Lender.

“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign (to the extent applicable), relating to
bankruptcy, insolvency, reorganization, conservatorship, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to its debts or debtors.

“Crowdfunded Person” shall mean a Person capitalized primarily by monetary
contributions (A) of less than $35,000 each from more than 35 investors who are
individuals and (B) which are funded primarily (I) in reliance upon Regulation
Crowdfunding promulgated by the Securities and Exchange Commission pursuant to
the Securities Act of 1933, as amended and/or (II) through internet-mediated
registries, platforms or similar portals, mail-order subscriptions, benefit
events and/or similar methods.

“DBRS” shall mean DBRS, Inc.

“Debt” shall mean (i) the outstanding principal amount set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums due to Lender in respect of the Loan under the
Note, this Agreement or the other Loan Documents, (ii) any Interest Rate
Protection Breakage Costs due and payable pursuant to the Interest Rate
Protection Agreement, and (iii) all sums advanced and costs and expenses
incurred (including unpaid or unreimbursed servicing and special servicing fees)
by Lender in connection with the enforcement and/or collection of the Debt or
any part thereof.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Loan.

“Debt Service Coverage Ratio” shall have the meaning set forth on Exhibit A
attached hereto and made a part hereof. All capitalized terms in such definition
are also set forth on Exhibit A.

“Debt Yield” shall have the meaning set forth on Exhibit A attached hereto and
made a part hereof. All capitalized terms in such definition are also set forth
on Exhibit A.

“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, unless cured or waived, would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) the sum of (a) the Interest
Rate and (b) four percent (4%).

 

5



--------------------------------------------------------------------------------

“Defined Benefit Plan” shall mean a plan, document, agreement, or arrangement
currently or previously maintained or sponsored by the Borrower or by any ERISA
Affiliate, or to which either the Borrower or ERISA Affiliate currently makes,
or previously made, contributions, and which (i) provides or is expected to
provide retirement benefits to employees or other workers, and (ii) the Borrower
could reasonably be expected to have any liability (including liability
attributable from an ERISA Affiliate). A Defined Benefit Plan shall include any
plan that, if it were terminated at any time, would result in Borrower or ERISA
Affiliate being deemed to be a “contributing sponsor” (as defined in
Section 4001(a)(13) of ERISA) of the terminated plan pursuant to ERISA
Section 4069. A Defined Benefit Plan does not include a Multiemployer Plan.

“Deposit Account” shall have the meaning set forth in the Cash Management
Agreement.

“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) London Business Days prior to the first (1st) day of
such Interest Accrual Period.

“Disbursement Request Form” shall mean a Disbursement Request and Certification
in the form attached hereto as Exhibit C.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

6



--------------------------------------------------------------------------------

“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from two (2) of the Rating Agencies in the case of
accounts in which funds are held for thirty (30) days or less and (ii) the
senior unsecured debt obligations of which are rated at least “A” (or its
equivalent) from two (2) of the Rating Agencies in the case of accounts in which
funds are held for more than thirty (30) days or (b) such other depository
institution otherwise approved by Lender from time to time.

“Embargoed Person” shall have the meaning set forth in Section 3.28 hereof.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower, Operating Tenant
and Guarantor in connection with the Loan for the benefit of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

“Equity Collateral” shall have the meaning set forth in Section 11.3 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or may hereafter be amended, restated, replaced or
otherwise modified.

“ERISA Affiliate” shall mean all members of a controlled group of corporations
and all trades and business (whether or not incorporated) under common control
and all other entities which, together with Borrower, are treated as a single
employer under any or all of Sections 414(b), (c), (m) or (o) of the IRS Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Excluded Taxes” shall have the meaning set forth in Section 2.11 hereof.

“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.

“Exit Fee” shall mean (i) an amount equal to four percent (4%) of (a) the
outstanding principal balance of the Loan or (b) in connection with a partial
prepayment of the Loan, the principal amount of the Loan being prepaid, in each
case, if prepaid during the term beginning on or after the Monthly Payment Date
occurring in December 2017, and continuing to, but not including, the Monthly
Payment Date occurring in December 2018, (ii) three percent (3%) of (a) the
outstanding principal balance of the Loan or (b) in connection with a partial
prepayment of the Loan, the principal amount of the Loan being prepaid, in each
case, if prepaid during the term beginning on or after the Monthly Payment Date
occurring in December 2018 and continuing to, but not including, the Monthly
Payment Date occurring in December 2019, (iii) two percent (2%) of (a) the
outstanding principal balance of the Loan or (b) in connection with a partial
prepayment of the Loan, the principal amount of the Loan being prepaid, in each
case, if prepaid

 

7



--------------------------------------------------------------------------------

during the term beginning on or after the Monthly Payment Date occurring in
December 2019 and continuing to, but not including, the Monthly Payment Date
occurring in December 2020, (iv) an amount equal to one percent (1%) of (a) the
outstanding principal balance of the Loan or (b) in connection with a partial
prepayment of the Loan, the principal amount of the Loan being prepaid, in each
case, if prepaid during the term beginning on or after the Monthly Payment Date
occurring in December 2020, and continuing to, but not including, the Monthly
Payment Date occurring in December 2021, (v) an amount equal to one half of one
percent (0.5%) of (a) the outstanding principal balance of the Loan or (b) in
connection with a partial prepayment of the Loan, the principal amount of the
Loan being prepaid, in each case, if prepaid during the term beginning on or
after the Monthly Payment Date occurring in December 2021, and continuing to,
but not including, the Monthly Payment Date occurring in August 2022, or (vi) at
par if prepaid during the term beginning on or after the Monthly Payment Date
occurring in August 2022, and continuing through the Maturity Date.

“Extension Fee” shall mean a fee (for each Extension Term) payable by Borrower
equal to the product of the outstanding principal balance of the Loan as of the
then effective Maturity Date (i.e., before giving effect to the Extension Term
to which the Extension Fee applies) multiplied by the Extension Fee Percentage,
which fee shall be deemed earned in full upon the giving of the applicable
extension pursuant to Section 2.9 hereof.

“Extension Fee Percentage” shall mean twenty-five hundredths percent (0.25%).

“Extension Term” shall have the meaning set forth in Section 2.9 hereof.

“FATCA” shall mean Sections 1471 through 1474 of the IRS Code and any
regulations or official interpretations thereof.

“FF&E” shall mean all movable furniture, furnishings, fixtures or equipment and
other items of tangible personal property now or hereafter located in or on each
Property or the Improvements or used in connection with the use, occupancy,
operation and maintenance of all or any part of the hotel located on the
Property that have no permanent structural connection to the building(s) at the
Property, other than stocks of food and other supplies held for consumption in
normal operation but including, without limitation, appliances, machinery,
equipment, signs, artwork, office furnishings and equipment, guest room
furnishings, and specialized equipment for kitchens, laundries, bars,
restaurant, public rooms, health and recreational facilities, linens, dishware,
all partitions, screens, awnings, shades, blinds, floor coverings, hall and
lobby equipment, heating, lighting, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning and communication plants
or systems with appurtenant fixtures, vacuum cleaning systems, call or beeper
systems, security systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials; reservation system computer and related
equipment; all equipment, manual, mechanical or motorized, for the construction,
maintenance, repair and cleaning of, parking areas, walks, underground ways,
truck ways, driveways, common areas, roadways, highways and streets.

“Fitch” shall mean Fitch, Inc.

“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.

 

8



--------------------------------------------------------------------------------

“Franchise Agreement” shall mean, individually or collectively (as the context
may require), (a) for the SpringHill Suites, that certain SpringHill Suites by
Marriott Relicensing Franchise Agreement dated October 1, 2015 between Marriott
International, Inc. and TRS San Spring, LLC, (b) for the Courtyard, that certain
Courtyard by Marriott Relicensing Franchise Agreement dated October 2, 2015
between Marriott International, Inc. and TRS Jax Court, LLC and (c) for the
Hotel Indigo, that certain Hotel Indigo Change of Ownership License Agreement
dated October 1, 2015 between Holiday Hospitality Franchising, LLC and TRS Atl
Indy, LLC.

“Franchisor” shall mean (a) for the SpringHill Suites, Marriott International,
Inc., (b) for the Courtyard, Marriott International, Inc. and (c) for the Hotel
Indigo, Holiday Hospitality Franchising, LLC, together with any permitted
replacement Acceptable Franchisor.

“Funding Borrower” shall have the meaning set forth in Section 17.17 hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Guarantor” shall mean Condor Hospitality Trust, Inc., a Maryland corporation.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations executed by
Guarantor and dated as of the date hereof.

“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.

“Immediate Repair Funds” shall have the meaning set forth in Section 8.3 hereof.

“Immediate Repairs” shall have the meaning set forth in Section 8.3 hereof.

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, (vii) any property-assessed clean energy loans or similar
indebtedness, including, without limitation, if such loans or indebtedness are
made or otherwise provided by any Governmental Authority and/or secured or
repaid (directly or indirectly) by any taxes or similar assessments, and
(viii) any other similar amounts.

 

9



--------------------------------------------------------------------------------

“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) any Servicer or prior Servicer of
the Loan, (d) any investor or any prior investor in the Loan, (e) any trustees,
custodians or other fiduciaries who hold or who have held a full or partial
interest in the Loan for the benefit of any investor or other third party,
(f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business) in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.

“Individual Property” shall have the meaning set forth in Section 2.10(a)
hereof.

“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.

“Insurance Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.

“Interest Accrual Period” shall mean the period beginning on the first day of
each calendar month during the term of the Loan and ending on (and including)
the last day of such calendar month.

“Interest Rate” shall mean the rate or rates at which the outstanding principal
amount of the Loan bears interest from time to time in accordance with the
provisions of Section 2.5 hereof.

“Interest Rate Protection Agreement” shall mean, as applicable, any interest
rate swap agreement (together with the confirmation and schedules relating
thereto) in form and substance reasonably satisfactory to Lender between
Borrower and Counterparty or any Replacement Interest Rate Protection Agreement.

“Interest Rate Protection Breakage Costs” shall have the meaning set forth in
Section 2.8(f) hereof.

“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.

“Kroll” shall mean Kroll Bond Rating Agency, Inc.

“KYC Conditions” shall mean that Borrower shall be able to, after giving effect
to the equity transfer or transfers in question, (I) remake the representations
contained herein relating to ERISA, OFAC and Patriot Act matters (and, upon
Lender’s request. Borrower shall deliver to

 

10



--------------------------------------------------------------------------------

Lender (x) an Officer’s Certificate containing such updated representations
effective as of the date of the consummation of the applicable equity transfer
and (y) searches, acceptable to Lender, for any Person (excluding any direct or
indirect owner of Guarantor) owning, directly or indirectly, 25% (or, if such
Person is not formed, organized or incorporated in, or is not a citizen of, the
United States of America, 10%) or more of the interests in the Borrower as a
result of such transfer) and (II) continue to comply with the covenants
contained herein relating to ERISA OFAC and Patriot Act matters.

“Land” shall have the meaning set forth in the Security Instrument.

“Lease” shall mean any and all leases, subleases, rental agreements and other
agreements (but excluding the Operating Lease, agreements, permitting guests to
occupy the Land and/or Improvements in the ordinary course of business and
Permitted Equipment Leases) whether or not in writing affecting the use,
enjoyment or occupancy of the Land and/or the Improvements heretofore or
hereafter entered into and all extensions, amendments and modifications thereto,
whether before or after the filing by or against Borrower of any petition for
relief under Creditors Rights Laws.

“Leasing Reserve Funds” shall have the meaning set forth in Section 8.5 hereof.

“Leasing Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.5 hereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereof.

“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate
(expressed as a percentage per annum and rounded upward, as necessary, to the
next nearest 1/1000 of 1%) equal to the rate reported for deposits in U.S.
dollars, for a one-month period, that appears on Reuters Screen LIBOR01 Page (or
the successor thereto) as of 11:00 a.m., London time, on the related
Determination Date; provided that, (i) if such rate does not appear on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date,
Lender shall request the principal London office of any four major reference
banks in the London interbank market selected by Lender to provide such bank’s
offered quotation (expressed as a percentage per annum) to prime banks in the
London interbank market for deposits in U.S. dollars for a one-month period as
of 11:00 a.m., London time, on such Determination Date for the amounts for a
comparable loan at the time of such calculation and, if at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations and (ii) if fewer than two such quotations in clause (i) are so
provided, Lender shall request any three major banks in New York City selected
by Lender to provide such bank’s rate (expressed as a percentage per annum) for
loans in U. S. dollars to leading European banks for a one-month period as of
approximately 11:00 a.m., New York City time on the applicable Determination
Date for the amounts for a comparable loan at the time of such calculation and,
if at least two such rates are so provided, LIBOR shall be the arithmetic mean
of such rates. Notwithstanding the foregoing or anything herein to the contrary,
in no event shall LIBOR be less than zero percent (0%) per annum. Lender’s
computation of LIBOR shall be conclusive and binding on Borrower for all
purposes, absent manifest error.

 

11



--------------------------------------------------------------------------------

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

“LIBOR Rate” shall mean the sum of (i) the Adjusted LIBOR Rate and (ii) the
LIBOR Spread.

“LIBOR Spread” shall mean two and thirty-nine hundredths percent(2.39%).

“Licenses” shall have the meaning set forth in Section 3.11(a) hereof.

“LLC Agreement” shall have the meaning set forth in Section 5.1(d) hereof.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Assignment of Management
Agreement, the Cash Management Agreement, the Guaranty, the Subordination
Agreement, the Collateral Assignment of Interest Rate Protection Agreement (as
applicable) and all other documents executed and/or delivered in connection with
the Loan.

“Loan-To-Value Ratio” shall mean a percentage calculated by multiplying (i) a
fraction, the numerator of which is the outstanding principal balance of the
Loan and the denominator of which is the value of the Property based on a
current Appraisal thereof, by (ii) one hundred (100).

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities and any impairment of Lender’s security for the
Loan), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to legal fees
and other costs of defense).

“Major Lease” shall mean (i) any Lease which, individually or when aggregated
with all other Leases with the same Tenant or its Affiliate, either (A) accounts
for 20% or more of the total rental income for the Property, or (B) demises 20%
or more of the Property’s gross leasable area, (ii) any Lease which contains any
option, offer, right of first refusal or other similar entitlement to acquire
all or any portion of the Property, and (iii) any instrument guaranteeing or
providing credit support for any Lease meeting the requirements of (i) and/or
(ii) above.

“Management Agreement” shall mean the management agreement entered into by and
between Operating Tenant and the current Manager or any replacement management
agreement entered into by and between Borrower and any Manager in accordance
with the terms hereof and of the other Loan Documents, pursuant to which Manager
is to provide management and other services with respect to the Property.

 

12



--------------------------------------------------------------------------------

“Manager” shall mean Peachtree Hospitality Management, LLC or such other entity
selected as the manager of the Property in accordance with the terms of this
Agreement or the other Loan Documents.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, management, operations or condition
(financial or otherwise) of Borrower, Operating Tenant, Guarantor, Sponsor or
the Property, (iii) the enforceability, validity, perfection or priority of the
lien of the Security Instrument or the other Loan Documents, (iv) the ability of
Borrower or Operating Tenant, as applicable, to perform its obligations under
the Security Instrument or the other Loan Documents, or (v) the ability of
Guarantor to perform its obligations under the Loan Documents to which it is a
party.

“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property, other than the Management Agreement, the
Franchise Agreement, the Operating Lease, the Leases and the Permitted Equipment
Leases, as to which either (i) there is an obligation of Borrower or Operating
Tenant, as applicable, to pay more than $25,000.00 per annum; or (ii) the term
thereof extends beyond one year (unless cancelable on thirty (30) days or less
notice without requiring the payment of termination fees or payments of any kind
in excess of $10,000).

“Maturity Date” shall mean November 1, 2022, as the same may be extended
pursuant to and in accordance with Section 2.9 hereof, or such other date on
which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the Applicable Law that is held by
any court of competent jurisdiction to govern the interest rate provisions of
the Loan.

“Member” is defined in Section 5.1(d) hereof.

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).

“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.2
hereof.

“Monthly Payment Amount” shall mean the sum of (i) the monthly interest accrued
on the Loan for the preceding Interest Accrual Period and (ii) the Principal
Payment.

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan, commencing on December 1, 2017.

“Monthly Tax Deposit” shall have the meaning set forth in Section 8.1 hereof.

“Moody’s” shall mean Moody’s Investor Service, Inc.

 

13



--------------------------------------------------------------------------------

“Morningstar” shall mean Morningstar Credit Ratings, LLC.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) of ERISA or Section 4001(a)(3) of ERISA, and to which Borrower or
any ERISA Affiliate is making, is obligated to make, or has made or been
obligated to make during the last six years, contributions on behalf of
participants who are or were employed by any of them.

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.

“New Manager” shall have the meaning set forth in Section 4.15 hereof.

“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.11 hereof.

“Non-U.S. Lender” shall have the meaning set forth in Section 2.11 hereof.

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of $26,500,000, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, extended, renewed, supplemented,
severed, split, or otherwise modified from time to time.

“Obligations” shall have the meaning set forth in Section 17.17 hereof.

“OFAC” shall have the meaning set forth in Section 3.28 hereof.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by Responsible Officer of Borrower.

“Operating Lease” shall mean, individually and/or collectively (as the context
may require), (a) for the SpringHill Suites, that certain Master Lease Agreement
dated October 1, 2015 between CDOR San Spring, LLC and TRS San Spring, LLC,
(b) for the Courtyard, that certain Master Lease Agreement dated October 1, 2015
between CDOR Jax Court, LLC and TRS Jax Court, LLC and (c) for the Hotel Indigo,
that certain Master Lease Agreement dated October 1, 2015 between CDOR Atl Indy,
LLC and TRS Atl Indy, LLC.

“Operating Tenant” shall mean, individually and/or collectively (as the context
may require), each of (b) for the SpringHill Suites, TRS San Spring, LLC,
(b) for the Courtyard, TRS Jax Court, LLC and (c) for the Hotel Indigo, TRS Atl
Indy, LLC.

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

 

14



--------------------------------------------------------------------------------

“Other Taxes” shall have the meaning set forth in Section 2.11(b) hereof.

“Patriot Act” shall have the meaning set forth in Section 3.29 hereof.

“Periodic Treasury Yield” shall mean the annual yield to maturity of the
actively traded non-callable United States Treasury fixed interest rate security
(other than any such security which can be surrendered at the option of the
holder at face value in payment of federal estate tax or which was issued at a
substantial discount) that has a maturity closest to (whether before, on or
after) the Maturity Date (or if two or more such securities have maturity dates
equally close to the Maturity Date, the average annual yield to maturity of all
such securities), as reported in The Wall Street Journal or other authoritative
publication or news retrieval service on the fifth (5th) Business Day preceding
the prepayment date.

“Permitted Encumbrances” shall mean, collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the Title Insurance Policy,
(c) liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent (but excluding any lien securing any property-assessed clean
energy loans or similar indebtedness with respect to Borrower and/or the
Property, including, without limitation, if such loans or indebtedness are made
or otherwise provided by any Governmental Authority and/or secured or repaid
(directly or indirectly) by any taxes or similar assessments), (d) mechanic’s or
materialmen’s liens being contested in good faith by appropriate proceedings and
bonded in accordance with this Agreement (e) rights of Tenant (as tenants only
with no options of purchase or rights of first refusal to purchase the Property)
under Leases in effect as of the Closing Date or hereafter entered into,
(f) Permitted Equipment Leases and purchase money Liens permitted in accordance
with the terms of this Agreement, and (g) such other title and survey exceptions
as Lender has approved or may approve in writing in Lender’s sole discretion.

“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Borrower’s business and (ii) relate to Personal Property which is (A) used in
connection with the operation and maintenance of the Property in the ordinary
course of Borrower’s business and (B) readily replaceable without material
interference or interruption to the operation of the Property.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.

 

15



--------------------------------------------------------------------------------

“PIP” means a property improvement plan or similar requirement imposed by the
Franchisor under the Franchise Agreement.

“PIP Completion Evidence” means evidence reasonably acceptable to Lender that
all PIP Work has been completed and paid for in full in a good, workmanlike and
lien free manner, which such evidence shall include, without limitation,
(a) written certification from the Franchisor confirming the foregoing and (b) a
title search for the Property confirming that only Permitted Encumbrances exist
and no liens, lis pendens or similar matters have been filed.

“PIP Funds” shall have the meaning specified in Section 8.7 hereof.

“PIP Reserve Fund” shall have the meaning specified in Section 8.7 hereof.

“PIP Work” means the work required in connection with the PIP which is detailed
on Schedule VI hereto.

“Policies” shall have the meaning specified in Section 7.1 hereof.

“Prime Rate” shall mean the annual rate of interest publicly announced by Wells
Fargo Bank, N.A. in San Francisco, California, as its prime rate, as such rate
shall change from time to time. If Wells Fargo Bank, N.A. ceases to announce a
prime rate, Prime Rate shall mean the rate of interest published in The Wall
Street Journal from time to time as the “Prime Rate.” If more than one “Prime
Rate” is published in The Wall Street Journal for a day, the average of such
“Prime Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasigovernmental body,
then Lender shall select a comparable interest rate index. Notwithstanding the
foregoing or anything herein to the contrary, in no event shall the Prime Rate,
for purposes of the Loan, be less than zero percent (0%) per annum.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the LIBOR Spread on the date LIBOR was last
applicable to the Loan and (b) the Prime Rate on the date that LIBOR was last
applicable to the Loan; provided, however, in no event shall such difference be
a negative number.

“Principal Payment” shall mean a payment to Lender of principal in the amount
set forth in the amortization schedule attached hereto as Schedule V.]

“Prior Loan” shall mean the loans evidenced by the following documents: (a) for
the SpringHill Suites, (i) that certain Assignment and Assumption of Deed of
Trust and Other Loan Documents and Modification Agreement dated October 1, 2015
between CDOR San Spring, LLC, TRS San Spring, LLC, Guarantor, PHG San Antonio,
LLC, Jatin Desai, Mitul Patel, Gregory Friedman and LMREC 2015-CRE1, Inc. and
(ii) that certain Credit Agreement dated March 1, 2017 among Condor Hospitality
Limited Partnership, KeyBank National Association

 

16



--------------------------------------------------------------------------------

and the other lenders party thereto and KeyBank National Association, as agent
for the lenders party thereto; (b) for the Courtyard, that certain Loan
Agreement dated October 2, 2015 between GE Capital Franchise Finance Corporation
(n/k/a Western Alliance Bank), CDOR Jax Court, LLC and TRS Jax Court, LLC; and
(c) for the Hotel Indigo, that certain Loan Agreement dated October 2, 2015
between GE Capital Franchise Finance Corporation (n/k/a Western Alliance Bank),
CDOR Atl Indy, LLC and TRS Atl Indy, LLC.

“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.

“Property” shall have the meaning set forth in each Security Instrument.

“Qualified Equityholder” shall mean (i) Guarantor or (ii) a bank, savings and
loan association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, real estate company, investment fund or an
institution substantially similar to any of the foregoing, provided in each case
under this clause (ii) that such Person (x) has total assets (in name or under
management) in excess of $450,000,000 and (except with respect to a pension
advisory firm or similar fiduciary) capital/statutory surplus or shareholder’s
equity in excess of $100,000,000 (in both cases, exclusive of the Property), (y)
upon foreclosure of a pledge, employs a Qualified Manager or is regularly
engaged in the business of owning and operating comparable properties in major
metropolitan areas and (z) (I) within the last ten (10) years, has not (a) had a
credit event that has caused or will cause a material adverse effect on its
organization or business operations, (b) been subject to any material, uncured
event of default in connection with a loan financing which resulted in
(A) litigation or (B) an acceleration of an indebtedness held by Lender or any
other secondary market or institutional lender of similar size and with similar
operations as Lender and (c) been the subject any action or proceeding as a
debtor under the Bankruptcy Code, and (II) none of the principals or Persons
which Control such person or own a material direct or indirect equity interest
in such Person have ever been convicted of a felony, or (iii) any other Person
reasonably approved by Lender.

“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.

“Qualified Manager” shall have the meaning set forth in the Assignment of
Management Agreement.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, DBRS, Kroll and
Morningstar, or any other nationally-recognized statistical rating agency (and
any successor to any of the foregoing).

“REA” shall mean, individually and/or collectively (as the context may require),
each reciprocal easement, covenant, condition and restriction agreement or
similar agreement affecting the Property as more particularly described on
Schedule III hereto and any future reciprocal easement or similar agreement
affecting the Property entered into in accordance with the applicable terms and
conditions hereof.

“Registrar” shall have the meaning set forth in Section 11.4 hereof.

 

17



--------------------------------------------------------------------------------

“Reimbursement Contribution” shall have the meaning set forth in Section 17.17
hereof.

“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.

“Rent Roll” shall have the meaning set forth in Section 3.17 hereof.

“Rents” shall have the meaning set forth in the Security Instrument.

“Replacement Interest Rate Protection Agreement” shall have the meaning set
forth in Section 2.8(c) hereof.

“Replacement Reserve Funds” shall have the meaning set forth in Section 8.4
hereof.]

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.4 hereof.

“Replacements” for any period shall mean amounts expended for replacements
and/or alterations to the Property and required to be capitalized according to
GAAP and reasonably approved by Lender.

“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.

“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.

“Reserve Funds” shall mean the Tax Reserve Funds, the Insurance Reserve Funds,
the Immediate Repair Funds, the FF&E Reserve Funds, the, and any other escrow
funds established by this Agreement or the other Loan Documents.

“Reserve Percentage” shall mean the rates (expressed as a decimal) of reserve
requirements applicable to Lender with respect to the Loan on the date two
(2) London Business Days prior to the beginning of such Interest Accrual Period
(including, without limitation, basic, supplemental, marginal and emergency
reserves) under any regulations of any Governmental Authority as now and from
time to time hereafter in effect, dealing with reserve requirements prescribed
for Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors of the Federal Reserve System) (or
against any other category of liabilities which includes deposits by reference
to which LIBOR is determined or against any category of extensions of credit or
other assets which includes loans by a non-United States office of a depository
institution to United States residents or loans which charge interest at a rate
determined by reference to such deposits). The determination of the Reserve
Percentage shall be based on the assumption that Lender funded 100% of the Loan
in the interbank Eurodollar market. In the event of any change in the rate of
such Reserve Percentage during an Interest Accrual Period, or any variation in
such requirements based upon amounts or kinds of assets or liabilities, or other
factors, including, without limitation, the imposition of Reserve Percentages,
or differing Reserve Percentages, on one or more but not all of the holders of
the Loan or any participation therein, Lender may use any reasonable averaging
and/or attribution methods which it deems appropriate and practical for
determining the rate of such Reserve Percentage which shall be used in the
computation of the Reserve Percentage. Lender’s computation of the Reserve
Percentage shall be determined conclusively by Lender and shall be conclusive
and binding on Borrower for all purposes, absent manifest error.

 

18



--------------------------------------------------------------------------------

“Responsible Officer” shall mean with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer or
vice president of such Person or such other similar officer of such Person
reasonably acceptable to Lender and appropriately authorized by the applicable
Person in a manner reasonably acceptable to Lender.

“Restoration” shall have the meaning set forth in Section 7.2 hereof.

“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.

“Restoration Threshold” shall mean an amount equal to 4% of the outstanding
principal balance of the Loan.

“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.

“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.

“Section 2.11 Certificate” shall have the meaning set forth in Section 2.11
hereof.

“Section 2.11 Taxes” shall have the meaning set forth in Section 2.11 hereof.

“Security Instrument” shall mean, as applicable, that certain first priority,
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, and Deed to Secure Debt, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, each dated the date hereof and delivered by
Borrower as security for the Loan and encumbering each Individual Property, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Servicer” shall have the meaning set forth in Section 11.2 hereof.

“Severed Loan Documents” shall have the meaning set forth in Article 10.

“Single Purpose Entity” shall mean an entity which satisfies all of the
requirements of Section 5.1 hereof and whose structure and organizational and
governing documents are otherwise in form and substance acceptable to Lender.

“SPE Component Entity” shall have the meaning set forth in Section 5.1(c)
hereof.

“Special Member” shall have the meaning set forth in Section 5.1(d) hereof.

 

19



--------------------------------------------------------------------------------

“State” shall mean the state in which the Property or any part thereof is
located.

“Tax Reserve Funds” shall have the meaning set forth in Section 8.1 hereof.

“Taxes” shall mean all taxes, assessments, water rates, sewer rents, sales tax,
room tax, business improvement district or other similar assessments and other
governmental impositions, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Land,
now or hereafter levied or assessed or imposed against the Property or any part
thereof.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with Borrower
(other than guests of the Property in the ordinary course of business).

“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the Security
Instrument.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Updated Information” shall have the meaning set forth in Section 11.1 hereof.

“U. S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

“Wells Fargo” shall mean Wells Fargo Bank, National Association.

“Work Charge” shall have the meaning set forth in Section 4.16(a) hereof.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.2 Principles of Construction.

All references to sections, exhibits and schedules are to sections, exhibits and
schedules in or to this Agreement unless otherwise specified. All uses of the
word “including” shall mean “including, without limitation” unless the context
shall indicate otherwise. Unless otherwise specified, the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.

 

20



--------------------------------------------------------------------------------

ARTICLE 2.

GENERAL TERMS

Section 2.1 The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrower hereby agrees to accept the
Loan on the Closing Date.

Section 2.2 Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be re-borrowed.

Section 2.3 The Note and the other Loan Documents. The Loan shall be evidenced
by the Note and this Agreement and secured by this Agreement, the Security
Instrument and the other Loan Documents.

Section 2.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to
(i) pay and discharge any existing loans relating to the Property, (ii) pay all
past-due Taxes, Insurance Premiums and Other Charges, if any, in respect of the
Property, (iii) make initial deposits of the Reserve Funds, (iv) pay costs and
expenses incurred in connection with the closing of the Loan, and (v) to the
extent any proceeds remain after satisfying clauses (i) through (iv) above, for
such lawful purpose as Borrower shall designate.

Section 2.5 Interest Rate.

(a) Generally. Interest on the outstanding principal balance of the Loan shall
accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate.

(b) Interest Calculation. Interest on the outstanding principal balance of the
Loan shall accrue at the Interest Rate calculated on an Actual/360 Basis.
Borrower acknowledges that interest calculated on an Actual/360 Basis exceeds
interest calculated on a 30/360 Basis.

(c) Determination of Interest Rate.

(i) The Interest Rate with respect to the Loan shall be: (A) the LIBOR Rate with
respect to the applicable Interest Accrual Period for a LIBOR Loan or (B) the
Prime Rate plus the Prime Rate Spread for a Prime Rate Loan if the Loan is
converted to a Prime Rate Loan pursuant to the provisions hereof.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to convert a LIBOR Loan to a Prime Rate Loan.

(ii) Subject to the terms and conditions hereof, the Loan shall be a LIBOR Loan
and Borrower shall pay interest on the outstanding principal amount of the Loan
at the LIBOR Rate for the applicable Interest Accrual Period. Any change in the
rate of interest hereunder due to a change in the Interest Rate shall become
effective as of the opening of business on the first day on which such change in
the Interest Rate shall become effective. Each determination by Lender of the
Interest Rate shall be conclusive and binding for all purposes, absent manifest
error.

 

21



--------------------------------------------------------------------------------

(iii) In the event that Lender shall have determined (which determination shall
be conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the related Interest Accrual Period.
If such notice is given, the related outstanding LIBOR Loan shall be converted,
on the last day of the then current Interest Accrual Period, to a Prime Rate
Loan.

(iv) If, pursuant to the terms hereof, any portion of the Loan has been
converted to a Prime Rate Loan and Lender shall determine (which determination
shall be conclusive and binding upon Borrower absent manifest error) that the
event(s) or circumstance(s) which resulted in such conversion shall no longer be
applicable, Lender shall give notice by telephone of such determination,
confirmed in writing, to Borrower at least one (1) day prior to the last day of
the related Interest Accrual Period. If such notice is given, the related
outstanding Prime Rate Loan shall be converted to a LIBOR Loan on the last day
of the then current Interest Accrual Period.

(v) [Intentionally omitted].

(vi) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (A) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith and (B) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the last day of the then current
Interest Accrual Period or within such earlier period as required by law.
Borrower hereby agrees to promptly pay to Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the LIBOR Loan hereunder. Lender’s notice of
such costs, as certified to Borrower, shall be conclusive absent manifest error.

(vii) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

  (A) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

  (B) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or

 

22



--------------------------------------------------------------------------------

  (C) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as reasonably
determined by Lender, provided that, such demand by Lender shall apply to all
loans similarly affected by such change. If Lender becomes entitled to claim any
additional amounts pursuant to this subsection, Lender shall provide Borrower
with not less than thirty (30) days’ notice specifying in reasonable detail the
event by reason of which it has become so entitled and the additional amount
required to fully compensate Lender for such additional cost or reduced amount.
A certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. This provision shall survive payment of the Note and
the satisfaction of all other obligations of Borrower under this Agreement and
the Loan Documents.

(viii) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (A) any
default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (B) any prepayment (whether voluntary or mandatory) of the
LIBOR Loan on a day that is not the last day of an Interest Accrual Period,
including, without limitation, such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain
the LIBOR Loan hereunder and (C) the conversion (for any reason whatsoever,
whether voluntary or involuntary) of the Interest Rate from the LIBOR Rate to
the Prime Rate plus the Prime Rate Spread with respect to any portion of the
outstanding principal amount of the Loan then bearing interest at the LIBOR Rate
on a date other than the last day of an Interest Accrual Period, including,
without limitation, such loss or expenses arising from interest or fees payable
by Lender to lenders of funds obtained by it in order to maintain a LIBOR Loan
hereunder (the amounts referred to in clauses (A), (B) and (C) are herein
referred to collectively as the “Breakage Costs”); provided, however, Borrower
shall not indemnify Lender from any loss or expense arising from Lender’s
willful misconduct or gross negligence. This provision shall survive payment of
the Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents. Notwithstanding the foregoing or
anything herein to the contrary, provided Borrower makes any prepayment (whether
voluntary or mandatory) of the LIBOR Loan on the last day of an Interest Accrual
Period, or if such date is not the last day of an Interest Accrual Period but
such prepayment includes the payment of Interest Shortfall, then no Breakage
Costs shall be due and payable in connection with such prepayment.

 

23



--------------------------------------------------------------------------------

(ix) Lender shall not be entitled to claim compensation pursuant to this
subsection for any increased cost or reduction in amounts received or receivable
hereunder, or any reduced rate of return, which was incurred or which accrued
more than ninety (90) days before the date Lender notified Borrower of the
change in law or other circumstance on which such claim of compensation is based
and delivered to Borrower a written statement setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
subsection, which statement shall be conclusive and binding upon all parties
hereto absent manifest error.

(x) Lender will use reasonable efforts (consistent with legal and regulatory
restrictions) to maintain the availability of the LIBOR Loan and to avoid or
reduce any increased or additional costs payable by Borrower under this
subsection, including, if requested by Borrower, a transfer or assignment of the
Loan to a branch, office or affiliate of Lender in another jurisdiction, or a
redesignation of its lending office with respect to the Loan, in order to
maintain the availability of the LIBOR Loan or to avoid or reduce such increased
or additional costs, provided that the transfer or assignment or redesignation
(A) would not result in any additional costs, expenses or risk to Lender that
are not reimbursed by Borrower and (B) would not be disadvantageous in any other
respect to Lender as determined by Lender in its sole discretion.

(d) Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by Applicable Law, overdue interest in respect
of the Loan, shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein.

(e) Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use or forbearance of the sums
due under the Loan, shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding.

 

24



--------------------------------------------------------------------------------

Section 2.6 Loan Payments.

(a) Payment Before Maturity. Borrower shall make a payment to Lender of interest
only on the Closing Date for the period from the Closing Date through the last
day of the month in which the Closing Date occurs (unless the Closing Date is
the first day of a calendar month, in which case no such separate payment of
interest shall be due). Borrower shall pay to Lender on each Monthly Payment
Date the Monthly Payment Amount.

(b) Payment on Maturity. Borrower shall pay to Lender on the Maturity Date the
outstanding principal balance of the Loan, all accrued and unpaid interest and
all other amounts due hereunder and under the Note, the Security Instrument and
the other Loan Documents.

(c) Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents, other than the payment of principal due on the Maturity
Date, is not paid by Borrower within five (5) days when due, Borrower shall pay
to Lender upon demand an amount equal to the lesser of five percent (5%) of such
unpaid sum or the maximum amount permitted by Applicable Law in order to defray
the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Security Instrument and the
other Loan Documents.

(d) Method and Place of Payment

(i) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 1:00 p.m. EST, on the date when due and shall be made in lawful money of
the United States of America in immediately available funds at Lender’s office,
and any funds received by Lender after such time shall, for all purposes hereof,
be deemed to have been paid on the next succeeding Business Day.

(ii) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be deemed to be the immediately succeeding Business Day.

(iii) All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

Section 2.7 Prepayments.

(a) Voluntary Prepayments. Provided no Event of Default has occurred and is
continuing, Borrower may, at its option and upon prior notice to Lender as set
forth herein, prepay the Debt in whole or in part. Notwithstanding the
foregoing, Borrower may not voluntarily partially prepay the Loan more than one
(1) time in any calendar year and Borrower shall obtain Lender’s consent for any
additional voluntarily partial prepayment of the Loan in any calendar year,
which consent shall be given in Lender’s sole and absolute discretion. Any
partial prepayment shall be applied to the Loan in such order and priority as
may be determined by Lender in its sole discretion. Any prepayment received by
Lender on a date other than the last day of any Interest Accrual Period shall
include interest which would have accrued from

 

25



--------------------------------------------------------------------------------

such date of prepayment through and including the last day of the Interest
Accrual Period during which such prepayment is being made (such amounts, the
“Interest Shortfall”). Additionally, Borrower shall pay the Exit Fee, any
Interest Rate Protection Breakage Costs and any Breakage Costs (provided that
the same are not duplicative of any Interest Shortfall paid in connection with
such prepayment) in connection with any prepayment of the Loan. As a condition
to any voluntary prepayment, Borrower shall give Lender written notice (a
“Prepayment Notice”) of its intent to prepay, which notice must be given at
least thirty (30) and not more than ninety (90) days prior to the Business Day
upon which prepayment is to be made and must specify the Business Day on which
such prepayment is to be made. Borrower hereby agrees that, in the event
Borrower delivers a Prepayment Notice and fails to prepay the Loan in accordance
with the Prepayment Notice and the terms of this Section 2.7 (a “Prepayment
Failure”), Borrower shall indemnify Lender from and against, and shall be
responsible for, all Losses (including any consequential damages) incurred by
Lender with respect to any such Prepayment Failure.

(b) Mandatory Prepayments. On each date on which Lender actually receives a
distribution of Net Proceeds, and if such Net Proceeds are not made available to
Borrower for Restoration, Borrower shall prepay the outstanding principal
balance of the Note in an amount equal to one hundred percent (100%) of such Net
Proceeds together with any applicable Interest Rate Protection Breakage Costs
and any Breakage Costs, and such prepayment shall be applied to the Debt in
accordance with Section 7.4(c) hereof. No Interest Shortfall or Exit Fee shall
be due in connection with any prepayment made pursuant to this Section 2.7(b).

(c) [Intentionally Omitted].

(d) Exit Fee. Borrower agrees that in all events and under all circumstances
(except as otherwise set forth herein), Borrower shall be obligated to pay to
Wells Fargo Bank, N. A. the Exit Fee, which shall be payable upon (i) any
partial prepayment of the Loan by Borrower and (ii) the earlier of (x) the
payment by Borrower of the Loan in full, or (y) the Maturity Date (or any
acceleration of the Loan following an Event of Default). In furtherance of the
foregoing, Borrower acknowledges and agrees that Lender shall have no obligation
to accept any payment of the Loan unless and until Borrower shall have also paid
the Exit Fee, and Lender shall have no obligation to release any Loan Document
upon payment of the Debt unless and until Lender shall have received the entire
Exit Fee. Notwithstanding the foregoing or anything herein to the contrary, the
Exit Fee shall not be payable with respect to any Principal Payment included in
a Monthly Payment Amount, any reduction of the principal amount of the Loan as a
result of the application of any Net Proceeds, the release of the Hotel Indigo
in accordance with Section 2.10 or the cure of a Cash Trap Event Period.
Notwithstanding the foregoing, payment of the Exit Fee shall be waived during
the twelve month period prior to the Initial Maturity Date in the event Borrower
refinances the Loan with a new permanent loan from Wells Fargo Bank, N.A. (which
may be provided by Wells Fargo Bank, N.A., in its sole discretion).

Section 2.8 Interest Rate Protection Agreement.

(a) Prior to or contemporaneously with the Closing Date, Borrower shall enter
into an Interest Rate Protection Agreement with a LIBOR swapped rate acceptable
to Lender. The Interest Rate Protection Agreement (i) shall be in a form and
substance reasonably acceptable to Lender, (ii) shall be with a Counterparty
acceptable to Lender, (iii) shall be for a period equal to

 

26



--------------------------------------------------------------------------------

the term of the Loan and (iv) shall have an initial notional amount equal to the
principal balance of the Loan. Borrower shall direct such Counterparty to
deposit directly into the Deposit Account] [an account as designated by Lender
any amounts due Borrower under such Interest Rate Protection Agreement so long
as any portion of the Debt exists, provided that the Debt shall be deemed to
exist if the Property is transferred by judicial or non-judicial foreclosure or
deed-in-lieu thereof. Additionally, Borrower shall collaterally assign to
Lender, pursuant to the Collateral Assignment of Interest Rate Protection
Agreement, all of its right, title and interest to receive any and all payments
under the Interest Rate Protection Agreement, and shall deliver to Lender an
executed counterpart of such Interest Rate Protection Agreement (which shall, by
its terms, authorize the assignment to Lender and require that payments be
deposited directly into the Deposit Account.

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Protection Agreement. All amounts paid by the
Counterparty under the Interest Rate Protection Agreement to Borrower or Lender
shall be deposited immediately into the Deposit Account. Borrower shall take all
actions reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Protection Agreement in the event of a default by the Counterparty
and shall not waive, amend or otherwise modify any of its rights thereunder.

(c) If at any time (i) Wells Fargo Bank, N.A. or any of its affiliates is not
“Lender” under the Loan, or (ii) Wells Fargo Bank, N.A. or any of its affiliates
is not the Counterparty, then, in the event there is any downgrade, withdrawal
or qualification of the long-term unsecured debt rating of the Counterparty
below an “A” by S&P or below an “A2” by Moody’s, Borrower shall replace the
Interest Rate Protection Agreement with a new Interest Rate Protection Agreement
with a Counterparty acceptable to Lender (a “Replacement Interest Rate
Protection Agreement”), not later than ten (10) Business Days following receipt
of notice from Lender of such downgrade, withdrawal or qualification (together
with a collateral assignment of such Replacement Interest Rate Protection
Agreement in substantially the same form as the Collateral Assignment of
Interest Rate Protection Agreement). Notwithstanding the foregoing, in the event
the Counterparty is Wells Fargo Bank, N.A. or any of its affiliates and neither
Wells Fargo Bank, N.A. nor any of its affiliates is the Lender, such Replacement
Interest Rate Protection Agreement is only required to be delivered in the event
there is any downgrade, withdrawal or qualification of the long-term unsecured
debt rating of the Counterparty below an “A” by S&P and below an “A2” by
Moody’s. In furtherance of the foregoing, if Wells Fargo Bank, N.A. and/or any
of its affiliates are both Lender and Counterparty, then no Replacement Interest
Rate Protection Agreement shall be required.

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Protection Agreement or fails to maintain the Interest Rate
Protection Agreement in accordance with the terms and provisions of this
Agreement, Lender may purchase the Interest Rate Protection Agreement and the
cost incurred by Lender in purchasing such Interest Rate Protection Agreement
shall be paid by Borrower to Lender with interest thereon at the Default Rate
from the date such cost was incurred by Lender until such cost is reimbursed by
Borrower to Lender.

 

27



--------------------------------------------------------------------------------

(e) If required by Lender, in connection with the Interest Rate Protection
Agreement where Wells Fargo Bank, N.A. or any affiliate thereof is not the
Counterparty thereunder, Borrower shall obtain and deliver to Lender an opinion
from counsel (which counsel may be in-house counsel for the Counterparty) for
the Counterparty (upon which Lender and its successors and assigns may rely)
which shall provide, in relevant part, that:

(i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Protection Agreement;

(ii) the execution and delivery of the Interest Rate Protection Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Protection Agreement, and any
other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and

(iv) the Interest Rate Protection Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(f) Borrower shall pay to Wells Fargo Bank, National Association (“Wells Fargo”)
any losses (including, without limitation, loss of bargain), costs (including,
without limitation, cost of funding), and expenses that Wells Fargo incurs, as
Lender and/or Counterparty, as a result of any default in performance of, or the
termination of the obligations of Borrower pursuant to the Interest Rate
Protection Agreement. All such losses, costs and expenses shall be payable by
Borrower to Lender as additional interest under the Loan (“Interest Rate
Protection Breakage Costs”). The Interest Rate Protection Breakage Costs shall
be due and payable by Borrower pursuant to the terms of the Interest Rate
Protection Agreement and shall be secured on a pari-passu basis by the lien of
the Security Instrument.

(g) In connection with the Interest Rate Protection Agreement, Borrower shall
deliver to Lender a TIRSA SWAP Endorsement to the Title Insurance Policy in an
amount satisfactory to Lender.

 

28



--------------------------------------------------------------------------------

Section 2.9 Extension of Maturity Date. Borrower shall have two (2) successive
options to extend the scheduled Maturity Date of the Loan to the one-year
anniversary of the Maturity Date as theretofore in effect (the period of each
such extension, an “Extension Term”), provided that (i) Lender approves
Borrower’s right to extend the term of the Loan, as determined by Lender in
Lender’s sole discretion; (ii) Borrower shall deliver to Lender written notice
of its election of such Extension Term at least sixty (60) and not more than
ninety (90) days prior to the then applicable Maturity Date; (iii) no Event of
Default shall have occurred and be continuing on either the date of such notice
or the then applicable Maturity Date; (iv) Borrower shall have entered into an
Interest Rate Protection Agreement for the applicable Extension Term in form and
substance acceptable to Lender (including, without limitation, the swapped rate
or strike price, as applicable) and otherwise in accordance with the terms of
Section 2.8 hereof and shall have collaterally assigned such Interest Rate
Protection Agreement to Lender pursuant to the terms of a collateral assignment
in form and substance satisfactory to Lender; (v) the Loan-to-Value Ratio shall
not be greater than 60%; (vi) for the first Extension Term the Debt Yield shall
not be less than 14% and for the second Extension Term the Debt Yield shall not
be less than 14.5%; (vii) the value and cash flow of the Property at the time of
the election by Borrower to exercise such extension and at the time of such
extension satisfies Lender’s then applicable credit review and underwriting
standards consistent with commercial banking industry standards at such time and
there has been no material adverse change with respect to the other credit
factors considered by Lender in connection with the origination of the Loan;
(viii) if required by Lender, Borrower shall permit Lender or its agents or
employees to perform, at Borrower’s sole cost and expense, an inspection of the
Property, which inspection shall be acceptable to Lender, in Lender’s sole
discretion, (ix) Borrower shall have delivered to Lender, together with its
notice pursuant to clause (ii) of this Section 2.9 and as of the commencement of
the applicable Extension Term, an Officer’s Certificate, in form and substance
acceptable to Lender, certifying that each of the representations and warranties
of Borrower contained in the Loan Documents is true, complete and correct in all
material respects as of the date of such Officer’s Certificate to the extent
such representation and warranties are not matters which by their nature can no
longer be true and correct as a result of the passage of time; and (x) Borrower
shall have paid to Lender the Extension Fee and all reasonable out-of-pocket
expenses (including, without limitation, reasonable legal fees and expenses)
incurred by Lender in connection with such extension. If Borrower fails to
exercise any extension option in accordance with the provisions of this
Agreement, such extension option, and any subsequent extension option hereunder,
will automatically cease and terminate. Notwithstanding anything to the contrary
set forth herein or in the other Loan Documents, Lender has no obligation to
extend the term of the Loan and, unless the foregoing conditions, including,
without limitation, Lender’s approval required pursuant to clause (i) above,
have been met, Borrower has no right to an extension of the term of the Loan.

Section 2.10 Release of Property.

(a) Subject to payment of the Exit Fee (if required) or any other fees required
pursuant to Section 2.7, Borrower may obtain the release of a Property set forth
on Schedule IV hereto from the Lien of the respective Security Instrument and
related Loan Documents (each such Property, an “Individual Property”) and the
release of Borrower’s obligations under the Loan Documents with respect to such
Individual Property (other than those expressly stated to survive), upon the
satisfaction of each of the following conditions:

 

29



--------------------------------------------------------------------------------

(i) Borrower shall deliver notice to Lender of the proposed release of such
Individual Property, and no Event of Default shall be continuing at the time
such notice is delivered to Lender and on the date that the Individual Property
is released from the Lien of the Security Instrument (the “Release Date”)
thereon continuing;

(ii) Borrower shall have paid to Lender a minimum of (i) 130% of the applicable
Allocated Loan Amount for the SpringHill Suites or Courtyard Individual
Properties and (ii) 100% for the Hotel Indigo (each, a “Release Payment”)
provided, however, if the Hotel Indigo is released first, then the Release
Payment for the remaining Individual Properties shall be reduced to 125% of the
applicable Allocated Loan Amount from 130%;

(iii) Borrower shall submit to Lender, not less than thirty (30) days prior to
the date of such release, a release of Lien (and related Loan Documents) for
such Individual Property for execution by Lender. Such release shall be in a
form appropriate in each jurisdiction in which such Individual Property is
located and that would be reasonably satisfactory to a prudent lender. In
addition, Borrower shall provide all documentation Lender requires to be
delivered by Borrower in connection with such release, together with an
Officer’s Certificate certifying that such documentation (A) will effect such
release in accordance with the terms of this Agreement, and (B) will not impair
or otherwise adversely affect the Liens, security interests and other rights of
Lender under the Loan Documents not being released (or as to the parties to the
Loan Documents and Individual Properties subject to the Loan Documents not being
released);

(iv) After giving effect to such release, as of the date of such release, for
the remaining Individual Properties (excluding such Individual Property then
being released), the Debt Service Coverage Ratio shall not be less than 1.50 to
1.

(v) After giving effect to such release, as of the date of such release, for the
remaining Individual Properties (excluding such Individual Property then being
released), (A) the Loan-To-Value Ratio shall not be greater than 60%, and
(B) the Debt Yield shall not be less than 14%.

(vi) Borrower shall have paid or reimbursed Lender for all reasonable costs and
expenses actually incurred by Lender (including, without limitation, reasonable
attorneys’ fees and disbursements actually incurred) in connection with any
release effectuated pursuant to this Section 2.10, and Borrower shall have paid
all third-party fees, costs and expenses incurred in connection with any such
release.

(vii) The Individual Property shall be conveyed to a Person other than Borrower;
and

(viii) No part of the remaining Property shall be part of a tax lot affecting
any portion of the Individual Property.

 

30



--------------------------------------------------------------------------------

Section 2.11 Taxes

(a) Any and all payments by Borrower under or in respect of this Agreement or
any other Loan Document to which Borrower is a party shall be made free and
clear of, and without deduction or withholding for or on account of, any and all
present or future taxes, levies, imposts, duties, deductions, assessments, fees,
charges or withholdings (including backup withholdings), and all liabilities
(including penalties, interest and additions to tax) with respect thereto,
whether now or hereafter imposed, levied, collected, withheld or assessed by any
taxation authority or other Governmental Authority (collectively, “Section 2.11
Taxes”), unless required by Applicable Law. If Borrower shall be required under
any Applicable Law to deduct or withhold any Section 2.11 Taxes from or in
respect of any sum payable under or in respect of this Agreement or any of the
other Loan Documents to Lender, (i) Borrower shall make all such deductions and
withholdings in respect of Section 2.11 Taxes, (ii) Borrower shall pay the full
amount deducted or withheld in respect of Section 2.11 Taxes to the relevant
taxation authority or other Governmental Authority in accordance with the
Applicable Law, and (iii) the sum payable by Borrower shall be increased as may
be necessary so that after Borrower has made all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.11) Lender receives an amount equal to the sum
it would have received had no such deductions or withholdings been made in
respect of Non-Excluded Taxes. For purposes of this Agreement “Non-Excluded
Taxes” are Section 2.11 Taxes other than, in the case of Lender, Section 2.11
Taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the jurisdiction under the laws of which Lender is organized or
of its Applicable Lending Office, or any political subdivision thereof, unless
such Section 2.11 Taxes are imposed as a result of Lender having executed,
delivered or performed its obligations or received payments under, or enforced,
this Agreement or any of the other Loan Documents (in which case such
Section 2.11 Taxes will be treated as Non-Excluded Taxes).

(b) In addition, Borrower hereby agrees to pay any present or future stamp,
recording, documentary, excise, property, intangible, filing or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Agreement or any other Loan Document or from the execution, delivery or
registration of, any performance under, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement, the Note or any other Loan Document (collectively, “Other
Taxes”).

(c) Borrower hereby agrees to indemnify Lender for, and to hold Lender harmless
against, the full amount of Non-Excluded Taxes and Other Taxes (including,
without limitation, Non-Excluded Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.11) imposed on or paid by
Lender, or required to be withheld or deducted from a payment to Lender, and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. The indemnity by Borrower provided for in
this Section 2.11(c) shall apply and be made whether or not the Non-Excluded
Taxes or Other Taxes for which indemnification hereunder is sought have been
correctly or legally imposed or asserted. A certificate as to the amount of such
payment or liability delivered to Borrower by Lender shall be conclusive absent
manifest error. Amounts payable by Borrower under the indemnity set forth in
this Section 2.11(c) shall be paid within ten (10) days from the date on which
the applicable Lender, as the case may be, makes written demand therefor.

 

31



--------------------------------------------------------------------------------

(d) Lender shall take all reasonable actions (consistent with its internal
policy and legal and regulatory restrictions) requested by Borrower to assist
Borrower, as the case may be, at the sole expense of Borrower, to recover from
the relevant taxation authority or other Governmental Authority any Section 2.11
Taxes in respect of which amounts were paid by Borrower pursuant to Sections
2.11(a), (b) or (c) hereof. However, Lender will not be required to take any
action that would be, in the sole judgment of Lender, legally inadvisable, or
commercially or otherwise disadvantageous to Lender in any respect, and in no
event shall Lender be required to disclose any tax returns or any other
information that, in the sole judgment of Lender is confidential or proprietary.

(e) As soon as practicable but in no event no later than thirty (30) days after
the date of any payment of Section 2.11 Taxes, Borrower (or any Person making
such payment on behalf of Borrower) shall furnish to Lender for its own account
a certified copy of the original official receipt evidencing payment thereof. In
the case of any payment under or in respect of this Agreement or any of the
other Loan Documents by or on behalf of Borrower through an account or branch
outside the United States, or on behalf of Borrower by a payor that is not a
United States Person, if Borrower determines that no Section 2.11 Taxes are
payable in respect thereof, Borrower shall furnish, or shall cause such payor to
furnish, to Lender an opinion of counsel reasonably acceptable to Lender stating
that such payment is exempt from Section 2.11 Taxes. For purposes of this
Section 2.11(e) and Section 2.11(f) hereof, the terms “United States” and
“United States Person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.

(f) (i) Any Lender (including, for avoidance of doubt any participant, assignee
or successor) that is entitled to an exemption from or reduction of U.S.
withholding tax with respect to payments under this Agreement, the Note or any
other Loan Document shall, to the extent it is legally entitled to do so,
deliver or caused to be delivered to Borrower and such other applicable lenders
at the time or times reasonably requested by Borrower or such other applicable
lenders, such properly completed and executed documentation reasonably requested
by Borrower or such other applicable lenders as will permit such payments to be
made without withholding or at a reduced rate of withholding. Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation (other than such documentation set forth in
Sections 2.11(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if, in
the Lender’s reasonable judgment, such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a “U.S. Person” (as defined in Section 7701(a)(30) of the IRS Code),

 

  (A) any Lender that is a U.S. Person shall deliver to Borrower and any other
applicable lenders, upon the reasonable request of Borrower or such other
applicable lenders, executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

32



--------------------------------------------------------------------------------

  (B) any Lender that is not a U.S. Person (a “Non-U.S. Lender”) shall, to the
extent it is legally entitled to do so, deliver to Borrower and any other
applicable lenders on or prior to the date on which such Non-U.S. Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the other applicable lenders), whichever of
the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRS Code, (x) a certificate
substantially in the form of Exhibit B attached hereto to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the IRS Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the IRS Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the IRS Code (a “Section 2.11 Certificate”)
and (y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E, a
Section 2.11 Certificate substantially in the form of Exhibit B attached hereto,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a Section 2.11
Certificate substantially in the form of Exhibit B attached hereto on behalf of
each such direct and indirect partner;

 

  (C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and any other applicable lenders (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or such other applicable
lenders), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit Borrower or such other applicable lenders
to determine the withholding or deduction required to be made; and

 

33



--------------------------------------------------------------------------------

  (D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRS Code, as applicable), such
Lender shall deliver to Borrower and other applicable lenders at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or other applicable lenders such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRS Code) and
such additional documentation reasonably requested by Borrower or other
applicable lenders as may be necessary for Borrower and other applicable lenders
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) If the forms and documentation referred to above in this Section 2.11(f)
that are provided by a Non-U.S. Lender at the time such Non-U.S. Lender first
becomes a party to this Agreement indicate a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be treated as
“Excluded Taxes” (i.e., any Section 2.11 Taxes other than Non-Excluded Taxes)
and shall not qualify as Non-Excluded Taxes unless and until Lender provides the
appropriate form certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate shall be considered Excluded Taxes solely for the
periods governed by such form. However, if, on the date of the assignment and
assumption of the Loan (or portion thereof) pursuant to which a Lender assignee
becomes a party to this Agreement, Lender assignor was entitled to payments
under subsection (a) of this Section 2.11 in respect of United States
withholding tax with respect to interest paid at such date, then, to such extent
(and only to such extent), the term “Non-Excluded Taxes” shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Section 2.11 Taxes) United States withholding tax, if
any, applicable with respect to such Lender assignee on such date. Any
additional Section 2.11 Taxes in respect of Lender that result solely and
directly from a change in the Applicable Lending Office of Lender shall be
treated as Excluded Taxes (and shall not qualify as Non-Excluded Taxes) unless
(A) any such additional Section 2.11 Taxes are imposed as a result of a change
in any Applicable Law, or in the interpretation or application thereof,
occurring after the date of such change or (B) such change is made pursuant to
the terms of Section 2.11(d) or Section 2.11(i) hereof or otherwise as a result
of a request therefor by Borrower.

 

34



--------------------------------------------------------------------------------

(g) For any period with respect to which Lender has failed to provide Borrower
with the appropriate form, certificate or other document described in subsection
(f) of this Section 2.11 (other than (i) if such failure is due to a change in
any Applicable Law, or in the interpretation or application thereof, occurring
after the date on which a form, certificate or other document originally was
required to be provided, (ii) if such form, certificate or other document
otherwise is not required under Sections 2.11(a) and (c) hereof, or (iii) if it
is legally inadvisable or otherwise commercially disadvantageous for Lender to
deliver such form, certificate or other document), Lender shall not be entitled
to payment or indemnification under subsection (a) or (c) of this Section 2.11
with respect to Non-Excluded Taxes imposed by the United States by reason of
such failure; provided, however, that should Lender become subject to
Non-Excluded Taxes because of its failure to deliver a form, certificate or
other document required hereunder, Borrower shall take such steps as Lender
shall reasonably request to assist Lender in recovering such Non-Excluded Taxes.

(h) Lender hereby agrees that, upon the occurrence of any circumstances
entitling Lender to additional amounts pursuant to this Section 2.11, Lender
shall use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions), at the sole expense of Borrower, to designate a
different Applicable Lending Office if the making of such a change would avoid
the need for, or materially reduce the amount of, any such additional amounts
that may thereafter accrue and would not be, in the sole judgment of Lender,
legally inadvisable or commercially or otherwise disadvantageous to Lender in
any respect.

(i) If Lender is entitled to additional compensation under any of the foregoing
provisions of this Section 2.11 but shall fail to designate a different
Applicable Lending Office as provided in subsection (h) of this Section 2.11,
then, so long as no Default or Event of Default shall have occurred and be
continuing, Borrower may cause Lender to (and, if Borrower so demands, Lender
shall) assign all of its rights and obligations under this Agreement to one or
more other Persons identified by Borrower and reasonably acceptable to Lender;
provided that if, upon such demand by Borrower, Lender elects to waive its
request for additional compensation pursuant to this Section 2.11, the demand by
Borrower for Lender to so assign all of its rights and obligations under this
Agreement shall thereupon be deemed withdrawn. Nothing in subsection (h) of this
Section 2.11 or this Section 2.11(i) shall affect or postpone any of the rights
of Lender or any of the Obligations of Borrower under any of the foregoing
provisions of this Section 2.11 in any manner.

(j) Each party’s obligations under this Section 2.11 shall survive the
termination of the Loan Documents and payment of any obligations thereunder.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as of the Closing Date that:

Section 3.1 Legal Status and Authority. Each of Borrower and Operating Tenant
(a) is duly organized, validly existing and in good standing under the laws of
its state of formation; (b) is duly qualified to transact business and is in
good standing in the applicable State; and (c) has all necessary approvals,
governmental and otherwise, and full power and authority to own, operate and
lease the applicable Property. Each of Borrower and Operating Tenant, as
applicable, has full power, authority and legal right to mortgage, grant,
bargain, sell, pledge, assign, warrant, transfer and convey the applicable
Property pursuant to the terms hereof and to keep and observe all of the terms
of this Agreement, the Note, the Security Instrument and the other Loan
Documents on Borrower’s part to be performed.

 

 

35



--------------------------------------------------------------------------------

Section 3.2 Validity of Documents. (a) The execution, delivery and performance
of this Agreement, the Note, the Security Instrument and the other Loan
Documents by Borrower and Operating Tenant and their applicable Affiliates and
the borrowing evidenced by the Note and this Agreement (i) are within the power
and authority of such parties; (ii) have been authorized by all requisite
organizational action of such parties; (iii) have received all necessary
approvals and consents, corporate, governmental or otherwise; (iv) to Borrower’s
best, actual knowledge, will not violate, conflict with, result in a breach of
or constitute (with notice or lapse of time, or both) a material default under
any provision of law, any order or judgment of any court or Governmental
Authority, any license, certificate or other approval required to operate the
Property, Borrower’s or Operating Tenant’s organizational documents, or any
indenture, agreement or other instrument to which Borrower or Operating Tenant
is a party or by which it or any of its assets or the Property is or may be
bound or affected, including, without limitation, the Management Agreement;
(v) will not result in the creation or imposition of any lien, charge or
encumbrance whatsoever upon any of its assets, except the lien and security
interest created hereby and by the other Loan Documents; and (vi) will not
require any authorization or license from, or any filing with, any Governmental
Authority (except for the recordation of the Security Instrument in appropriate
land records in the State and except for Uniform Commercial Code filings
relating to the security interest created hereby), (b) this Agreement, the Note,
the Security Instrument and the other Loan Documents have been duly executed and
delivered by Borrower and Operating Tenant, as applicable, through the
undersigned authorized representative of Borrower or Operating Tenant and (c) to
Borrower’s best, actual knowledge, this Agreement, the Note, the Security
Instrument and the other Loan Documents constitute the legal, valid and binding
obligations of Borrower and Operating Tenant, as applicable, and are enforceable
against Borrower or Operating Tenant, as applicable, in accordance with their
respective terms (except as such enforcement may be limited by bankruptcy,
insolvency, fraudulent transfers, reorganization, moratorium or other similar
Creditors Rights Laws, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)).
The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (except as such
enforcement may be limited by bankruptcy, insolvency, fraudulent transfers,
reorganization, moratorium or other similar Creditors Rights Laws, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law)), and Borrower has not asserted
any right of rescission, set-off, counterclaim or defense with respect thereto.

Section 3.3 Litigation. There is no action, suit, investigation, arbitration or
proceeding, judicial, governmental, administrative or otherwise (including any
condemnation or similar proceeding), pending, filed, or, to the best of
Borrower’s knowledge, threatened or contemplated against or affecting Borrower,
Operating Tenant or Guarantor or against or affecting the Property that has not
been disclosed to Lender by Borrower in writing in connection with the closing
of the Loan unless it is fully covered by insurance (other than deductibles) or,
if determined adversely to Borrower, would not have a material adverse effect on
(a) Borrower’s

 

36



--------------------------------------------------------------------------------

title to the Property, (b) the validity or enforceability of the Security
Instrument, (c) Borrower’s ability to perform under the Loan Documents,
(d) Guarantor’s ability to perform under the Loan Documents to which it is a
party, (e) the use, operation or value of the Property, (f) the principal
benefit of the security intended to be provided by the Loan Documents, or
(g) the ability of the Property to generate net cash flow sufficient to pay the
debt service and other amounts due under the Loan.

Section 3.4 Agreements. Neither Borrower nor Operating Tenant is a party to any
agreement or instrument or subject to any restriction which would have a
Material Adverse Effect. Neither Borrower nor Operating Tenant is in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower, Operating Tenant or the Property is
bound. Neither Borrower nor Operating Tenant has any material financial
obligation under any agreement or instrument to which Borrower or Operating
Tenant, as applicable, is a party or by which Borrower, Operating Tenant or the
Property is otherwise bound, other than (a) obligations incurred in the ordinary
course of the operation of the Property and (b) obligations under this
Agreement, the Security Instrument, the Note and the other Loan Documents. There
is no agreement or instrument to which Borrower or Operating Tenant, as
applicable, is a party or by which Borrower or Operating Tenant, as applicable,
is bound that would require the subordination in right of payment of any of
Borrower’s obligations hereunder or under the Note to an obligation owed to
another party.

Section 3.5 Financial Condition.

(a) Each of Borrower and Operating Tenant is solvent, and no proceeding under
Creditors Rights Laws with respect to Borrower or Operating Tenant has been
initiated and each of Borrower and Operating Tenant has received reasonably
equivalent value for the granting of the Security Instrument.

(b) Neither the Property, nor any portion thereof, is the subject of any
proceeding under Creditors Rights Laws.

(c) No petition in bankruptcy has been filed by or against Borrower, Operating
Tenant nor Guarantor or any related entity, or any principal, general partner or
member thereof, in the last ten (10) years, and neither Borrower, Operating
Tenant nor Guarantor nor any related entity, or any principal, general partner
or member thereof, in the last ten (10) years has ever made any assignment for
the benefit of creditors or taken advantage of any Creditors Rights Laws.

(d) Neither Borrower nor Operating Tenant is contemplating either the filing of
a petition by it under any Creditors Rights Laws or the liquidation of its
assets or property, and neither Borrower nor Operating Tenant have any knowledge
of any Person contemplating the filing of any such petition against it.

Section 3.6 Disclosure. Borrower has disclosed to Lender all material facts and
has not failed to disclose any material fact that could cause any representation
or warranty made herein to be materially misleading.

 

37



--------------------------------------------------------------------------------

Section 3.7 No Plan Assets. As of the date hereof and throughout the term of the
Loan (a) neither Borrower nor Operating Tenant is nor will be an “employee
benefit plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA,
(b) neither Borrower nor Operating Tenant is nor will be a “governmental plan”
within the meaning of Section 3(32) of ERISA, (c) transactions by or with
Borrower or Operating Tenant are not and will not be subject to any state
statute, regulation or ruling regulating investments of, or fiduciary
obligations with respect to, governmental plans; and (d) none of the assets of
Borrower or Operating Tenant constitutes or will constitute “plan assets” of one
or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA. As of the date hereof, neither Borrower,
Operating Tenant nor any ERISA Affiliate maintains, sponsors or contributes to a
Defined Benefit Plan or a Multiemployer Plan.

Section 3.8 Not a Foreign Person. Neither Borrower nor Operating Tenant is a
“foreign person” within the meaning of § 1445(f)(3) of the IRS Code.

Section 3.9 Business Purposes. The Loan is solely for the business purpose of
Borrower, and is not for personal, family, household, or agricultural purposes.

Section 3.10 Borrower Information. Each of Borrower’s and Operating Tenant’s
principal place of business and its chief executive office as of the date hereof
is c/o Condor Hospitality Trust, Inc., 4800 Montgomery Lane, Suite 220,
Bethesda, MD 20814. Borrower’s mailing address, as set forth in the opening
paragraph hereof or as changed in accordance with the provisions hereof, is true
and correct. Borrower is not subject to back-up withholding taxes.

Section 3.11 Status of Property.

(a) Borrower or Operating Tenant, as applicable, has obtained all material
certificates, licenses, permits, franchises, consents, and other approvals,
governmental and otherwise, necessary for the ownership and operation of the
Property and the conduct of its business (collectively, “Licenses”) and to
Borrower’s best, actual knowledge, all required zoning, building code, land use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification.

(b) The Property and the present and contemplated use and occupancy thereof are
in material compliance with all applicable zoning ordinances, building codes,
land use laws, Environmental Laws and other similar Applicable Law.

(c) The Property is served by all utilities necessary for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service. The
Property is served by public water and sewer systems. All utilities and public
water and sewer systems serving the Property are adequate for the current or
contemplated use thereof.

(d) All public roads and streets necessary for service of and access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and all-weather and are physically and legally open for use by the
public. The Property has either direct access to such public roads or streets or
access to such public roads or streets by virtue of a perpetual easement or
similar agreement inuring in favor of Borrower and any subsequent owners of the
Property.

 

38



--------------------------------------------------------------------------------

(e) The Property is free from material damage caused by fire or other casualty.
The Property, including, without limitation, all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in the Property,
whether latent or otherwise, and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

(f) All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full.
There are no mechanics’ or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under Applicable Law
could give rise to any such liens) affecting the Property which are or may be
prior to or equal to the lien of the Security Instrument.

(g) Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than Tenants’ property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except Permitted Encumbrances.

(h) All liquid and solid waste disposal, septic and sewer systems located on the
Property are in a good and safe condition and repair and in material compliance
with all Applicable Law.

(i) No portion of the Improvements is located in an area identified by the
Federal Emergency Management Agency or any successor thereto as an area having
special flood hazards pursuant to the Flood Insurance Acts or, if any portion of
the Improvements is located within such area, Borrower has obtained and will
maintain the insurance prescribed in Section 7.1(a) hereof. No part of the
Property consists of or is classified as wetlands, tidelands or swamp and
overflow lands.

(j) Except for encroachments that are insured against pursuant to the Title
Insurance Policy or otherwise do not cause a Material Adverse Effect, all the
Improvements lie within the boundaries of the Land and any building restriction
lines applicable to the Land and no improvements on adjoining properties
encroach onto the Property.

(k) To Borrower’s knowledge after due inquiry, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.

 

39



--------------------------------------------------------------------------------

Section 3.12 Financial Information. All financial data, including, without
limitation, the balance sheets, statements of cash flow, statements of income
and operating expense and rent rolls, that have been delivered to Lender in
respect of Borrower, Operating Tenant, Guarantor and/or the Property (but
excluding any projections) (a) are, with respect to the Borrower and Operating
Tenant , true, complete and correct in all material respects, (b) accurately
represent the financial condition of Borrower, Operating Tenant, Guarantor or
the Property, as applicable, as of the date of such reports in all material
respects, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. Neither Borrower nor Operating
Tenant has any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower and reasonably likely to have a Material
Adverse Effect, except as referred to or reflected in said financial statements.
Since the date of such financial statements, there has been no materially
adverse change in the financial condition, operations or business of Borrower,
Operating Tenant or Guarantor from that set forth in said financial statements.

Section 3.13 Condemnation. No Condemnation or other proceeding has been
commenced, is pending or, to Borrower’s best knowledge, is threatened with
respect to all or any portion of the Property or for the relocation of the
access to the Property.

Section 3.14 Separate Lots. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.

Section 3.15 Insurance. Borrower has obtained and has delivered to Lender
certified copies of all Policies reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. There are no present claims of
any material nature under any of the Policies, and to Borrower’s knowledge, no
Person, including Borrower and Operating Tenant, has done, by act or omission,
anything which would impair the coverage of any of the Policies.

Section 3.16 Use of Property. The Property is used exclusively as a SpringHill
Suites Hotel, a Marriott Courtyard and a Hotel Indigo, respectively, and other
appurtenant and related uses.

Section 3.17 Leases and Rent Roll. Except as disclosed in the rent roll for the
Property delivered to and approved by Lender (the “Rent Roll”) and the aging
report and Tenant estoppels delivered to and approved by Lender, (a) Borrower is
the sole owner of the entire lessor’s interest in the Leases; (b) the Leases are
valid and enforceable against Borrower and the Tenants set forth therein and are
in full force and effect; (c) all of the Leases are arms-length agreements with
bona fide, independent third parties; (d) no party under any Lease is in
default; (e) all Rents due have been paid in full and no Tenant is in arrears in
its payment of Rent; (f) none of the Rents reserved in the Leases have been
assigned or otherwise pledged or hypothecated, except in connection with the
Prior Loan; (g) none of the Rents have been collected for more than one
(1) month in advance (except a security deposit shall not be deemed rent
collected in advance); (h) the premises demised under the Leases have been
completed and the Tenants under the Leases have accepted the same and have taken
possession of the same on a

 

40



--------------------------------------------------------------------------------

rent-paying basis with no rent concessions to any Tenants; (i) there exist no
offsets or defenses to the payment of any portion of the Rents and Borrower has
no monetary obligation to any Tenant under any Lease; (j) Borrower has received
no notice from any Tenant challenging the validity or enforceability of any
Lease; (k) there are no agreements with the Tenants under the Leases other than
expressly set forth in each Lease; (l) no Lease contains an option to purchase,
right of first refusal to purchase, right of first refusal to lease additional
space at the Property, or any other similar provision; (m) no person or entity
has any possessory interest in, or right to occupy, the Property except under
and pursuant to a Lease and guests of the Property; (n) no Tenants have
exercised any right to “go dark” that they may have under their Leases and no
event has occurred that, but for the giving of notice and/or passage of time,
would give any Tenant any right to abate rent, “go dark” or terminate any Lease;
(o) all security deposits relating to the Leases reflected on the Rent Roll have
been collected by Borrower; (p) no brokerage commissions or finders fees are due
and payable regarding any Lease; (q) each Tenant is in actual, physical
occupancy of the premises demised under its Lease and is paying full rent under
its Lease; (r) no Tenant has sublet any portion of the premises demised to such
Tenant under its Lease or any portion thereof; and (s) no Tenant occupying 20%
or more (by square feet) of the net rentable area of the Property is, to
Borrower’s knowledge, a debtor in any state or federal bankruptcy, insolvency or
similar proceeding.

Section 3.18 Filing and Recording Taxes. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
Applicable Law currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
including, without limitation, the Security Instrument, have been paid or will
be paid, and, under current Applicable Law, the Security Instrument is
enforceable in accordance with its terms by Lender (or any subsequent holder
thereof), except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Creditors Rights Laws, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 3.19 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and, to
Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder. As of the
date hereof, no management fees under the Management Agreement are past due.

Section 3.20 Illegal Activity/Forfeiture.

(a) No portion of the Property has been or will be purchased, improved, equipped
or furnished with proceeds of any illegal activity and to the best of Borrower’s
knowledge, there are no illegal activities or activities relating to controlled
substances at the Property (including, without limitation, any growing,
distributing and/or dispensing of medical marijuana).

(b) There has not been and shall never be committed by Borrower or any other
person in occupancy of or involved with the operation or use of the Property any
act or omission affording the federal government or any state or local
government the right of forfeiture as against the Property or any part thereof
or any monies paid in performance of Borrower’s

 

41



--------------------------------------------------------------------------------

obligations under this Agreement, the Note, the Security Instrument or the other
Loan Documents. Borrower hereby covenants and agrees not to commit, permit or
suffer to exist any act or omission affording such right of forfeiture. Borrower
also hereby covenants and agrees that it shall not commit, permit or knowingly
suffer to exist any illegal activities or activities relating to controlled
substances at the Property (including, without limitation, any growing,
distributing and/or dispensing of medical marijuana).

Section 3.21 Taxes. Each of Borrower and Operating Tenant has filed all federal,
state, county, municipal, and city income, personal property and other tax
returns required to have been filed by it and has paid all taxes and related
liabilities which have become due pursuant to such returns or pursuant to any
assessments received by it. Borrower knows of no basis for any additional
assessment in respect of any such taxes and related liabilities for prior years.

Section 3.22 Permitted Encumbrances. None of the Permitted Encumbrances,
individually or in the aggregate, materially interferes with the benefits of the
security intended to be provided by this Agreement, the Security Instrument, the
Note and the other Loan Documents materially and adversely affects the value or
marketability of the Property, materially and adversely impairs the use or the
operation of the Property or impairs Borrower’s ability to pay its obligations
in a timely manner.

Section 3.23 Material Agreements. With respect to each Material Agreement,
(a) each Material Agreement is in full force and effect and has not been
amended, restated, replaced or otherwise modified (except, in each case, as
expressly set forth herein or disclosed to Lender), (b) there are no defaults
under any Material Agreement by any party thereto and, to Borrower’s knowledge,
no event has occurred which, but for the passage of time, the giving of notice,
or both, would constitute a default under any Material Agreement, (c) all
payments and other sums due and payable under the Material Agreements have been
paid in full, (d) no party to any Material Agreement has commenced any action or
given or received any notice for the purpose of terminating any Material
Agreement, and (e) the representations made in any estoppel or similar document
delivered with respect to any Material Agreement in connection with the Loan are
true, complete and correct and are hereby incorporated by reference as if fully
set forth herein.

Section 3.24 [Intentionally Omitted]

Section 3.25 Federal Reserve Regulations. No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Applicable Law or by the terms and conditions of this
Agreement, the Security Instrument, the Note or the other Loan Documents.

Section 3.26 Investment Company Act. Neither Borrower nor Operating Tenant is
(a) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended;
(b) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or
(c) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

42



--------------------------------------------------------------------------------

Section 3.27 Fraudulent Conveyance. Borrower (a) has not entered into the Loan
or any Loan Document with the actual intent to hinder, delay, or defraud any
creditor and (b) received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
execution and delivery of the Loan Documents, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
or contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).

Section 3.28 Embargoed Person. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any transfers of
interests permitted pursuant to the Loan Documents, (a) none of the funds or
other assets of Borrower, Operating Tenant or Guarantor constitute property of,
or to Borrower’s knowledge are beneficially owned, directly or indirectly, by
any person, entity or country which is a sanctioned person, entity or country
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder (including regulations administered by the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of the Treasury and the Specially
Designated Nationals List maintained by OFAC) with the result that the
investment in Borrower, Operating Tenant and/or Guarantor, as applicable
(whether directly or indirectly), is prohibited by Applicable Law or the Loan
made by Lender is in violation of Applicable Law (“Embargoed Person”); (b)
unless expressly waived in writing by Lender, no Embargoed Person has any
interest of any nature whatsoever in Borrower, Operating Tenant or Guarantor, as
applicable, with the result that the investment in Borrower, Operating Tenant
and/or Guarantor, as applicable (whether directly or indirectly), is prohibited
by Applicable Law or the Loan is in violation of Applicable Law; and (c) to the
best knowledge of Borrower, none of the funds of Borrower, Operating Tenant or
Guarantor, as applicable, have been derived from any unlawful activity with the
result that the investment in Borrower, Operating Tenant and/or Guarantor, as
applicable (whether directly or indirectly), is prohibited by Applicable Law or
the Loan is in violation of Applicable Law. Borrower covenants and agrees that
in the event Borrower receives any notice that Borrower, Sponsor or Guarantor
(or any of their respective beneficial owners, affiliates or participants) or
any Person that has an interest in the Property is designated as an Embargoed
Person, Borrower shall immediately notify Lender in writing. At Lender’s option,
it shall be an Event of Default hereunder if Borrower, Operating Tenant,
Guarantor or any other party to the Loan is designated as an Embargoed Person.

 

43



--------------------------------------------------------------------------------

Section 3.29 Patriot Act. All capitalized words and phrases and all defined
terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001)
and in other statutes and all orders, rules and regulations of the United States
government and its various executive departments, agencies and offices related
to the subject matter of the Patriot Act (collectively referred to in this
Section only as the “Patriot Act”) are incorporated into this Section. Borrower
hereby represents and warrants that Borrower, Operating Tenant and Guarantor and
to Borrower’s knowledge, each and every Person affiliated with Borrower,
Operating Tenant and/or Guarantor or that to Borrower’s knowledge has an
economic interest in Borrower, or Operating Tenant, or, to Borrower’s knowledge,
that has or will have an interest in the transaction contemplated by this
Agreement or in the Property or will participate, in any manner whatsoever, in
the Loan, is: (i) in full compliance with all applicable requirements of the
Patriot Act and any regulations issued thereunder; (ii) operated under policies,
procedures and practices, if applicable, that are in compliance with the Patriot
Act and available to Lender for Lender’s review and inspection during normal
business hours and upon reasonable prior notice; (iii) not in receipt of any
notice from the Secretary of State or the Attorney General of the United States
or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Act; (iv) not a Person who has
been determined by competent authority to be subject to any of the prohibitions
contained in the Patriot Act; and (v) not owned or controlled by or now acting
and or will in the future act for or on behalf of any Person who has been
determined to be subject to the prohibitions contained in the Patriot Act.
Borrower covenants and agrees that in the event Borrower receives any notice
that Borrower, Operating Tenant or Guarantor (or any of their respective
beneficial owners, affiliates or participants) or any Person that has an
interest in the Property is indicted, arraigned, custodially detained or
convicted on charges involving money laundering or predicate crimes to money
laundering, Borrower shall immediately notify Lender. At Lender’s option, it
shall be an Event of Default hereunder if Borrower, Operating Tenant, Guarantor
or any other party to the Loan is indicted, arraigned, custodially detained or
convicted on charges involving money laundering or predicate crimes to money
laundering or is involved in any activity which could result in an indictment,
arraignment, custodial detention or conviction on any such charges.

Section 3.30 Organizational Chart. The organizational chart attached as Schedule
II hereto, relating to Borrower and certain Affiliates and other parties, is
true, complete and correct on and as of the date hereof.

Section 3.31 Bank Holding Company. Neither Borrower nor Operating Tenant is a
“bank holding company” or a direct or indirect subsidiary of a “bank holding
company” as defined in the Bank Holding Company Act of 1956, as amended, and
Regulation Y thereunder of the Board of Governors of the Federal Reserve System.

Section 3.32 [Intentionally Omitted].

Section 3.33 REA Representations. With respect to each REA, (a) each REA is in
full force and effect and has not been amended, restated, replaced or otherwise
modified (except, in each case, as expressly set forth herein or disclosed to
Lender), (b) there are no defaults under any REA by any party thereto and, to
Borrower’s knowledge, no event has occurred which, but for the passage of time,
the giving of notice, or both, would constitute a default under any REA, (c) all
sums due and payable under each REA have been paid in full, (d) no party to any
REA has

 

44



--------------------------------------------------------------------------------

commenced any action or given or received any notice for the purpose of
terminating any REA, and (e) the representations made in any estoppel or similar
document delivered with respect to any REA in connection with the Loan, if any,
are true, complete and correct and are hereby incorporated by reference as if
fully set forth herein.

Section 3.34 No Change in Facts or Circumstances. All information submitted by
Borrower, Operating Tenant, or Guarantor to Lender and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower, Sponsor and/or Guarantor in this Agreement
or in the other Loan Documents, are accurate, complete and correct in all
material respects. There has been no material adverse change in any condition,
fact, circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that would
otherwise have a Material Adverse Effect.

Section 3.35 Perfection of Accounts. Borrower hereby represents and warrants to
Lender that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Accounts in favor of Lender, which security interest is prior to all other
Liens, other than Permitted Encumbrances, and is enforceable as such against
creditors of and purchasers from Borrower. Other than in connection with the
Loan Documents and except for Permitted Encumbrances, Borrower has not sold or
otherwise conveyed the Accounts; and

(b) The Accounts constitute “deposit accounts” or “securities accounts” within
the meaning of the Uniform Commercial Code , as set forth in the Cash Management
Agreement.

Section 3.36 Franchise Agreement.

The Franchise Agreement is in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder. As of
the date hereof, no franchise fees under the Franchise Agreement are delinquent.

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

ARTICLE 4.

BORROWER COVENANTS

From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

45



--------------------------------------------------------------------------------

Section 4.1 Existence. Borrower will, and will cause Operating Tenant to,
continuously maintain (a) its existence and shall not dissolve or permit its
dissolution, (b) its rights to do business in the applicable State and (c) its
franchises and trade names, if any.

Section 4.2 Applicable Law.

(a) Borrower shall, and shall cause Operating Tenant to, promptly comply and
shall cause the Property to comply in all material respects with all Applicable
Law affecting the Borrower, Operating Tenant and the Property, or the use
thereof, including, without limitation, all Environmental Laws and Applicable
Law relating to OFAC, Embargoed Persons, the Patriot Act, the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and any other anti-bribery or
anti-corruption laws in any U.S. or foreign jurisdiction. Borrower shall, and
shall cause Operating Tenant to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
Licenses, trade names, and franchises. Borrower shall give prompt notice to
Lender of the receipt by Borrower or Operating Tenant of any notice related to a
violation of any Applicable Law and of the commencement of any proceedings or
investigations which relate to compliance with Applicable Law.

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Applicable Law, the
applicability of any Applicable Law to Borrower, Operating Tenant or the
Property or any alleged violation of any Applicable Law, provided that (i) no
Event of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower or Operating Tenant, as applicable, is subject and
shall not constitute a default thereunder and such proceeding shall be permitted
by and conducted in accordance with all Applicable Law; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall, or shall
cause Operating Tenant to, promptly upon final determination thereof comply with
any such Applicable Law determined to be valid or applicable or cure any
violation of any Applicable Law; (v) such proceeding shall suspend the
enforcement of the contested Applicable Law against Borrower, Operating Tenant
or the Property; and (vi) Borrower shall furnish such security as may be
required in the proceeding, or as may be requested by Lender, to insure
compliance with such Applicable Law, together with all interest and penalties
payable in connection therewith. Lender may apply any such security or part
thereof, as necessary to cause compliance with such Applicable Law at any time
when, in the judgment of Lender, the validity, applicability or violation of
such Applicable Law is finally established or the Property (or any part thereof
or interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.

Section 4.3 Maintenance and Use of Property. Borrower shall, or shall cause
Operating Tenant to, cause the Property to be maintained in a good and safe
condition and repair in all material respects. The Improvements and the Personal
Property shall not be removed, demolished or materially altered (except for
normal replacement of the Personal Property) without the consent of Lender or as
otherwise permitted pursuant to Section 4.21 hereof.

 

46



--------------------------------------------------------------------------------

Borrower shall, or shall cause Operating Tenant to, promptly repair, replace or
rebuild any part of the Property which may be destroyed by any casualty, or
become damaged, worn or dilapidated or which may be affected by any proceeding
of the character referred to in Section 3.13 hereof and shall complete and pay
for any structure at any time in the process of construction or repair on the
Land. Borrower shall not, and shall not permit Operating Tenant to, initiate,
join in, acquiesce in, or consent to any change in any private restrictive
covenant, zoning law or other public or private restriction, limiting or
defining the uses which may be made of the Property or any part thereof. If
under applicable zoning provisions the use of all or any portion of the Property
is or shall become a nonconforming use, Borrower will not, and will not permit
Operating Tenant to, cause or permit the nonconforming use to be discontinued or
the nonconforming Improvement to be abandoned without the express written
consent of Lender.

Section 4.4 Waste. Borrower shall not, and shall not permit Operating Tenant to,
commit or suffer any waste of the Property or make any change in the use of the
Property which will in any way materially increase the risk of fire or other
hazard arising out of the operation of the Property, or take any action that
might invalidate or give cause for cancellation of any Policy, or do or permit
to be done thereon anything that may in any way impair the value of the Property
or the security for the Loan. Borrower will not, and will not permit Operating
Tenant to, without the prior written consent of Lender, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of the Property, regardless of the depth thereof or
the method of mining or extraction thereof.

Section 4.5 Taxes and Other Charges.

(a) Borrower shall, or shall cause Operating Tenant to, pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable; provided, however,
Borrower’s obligation to directly pay Taxes and Other Charges shall be suspended
for so long as Borrower complies with the terms and provisions of Section 8.1
hereof. Borrower shall, or shall cause Operating Tenant to, furnish to Lender
receipts for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent (provided, however, that Borrower is not
required to furnish such receipts for payment of Taxes and Other Charges in the
event that such Taxes and Other Charges have been paid by Lender pursuant to
Section 8.1 hereof). Borrower shall not suffer and shall promptly cause to be
paid and discharged any lien or charge whatsoever which may be or become a lien
or charge against the Property, and shall, or shall cause Operating Tenant to,
promptly pay for all utility services provided to the Property.

(b) After prior written notice to Lender, Borrower or Operating Tenant, as
applicable, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes or Other
Charges, provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower or Operating
Tenant, as applicable, is subject and shall not constitute a default thereunder
and such proceeding shall be permitted by and conducted in accordance with all
Applicable Law; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost; (iv) Borrower shall, or shall cause Operating Tenant to, promptly upon
final

 

47



--------------------------------------------------------------------------------

determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall, or
shall cause Operating Tenant to, furnish such security as may be required in the
proceeding, or deliver to Lender such reserve deposits as may be requested by
Lender, to insure the payment of any such Taxes or Other Charges, together with
all interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established or
the Property (or part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, canceled or lost or there shall be any danger of
the lien of the Security Instrument being primed by any related lien.

Section 4.6 Litigation. Borrower shall give prompt written notice to Lender of
any litigation or governmental proceedings pending or threatened in writing
against Borrower or Operating Tenant which might have a Material Adverse Effect.

Section 4.7 Access to Property. Subject to the rights of Tenants under Leases,
Borrower shall, or shall cause Operating Tenant to, permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof at reasonable hours upon reasonable advance notice.

Section 4.8 Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower’s, Operating Tenant’s and/or Guarantor’s
condition (financial or otherwise) or of the occurrence of any Default or Event
of Default of which Borrower has knowledge.

Section 4.9 Cooperate in Legal Proceedings. Borrower shall, and shall cause
Operating Tenant to, cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the Note, the Security Instrument or the other Loan Documents and, in
connection therewith, permit Lender, at Lender’s election, to participate in any
such proceedings.

Section 4.10 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision to be observed
and performed by Borrower under this Agreement, the Security Instrument, the
Note and the other Loan Documents and any other material agreement or instrument
affecting or pertaining to the Property and any amendments, modifications or
changes thereto.

Section 4.11 Awards. Borrower shall, and shall cause Operating Tenant to,
cooperate with Lender in obtaining for Lender the benefits of any Awards or
Insurance Proceeds lawfully or equitably payable in connection with the
Property, and Lender shall be reimbursed for any expenses incurred in connection
therewith (including reasonable, actual attorneys’ fees and disbursements, and
the payment by Lender of the expense of an appraisal on behalf of Borrower in
case of a Casualty or Condemnation affecting the Property or any part thereto)
out of such Awards or Insurance Proceeds.

 

48



--------------------------------------------------------------------------------

Section 4.12 Books and Records.

(a) Borrower shall, and shall cause Operating Tenant to, keep adequate books and
records of account in accordance with GAAP, or in accordance with other methods
acceptable to Lender in its reasonable discretion (consistently applied), and
furnish to Lender:

(i) quarterly (and if required by Lender, monthly) certified rent rolls (if
applicable, and in the form approved by Lender in connection with the closing of
the Loan) and tenant sales reports (if applicable), each signed and dated by a
Responsible Officer of Borrower, within ten (10) days after the end of each
calendar month or thirty (30) days after the end of each calendar quarter, as
applicable;

(ii) quarterly (and if required by Lender, monthly) operating statements of the
Property, prepared and certified by a Responsible Officer of Borrower in the
form required by Lender, detailing the revenues received, the expenses incurred
and major capital improvements for the period of calculation and containing
appropriate year-to-date information, within fifteen (15) days after the end of
each calendar month or thirty (30) days after the end of each calendar quarter,
as applicable;

(iii) an annual balance sheet, operating statement, statement of cash flow, and
statement of equity of Guarantor audited by a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
within ninety (90) days after the close of each fiscal year of Guarantor;

(iv) [intentionally omitted]; and

(v) by no later than December 15 of each calendar year, an annual operating
budget for the next succeeding calendar year presented on a monthly basis
consistent with the annual operating statement described above for the Property,
including cash flow projections for the upcoming year and all proposed capital
replacements and improvements (the “Annual Budget”), following a Cash Trap Event
Period, Lender shall have the right to approve each Annual Budget and no Annual
Budget shall take effect unless and until the same has been reasonably approved
by Lender, which approval shall not be unreasonably withheld, conditioned or
delayed.

(b) Upon request from Lender, Borrower shall, or shall cause Operating Tenant
to, furnish in a timely manner to Lender or shall cause Operating Tenant to,
furnish in a timely manner to Lender Franchisor inspection reports, operating
leases or hotel management agreements, monthly ADR and occupancy reports for the
trailing 12-month period; and a STAR report for the Property.

(c) Within ten (10) days of Lender’s request, Borrower shall furnish Lender (and
shall cause Sponsor and/or Guarantor to furnish to Lender) with such other
additional financial or management information (including State and Federal tax
returns) as may, from time to time, be reasonably required by Lender in form and
substance satisfactory to Lender. Borrower shall furnish to Lender and its
agents convenient facilities for the examination and audit of any such books and
records at any reasonable time from time to time during business hours upon
reasonable advance notice.

 

49



--------------------------------------------------------------------------------

(d) Borrower agrees that all financial statements and other items required to be
delivered to Lender pursuant to this Section 4.12 (each a “Required Financial
Item” and, collectively, the “Required Financial Items”) shall: (i) be complete
and correct in all material respects; (ii) present fairly the financial
condition of the party; (iii) disclose all liabilities that are required to be
reflected or reserved against; and (iv) be prepared (A) in hardcopy and
electronic formats and (B) in accordance with GAAP or in accordance with other
methods acceptable to Lender in its sole discretion (consistently applied).
Borrower shall be deemed to warrant and represent that, as of the date of
delivery of any such financial statement, there has been no material adverse
change in financial condition, nor have any assets or properties been sold,
transferred, assigned, mortgaged, pledged or encumbered since the date of such
financial statement except as disclosed by Borrower in a writing delivered to
Lender. Borrower agrees that all Required Financial Items shall not contain any
misrepresentation or omission of a material fact.

(e) If any Required Financial Item is not timely delivered (“Reporting
Failure”), following written notice from Lender, Borrower shall promptly pay to
Lender, as a late charge, the sum of One Thousand and No/100 Dollars ($1,000)
per Required Financial Item. In addition, Borrower shall promptly pay to Lender
an additional late charge of Five Hundred and No/100 Dollars ($500.00) per
Required Financial Item for each full month during which such Reporting Failure
continues following written notice from Lender. Borrower acknowledges that
Lender will incur additional expenses as a result of any such Reporting Failure,
which expenses would be impracticable to quantify, and that Borrower’s payments
under this Section 4.12 are a reasonable estimate of such expenses. Borrower
acknowledges further that the payment by Borrower of this late charge does not
in any manner affect or otherwise impair or waive any rights and remedies Lender
may have hereunder, under the Loan Documents or under applicable law for any
Event of Default.

Section 4.13 Estoppel Certificates.

(a) After request by Lender, Borrower, within ten (10) days of such request,
shall furnish Lender or any proposed assignee with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Note, (ii) the unpaid principal amount of the Note, (iii) the rate of
interest of the Note, (iv) the terms of payment and maturity date of the Note,
(v) the date installments of interest and/or principal were last paid,
(vi) that, except as provided in such statement, no Event of Default exists,
(vii) that this Agreement, the Note, the Security Instrument and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (viii) whether any offsets
or defenses exist against the obligations secured hereby and, if any are alleged
to exist, a detailed description thereof, (ix) that all Leases are in full force
and effect and have not been modified (or if modified, setting forth all
modifications), (x) the date to which the Rents thereunder have been paid
pursuant to the Leases, (xi) whether or not, to the best knowledge of Borrower,
any of the Tenants are in default under the Leases, and, if any of the Tenants
are in default, setting forth the specific nature of all such defaults,
(xii) the amount of security deposits held by Borrower under each Lease and that
such amounts are consistent with the amounts required under each Lease, and
(xiii) as to any other matters reasonably requested by Lender and reasonably
related to the Leases, the obligations created and evidenced hereby and by the
Security Instrument or the Property.

 

50



--------------------------------------------------------------------------------

(b) Borrower shall use its best efforts to deliver to Lender, promptly upon
request, duly executed estoppel certificates from any one or more Tenants as
required by Lender attesting to such facts regarding the Lease as Lender may
require, including, but not limited to, attestations that each Lease covered
thereby is in full force and effect with no defaults thereunder on the part of
any party, that none of the Rents have been paid more than one month in advance,
except as security, and that the lessee claims no defense or offset against the
full and timely performance of its obligations under the Lease.

(c) In connection with a Secondary Market Transaction in connection with the
Loan (or any portion thereof or interest therein), at Lender’s request, Borrower
shall provide an estoppel certificate to any investor or any prospective
investor in such form, substance and detail as Lender, such investor or
prospective investor may require.

(d) Borrower shall use commercially reasonable efforts to deliver to Lender,
upon request, estoppel certificates from each party under each REA and each
Material Agreement in form and substance reasonably acceptable to Lender.

Section 4.14 Leases and Rents.

(a) Upon request, Borrower shall, or shall cause Operating Tenant to, furnish
Lender with executed copies of all Leases then in effect. All renewals of Leases
and all proposed leases shall provide for rental rates and terms comparable to
existing local market rates and shall be arm’s length transactions with bona
fide, independent third-party Tenants other than the Operating Lease. Within ten
(10) days after the execution of a Lease or any renewals, or material amendments
or modification of a Lease, Borrower shall deliver to Lender a copy thereof,
together with Borrower’s certification that such Lease (or such renewal,
amendment or modification) was entered into in accordance with the terms of this
Agreement.

(b) Any Lease and any renewals, amendments or modification of a Lease (provided
such Lease or Lease renewal, amendment or modification is not a Major Lease (or
a renewal, amendment or modification to a Major Lease)) that meets the following
requirements may be entered into by Borrower without Lender’s prior consent:
such Lease (i) provides for rental rates comparable to existing local market
rates for similar properties and is otherwise on commercially reasonable terms,
(ii) unless a subordination, non-disturbance and attornment agreement is
delivered pursuant to this Section 4.14, provides that such Lease is subordinate
to the Security Instrument and that the lessee will attorn to Lender and any
purchaser at a foreclosure sale, (iii) is written substantially in accordance
with the standard form of Lease which shall have been approved by Lender
(subject to any commercially-reasonable changes made in the course of
negotiations with the applicable Tenant), (iv) is not with an Affiliate of
Borrower or any Guarantor, and (v) does not contain any option to purchase, any
right of first refusal to purchase, any right to terminate (except in the event
of the destruction or condemnation of substantially all of the Property) or any
other terms which would cause a Material Adverse Effect. All other Leases
(including Major Leases) and all renewals, amendments and modifications thereof
(including, without limitation, any subletting or assignment thereunder not
contemplated by the express terms of such Lease (other than any subletting or
assignment which does not require Borrower’s consent under such Lease)) or
waivers thereunder executed (or otherwise agreed to) after the date hereof shall
be subject to Lender’s prior approval, which approval shall not be unreasonably
withheld or delayed.

 

51



--------------------------------------------------------------------------------

(c) Lender shall execute and deliver a Subordination, Non-Disturbance and
Attornment Agreement on Lender’s then current standard form to Tenants under
future Major Leases approved by Lender promptly upon request with such
commercially reasonable changes as may be requested by Tenants, from time to
time, as are reasonably acceptable to Lender. Lender’s execution of a
Subordination, Non-Disturbance and Attornment Agreement which is not in
compliance with the foregoing sentence shall be at Lender’s sole discretion and
subject to such additional conditions as Lender shall reasonably determine.

(d) Borrower (i) shall, or shall cause Operating Tenant to, observe and perform
the obligations imposed upon the lessor under the Leases in all material
respects in a commercially reasonable manner; (ii) shall, or shall cause
Operating Tenant to, enforce the terms, covenants and conditions contained in
the Leases upon the part of the lessee thereunder to be observed or performed in
a commercially reasonable manner, provided, however, Borrower shall not, and
shall not permit Operating Tenant to, terminate or accept a surrender of a Major
Lease without Lender’s prior approval; (iii) shall not, and shall not permit
Operating Tenant to, collect any of the Rents more than one (1) month in advance
(other than security deposits); (iv) shall not, and shall not permit Operating
Tenant to, execute any assignment of lessor’s interest in the Leases or the
Rents (except as contemplated by the Loan Documents); (v) shall not, and shall
not permit Operating Tenant to, without Lender’s consent, alter, modify or
change any Major Lease so as to change the amount of or payment date for rent,
change the expiration date, grant any option for additional space or term,
materially reduce the obligations of the lessee or increase the obligations of
lessor; and (vi) shall, or shall cause Operating Tenant to, hold all security
deposits under all Leases in accordance with Applicable Law.

(e) Notwithstanding anything contained herein to the contrary, Borrower shall
not willfully withhold from Lender any information regarding renewal, extension,
amendment, modification, waiver of provisions of, termination, rental reduction
of, surrender of space of, or shortening of the term of, any Lease during the
term of the Loan. Borrower’s delivery of the certified rent roll required
pursuant to Section 4.12 hereof shall not, in and of itself, satisfy the
requirements of this clause (e).

(f) Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower’s or Operating Tenant’s receipt of any
termination fee or payment (“Lease Event Payment”) paid by any Tenant under any
Lease in consideration of any termination, modification or amendment or
settlement of any Lease or any release or discharge of any Tenant under any
Lease from any obligation thereunder (a “Lease Event”). Borrower further
covenants and agrees that (i) Borrower shall, or shall cause Operating Tenant
to, hold any such Lease Event Payment in trust for the benefit of Lender, and
(ii) (A) in the event such Lease Event Payment is less than $50,000 and such
Lease Event does not have a Material Adverse Effect, and provided no Event of
Default or Cash Trap Event Period has occurred and is continuing, such Lease
Event Payment shall be payable to Borrower or (B) in the event such Lease Event
Payment equals or exceeds $50,000, such Lease Event has a Material Adverse
Effect, or an Event of Default has occurred and is continuing, or a Cash Trap
Event Period has occurred and is continuing, such Lease Event Payment shall be
placed by Borrower in reserve with Lender to be disbursed by Lender for tenant
improvement and leasing commission costs with respect to the Property and/or for
payment of the Debt or otherwise in connection with the Loan and/or the
Property, as so determined by Lender, in its sole discretion.

 

52



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, to the extent
Lender’s prior approval is required for any leasing matters set forth in this
Section 4.14, Lender shall have ten (10) Business Days from receipt of written
request and all required information and documentation relating thereto in which
to approve or disapprove such matter, provided that such request to Lender is
marked in bold lettering with the following language: “LENDER’S RESPONSE IS
REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE
TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER,” and the envelope
containing the request must be marked “PRIORITY.” In the event that Lender fails
to respond to the leasing matter in question within such time, Lender’s approval
shall be deemed given for all purposes. Borrower shall provide Lender with such
information and documentation as may be reasonably required by Lender,
including, without limitation, lease comparables and other market information as
reasonably required by Lender. For purposes of clarification, Lender requesting
additional and/or clarified information, in addition to approving or denying any
request (in whole or in part), shall be deemed a response by Lender for purposes
of the foregoing.

Section 4.15 Management Agreement.

(a) Borrower shall cause Operating Tenant to (i) diligently perform, observe and
enforce all of the material terms, covenants and conditions of the Management
Agreement on the part of Operating Tenant to be performed, observed and enforced
to the end that all things shall be done which are necessary to keep unimpaired
the rights of Operating Tenant under the Management Agreement and (ii) promptly
notify Lender of the giving of any notice to Borrower or Operating Tenant of any
default by Operating Tenant in the performance or observance of any of the
terms, covenants or conditions of the Management Agreement on the part of
Operating Tenant to be performed and observed and deliver to Lender a true copy
of each such notice. Without Lender’s prior written consent, Borrower shall not
permit Operating Tenant to surrender the Management Agreement, consent to the
assignment by Manager of its interest under the Management Agreement, or
terminate or cancel the Management Agreement or modify, change, supplement,
alter or amend the Management Agreement, in any material respect, either orally
or in writing, and any such surrender of the Management Agreement or
termination, cancellation, modification, change, supplement, alteration or
amendment of the Management Agreement without the prior consent of Lender shall
be void and of no force and effect.

(b) If Operating Tenant shall default in the performance or observance of any
material term, covenant or condition of the Management Agreement on the part of
Operating Tenant to be performed or observed, then, without limiting the
generality of the other provisions of this Agreement, and without waiving or
releasing Borrower from any of its obligations hereunder, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
or take any action as may be appropriate to cause all the terms, covenants and
conditions of the Management Agreement on the part of Operating Tenant to be
performed or observed to be promptly performed or observed on behalf of
Operating Tenant, to the end that the rights of Operating Tenant in, to and
under the Management Agreement shall be kept

 

53



--------------------------------------------------------------------------------

unimpaired and free from default. Lender and any person designated by Lender
shall have, and are hereby granted, the right to enter upon the Property at any
time and from time to time for the purpose of taking any such action. If Manager
shall deliver to Lender a copy of any notice sent to Borrower or Operating
Tenant of default under the Management Agreement, such notice shall constitute
full protection to Lender for any action taken or omitted to be taken by Lender
in good faith, in reliance thereon.

(c) Borrower shall notify Lender if Manager sub-contracts to a third party or an
affiliate any or all of its management responsibilities under the Management
Agreement. Borrower shall, or cause Operating Tenant to, from time to time, use
its best efforts to obtain from Manager under the Management Agreement such
certificates of estoppel with respect to compliance by Operating Tenant with the
terms of the Management Agreement as may be requested by Lender. Borrower shall
exercise each individual option, if any, to extend or renew the term of the
Management Agreement upon demand by Lender made at any time within one (1) year
of the last day upon which any such option may be exercised. Any sums expended
by Lender pursuant to this paragraph shall bear interest at the Default Rate
from the date such cost is incurred to the date of payment to Lender, shall be
deemed to constitute a portion of the Debt, shall be secured by the lien of the
Security Instrument and the other Loan Documents and shall be immediately due
and payable upon demand by Lender therefor.

(d) Without limitation of the foregoing, if the Management Agreement is
terminated pursuant to the Assignment of Management Agreement or for any other
reason, then Lender, at its option, may require Borrower to cause Operating
Tenant to engage, in accordance with the terms and conditions set forth in the
Assignment of Management Agreement, a new manager (the “New Manager”) to manage
the Property, which such New Manager shall be a Qualified Manager. New Manager
shall be engaged by Operating Tenant pursuant to a written management agreement
that complies with the terms hereof and of the Assignment of Management
Agreement and is otherwise satisfactory to Lender in all respects. New Manager,
Operating Tenant and Borrower shall execute an Assignment of Management
Agreement in the form then used by Lender.

Section 4.16 Payment for Labor and Materials.

(a) Subject to Section 4.16(b), Borrower will, or shall cause Operating Tenant
to, promptly pay when due all bills and costs for labor, materials, and
specifically fabricated materials incurred in connection with the Property (any
such bills and costs, a “Work Charge”) and never permit to exist in respect of
the Property or any part thereof any lien or security interest with respect to
Work Charges, even though inferior to the liens and the security interests
hereof, and in any event never permit to be created or exist in respect of the
Property or any part thereof any other or additional lien or security interest
other than the liens or security interests created hereby and by the Security
Instrument, except for the Permitted Encumbrances.

(b) After prior written notice to Lender, Borrower or Operating Tenant, as
applicable, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
validity of any Work Charge, the applicability of any Work Charge to Borrower,
Operating Tenant or to the Property or any alleged non-payment of any Work
Charge and defer paying the same, provided that (i) no Event

 

54



--------------------------------------------------------------------------------

of Default has occurred and is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower or Operating Tenant, as applicable, is subject and
shall not constitute a default thereunder and such proceeding shall be conducted
in accordance with all Applicable Law; (iii) neither the Property nor any part
thereof or interest therein will be in imminent danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall, or shall cause Operating
Tenant to, promptly upon final determination thereof pay (or cause to be paid)
any such contested Work Charge determined to be valid, applicable or unpaid;
(v) such proceeding shall suspend the collection of such contested Work Charge
from the Property or Borrower shall, or shall cause Operating Tenant to, have
paid the same (or shall have caused the same to be paid) under protest; and
(vi) Borrower shall furnish (or cause to be furnished) such security as may be
required in the proceeding, or as may be reasonably requested by Lender, to
insure payment of such Work Charge, together with all interest and penalties
payable in connection therewith. Lender may apply any such security or part
thereof, as necessary to pay for such Work Charge at any time when, in the
judgment of Lender, the validity, applicability or non-payment of such Work
Charge is finally established or the Property (or any part thereof or interest
therein) shall be in present danger of being sold, forfeited, terminated,
cancelled or lost.

Section 4.17 Performance of Other Agreements. Borrower shall, or shall cause
Operating Tenant to, observe and perform each and every material term to be
observed or performed by Borrower or Operating Tenant, as applicable, pursuant
to the terms of any agreement or recorded instrument affecting or pertaining to
the Property, or given by Borrower to Lender for the purpose of further securing
the Debt and any amendments, modifications or changes thereto.

Section 4.18 Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

Section 4.19 ERISA.

(a) Borrower shall not, and shall not permit Operating Tenant to, engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Note, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative exemption) prohibited transaction under ERISA (“ERISA”) or
constitute a violation of any state statute, regulation or ruling impacting a
Defined Benefit Plan or a governmental plan.

(b) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the term of the Loan, as requested by Lender in its sole
discretion, that (A) neither Borrower nor Operating Tenant is an “employee
benefit plan” as defined in Section 3(3) of ERISA, which is subject to Title I
of ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(B) neither Borrower nor Operating Tenant is subject to any state statute,
regulation or ruling regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (C) one or more of the following
circumstances is true:

 

55



--------------------------------------------------------------------------------

(i) Equity interests in Borrower or Operating Tenant, as applicable, are
publicly offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2), as modified by ERISA Section 3(42), disregarding
the value of any equity interests in Borrower or Operating Tenant, as
applicable, held by (I) a person (other than a benefit plan investor) who has
discretionary authority or control with respect to the assets of Borrower or
Operating Tenant, as applicable, (II) any person who provides investment advice
for a fee (direct or indirect) with respect to the assets of Borrower or
Operating Tenant, as applicable, or (III) any affiliate of a person described in
the immediately preceding clause (I) or (II);

(iii) Borrower or Operating Tenant, as applicable, qualifies as an “operating
company” or a “real estate operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) or (e);

(iv) The assets of Borrower or Operating Tenant, as applicable, are not
otherwise “plan assets” of one or more “employee benefit plans” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, within the meaning of 29
C.F.R. §2510.3-101, as modified by ERISA Section 3(42); or

(v) If a state statute, regulation or ruling does apply to transactions by or
with Borrower or Operating Tenant, as applicable, regulating investments of, or
fiduciary obligations with respect to, governmental plans, no transactions
contemplated by the Loan Documents will violate such statute, regulation or
ruling.

(c) Neither Borrower nor Operating Tenant shall maintain, sponsor, contribute to
or become obligated to contribute to, or suffer or permit any ERISA Affiliate of
Borrower or Operating Tenant to, maintain, sponsor, contribute to or become
obligated to contribute to, any Defined Benefit Plan or a Multiemployer Plan or
permit the assets of Borrower or Operating Tenant to (i) become “plan assets”,
whether by operation of law or under regulations promulgated under ERISA or
(ii) become subject to any state statute, regulation or ruling regulating
investments of, or fiduciary obligations with respect to, governmental plans.

Section 4.20 No Joint Assessment. Borrower shall not, and shall not permit
Operating Tenant to, suffer, permit or initiate the joint assessment of the
Property with (a) any other real property constituting a tax lot separate from
the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.

Section 4.21 Alterations. Lender’s prior approval (which approval shall not be
unreasonably withheld or delayed) shall be required in connection with any
alterations to any Improvements (a) that may have a Material Adverse Effect,
(b) the cost of which (including any related alteration, improvement or
replacement) is reasonably anticipated to exceed the Alteration Threshold, or
(c) that are structural in nature, except for (x) any alterations performed

 

56



--------------------------------------------------------------------------------

as a part of a Restoration in accordance with Section 7.4 hereof, and (y) any
alterations or tenant improvements being made expressly pursuant to existing
Leases that have been reviewed and approved by Lender. If the total unpaid
amounts incurred and to be incurred with respect to any alterations to the
Improvements shall at any time exceed the Alteration Threshold, Borrower shall
promptly deliver to Lender as security for the payment of such amounts and as
additional security for Borrower’s obligations under the Loan Documents any of
the following: (i) cash, (ii) U.S. Obligations, (iii) other securities
acceptable to Lender, or (iv) a completion bond acceptable to Lender. Such
security shall be in an amount equal to the excess of the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
over the Alteration Threshold. All alterations to any Improvements shall be made
lien-free and in a good and workmanlike manner in accordance with all Applicable
Laws.

Section 4.22 REA Covenants. Borrower shall, or shall cause Operating Tenant to,
(a) promptly perform and/or observe, in all material respects, all of the
covenants and agreements required to be performed and observed by it under any
REA and do all things necessary to preserve and to keep unimpaired its material
rights thereunder; (b) promptly notify Lender of any material default under any
REA of which it is aware; (c) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, notice, report
and estimate received by it under any REA, to the extent material; (d) enforce
the performance and observance of all of the covenants and agreements required
to be performed and/or observed under any REA in a commercially reasonable
manner; (e) cause the Property to be operated, in all material respects, in
accordance with any REA; and (f) not, without the prior written consent of
Lender, (i) enter into any new REA or execute material modifications to any
existing REA, (ii) surrender, terminate or cancel any REA, (iii) reduce or
consent to the reduction of the term of any REA, (iv) increase or consent to the
increase of the amount of any charges under any REA, (v) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, any REA in any material respect, or (vi) following the
occurrence and during the continuance of an Event of Default, exercise any
rights, make any decisions, grant any approvals or otherwise take any action
under any REA.

Section 4.23 Material Agreements. Borrower shall, or shall cause Operating
Tenant to, (a) promptly perform and/or observe, in all material respects, all of
the covenants and agreements required to be performed and observed by it under
the Material Agreements and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (b) promptly notify Lender of any
material default under the Material Agreements of which it is aware;
(c) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by it
under the Material Agreements, to the extent material; (d) enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed under the Material Agreements in a commercially
reasonable manner; (e) cause the Property to be operated, in all material
respects, in accordance with the Material Agreements; and (f) not, without the
prior written consent of Lender, (i) enter into any new Material Agreement or
execute material modifications to any existing Material Agreements,
(ii) surrender, terminate or cancel the Material Agreements, (iii) reduce or
consent to the reduction of the term of the Material Agreements, (iv) increase
or consent to the increase of the amount of any charges under the Material
Agreements, (v) otherwise modify, change, supplement, alter or amend, or waive
or release any of its rights and remedies under, the Material Agreements in any
material respect, or (vi) following the occurrence and during the continuance of
an Event of Default, exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Material Agreements.

 

57



--------------------------------------------------------------------------------

Section 4.24 Hotel Franchise.

(a) Borrower shall cause Operating Tenant to cause the hotel located on the
Property to be operated pursuant to the Franchise Agreement.

(b) In the event that the Franchise Agreement is terminated during the term of
the Loan, Lender shall have the right to declare the entire Loan immediately due
and payable; provided, however, Lender shall not have the right to declare the
Loan immediately due and payable if, within thirty (30) days after such
termination, Borrower causes Operating Tenant to enter into an agreement in form
and substance satisfactory to Lender with an Acceptable Franchisor; provided,
however, so long as (i) there is no Event of Default, (ii) the Guarantor has not
changed, and (iii) there is no material adverse change to the performance of the
Individual Property as determined by Lender, Borrower and/or Operating Tenant
shall be permitted to change the Hotel Indigo franchise during the Loan term to
a new franchise affiliated with Marriott, Hilton, Hyatt Intercontinental Hotels
Group or other Acceptable Franchisor.

(c) Borrower agrees to notify Lender in writing of any default by Franchisor
under the Franchise Agreement or any default by Operating Tenant under the
Franchise Agreement of which Borrower or Operating Tenant receives written
notice from the Franchisor, which notification must be delivered to Lender
within five (5) Business Days after Borrower or Operating Tenant, as applicable,
having knowledge of such default.

(d) Upon Lender’s request, Borrower shall, or shall cause Operating Tenant to,
obtain a “comfort letter” from each Franchisor (but, with respect to the current
Franchise Agreement, only if a comfort letter has not previously been issued by
the current Franchisor in connection with the Loan or, if Lender has assigned an
interest in the Loan, a replacement comfort letter to such assignee in the form
as delivered on the Closing Date), including any replacement Acceptable
Franchisor, in form and substance reasonably satisfactory to Lender, including
provisions that require the Franchisor to notify Lender of any default under the
Franchise Agreement and grant Lender the right to cure any default by Operating
Tenant under the Franchise Agreement.

(e) Without limiting of the foregoing, Borrower covenants and agrees that it
shall, or shall cause Operating Tenant to:

(i) promptly perform and/or observe all of the material covenants and agreements
required to be performed and observed by Operating Tenant under the Franchise
Agreement and do all things necessary to preserve and keep unimpaired Operating
Tenant’s rights thereunder;

(ii) promptly deliver to Lender a copy of each material financial statement,
material business plan, material capital expenditures plan, notices of default
covered above, material report and material estimate received by Borrower or
Operating Tenant under the Franchise Agreement; and

 

58



--------------------------------------------------------------------------------

(iii) promptly enforce the performance and observance of all of the covenants
and agreements required to be performed and/or observed by the Franchisor under
the Franchise Agreement.

(f) Borrower consents and agrees that it shall not, and will not permit
Operating Tenant to, without Lender’s prior written consent:

(i) surrender, terminate, or cancel the Franchise Agreement;

(ii) reduce or consent to the reduction of the term of the Franchise Agreement;

(iii) increase or consent to the increase of the amount of any charges under the
Franchise Agreement; the foregoing restriction shall not apply to an increase
that is expressly permitted or mandatory under the Franchise Agreement; or

(iv) otherwise materially modify, change, supplement, alter or amend, or waive
or release any of Operating Tenant’s rights and remedies under the Franchise
Agreement.

(g) Borrower shall not, and shall not permit Operating Tenant to, without
Lender’s prior consent (which consent shall not be unreasonably conditioned,
delayed or withheld), enter into transactions with any Affiliate, including
without limitation, any arrangement providing for the franchise/licensing of the
hotel on the Property, the rendering or receipt of services or the purchase or
sale of inventory, except any such transaction in the ordinary course of
business of Borrower or Operating Tenant, as applicable, and only so long as the
monetary or business consideration arising therefrom would be substantially as
advantageous to Borrower or Operating Tenant, as applicable, as the monetary or
business consideration that would obtain in a comparable transaction with a
person or entity not an affiliate of Borrower or Operating Tenant.

(h) Borrower will indemnify, defend and hold Lender harmless against any
liability, loss, cost, damage or expense which Lender may incur under the
Franchise Agreement under or by reason of this Agreement prior to the exercise
by Lender of any of its remedies under this Agreement and the other Loan
Documents.

Section 4.25 PIP.

Borrower shall complete and pay for in full any PIP, in a good, workmanlike and
lien free manner within the time-frame set forth in the Franchise Agreement.
Borrower agrees to promptly provide to Lender any other PIP that Borrower
receives from Franchisor.

ARTICLE 5.

ENTITY COVENANTS

Section 5.1 Single Purpose Entity/Separateness.

(a) Borrower has not and will not:

(i) engage in any business or activity other than the ownership, leasing,
operation and maintenance of the Property, and activities incidental thereto;

 

59



--------------------------------------------------------------------------------

(ii) acquire or own any assets other than (A) the Property, and (B) such
incidental Personal Property as may be necessary for the ownership, leasing,
maintenance and operation of the Property;

(iii) merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets (except as otherwise permitted hereunder) or
change its legal structure;

(iv) fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the Applicable Law of the jurisdiction of its organization or
formation, or materially amend or modify, terminate or fail to comply with the
material provisions of its organizational documents;

(v) own any subsidiary, or make any investment in, any Person;

(vi) commingle its assets with the assets of any other Person;

(vii) incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt and the Prior
Loan, (B) trade and operational indebtedness incurred in the ordinary course of
business with trade creditors, provided such indebtedness is (1) unsecured,
(2) not evidenced by a note, (3) on commercially reasonable terms and
conditions, and (4) due not more than ninety (90) days past the date incurred
and paid on or prior to such date, (C) Permitted Equipment Leases and purchase
money Indebtedness and/or (D) Borrower’s obligations and liabilities under the
Interest Rate Protection Agreement; provided however, the aggregate amount of
the indebtedness described in (B) and (C) shall not exceed at any time five
percent (5%) of the outstanding principal amount of the Debt. No Indebtedness
other than the Debt and Permitted Equipment Leases and purchase money
Indebtedness may be secured (subordinate or pari passu) by the Property;
provided that the security for the Permitted Equipment Leases and purchase money
Indebtedness shall only be the equipment being leased or the Property being
purchased;

(viii) fail to maintain all of its books, records, financial statements and bank
accounts separate from those of its affiliates and any constituent party.
Borrower’s assets have not and will not be listed as assets on the financial
statement of any other Person; provided, however, that Borrower’s assets may be
included in a consolidated financial statement of its affiliates provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Borrower and such affiliates and to indicate
that Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such affiliates or any other Person and (ii) such assets
shall be listed on Borrower’s own separate balance sheet. Borrower has
maintained and will maintain its books, records, resolutions and agreements as
official records;

 

60



--------------------------------------------------------------------------------

(ix) except for the Operating Lease and as otherwise expressly provided in the
Loan Documents, enter into any contract or agreement with any general partner,
member, shareholder, principal or affiliate, except upon terms and conditions
that are intrinsically fair and substantially similar to those that would be
available on an arm’s-length basis with unaffiliated third parties;

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi) except with respect to other Borrowers of the Loan or as otherwise
expressly permitted in the Loan Documents, assume or guaranty the debts of any
other Person, hold itself out to be responsible for the debts of any other
Person, or otherwise pledge its assets for the benefit of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person;

(xii) make any loans or advances to any Person; provided, that the foregoing and
no other provision hereof shall prohibit Borrower from making distributions to
its members of available cash unless an Event of Default or Cash Trap Event
Period is continuing;

(xiii) fail to file its own tax returns unless prohibited by Applicable Law from
doing so (except that Borrower may file or may include its filing as part of a
consolidated federal tax return, to the extent required and/or permitted by
Applicable Law, provided that, there shall be an appropriate notation indicating
the separate existence of Borrower and its assets and liabilities);

(xiv) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person and not as a division or part of any other
Person or to conduct its business solely in its own name or fail to correct any
known misunderstanding regarding its separate identity;

(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so after the payment of all operating expenses and
Debt Service and shall not require any equity owner to make additional capital
contributions to Borrower);

(xvi) without the unanimous written consent of all of its partners or members,
as applicable, (a) file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any Creditors Rights Laws,
(b) seek or consent to the appointment of a receiver, liquidator or any similar
official, (c) take any action that might cause such entity to become insolvent,
or (d) make an assignment for the benefit of creditors;

(xvii) fail to allocate shared expenses (including, without limitation, shared
office space) or fail to use separate stationery, invoices and checks;

(xviii) fail to remain solvent, to pay its own liabilities (including, without
limitation, salaries of its own employees) from its own funds or fail to
maintain a sufficient number of employees in light of its contemplated business
operations (in each case to the extent there exists sufficient cash flow from
the Property to do so); or

 

61



--------------------------------------------------------------------------------

(xix) acquire obligations or securities of its partners, members, shareholders
or other affiliates, as applicable or identify its partners, members or
shareholders or other affiliates, as applicable, as a division or part of it.

(b) Borrower hereby represents and warrants that (I) Borrower (i) is and has
always been duly formed, validly existing and in good standing in the state of
its incorporation and in all other jurisdictions where it is qualified to do
business; (ii) has not had and does not have any judgments or liens of any
nature against it (except for tax liens not yet due and Permitted Encumbrances);
(iii) has been and is in material compliance with all Applicable Law and has
received all permits necessary for it to operate its contemplated business;
(iv) is not the subject of, or currently involved in any capacity in, any
pending or threatened litigation; (v) is not, and has not been, involved in any
dispute with any taxing authority; (vi) has paid all Taxes and Other Charges;
(vii) has never owned any property other than the Property and has never engaged
in any business except the ownership and operation of the Property; (viii) is
not now and has not ever been a party to any lawsuit, arbitration, summons or
legal proceeding; (ix) has not failed to provide Lender with complete financial
statements that reflect a fair and accurate view of its financial condition; and
(x) has no material contingent or actual obligations not related to the
Property; and (II)(A) the Prior Loan has been satisfied in full on or before the
date hereof, (B) neither Borrower, SPE Component Entity, nor Guarantor have any
remaining liabilities or obligations in connection with the Prior Loan (other
than environmental and other limited and customary indemnity obligations), and
(C) all collateral and security for the Prior Loan has been released on or prior
to the date hereof.

(c) If Borrower or Operating Tenant is a limited partnership or a limited
liability company (other than an Acceptable LLC), each general partner or
managing member (each, an “SPE Component Entity”) shall be a corporation or an
Acceptable LLC (I) whose sole asset is its interest in Borrower and/or Operating
Tenant, as applicable, (II) which has not been and shall not be permitted to
engage in any business or activity other than owning an interest in Borrower
and/or Operating Tenant, as applicable; (III) which has not been and shall not
be permitted to incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation); and (IV) which has and will at all
times own at least a 0.5% direct equity ownership interest in Borrower and/or
Operating Tenant, as applicable. Each such SPE Component Entity will at all
times comply, and will cause Borrower and Operating Tenant, as applicable, to
comply, with each of the representations, warranties, and covenants contained in
this Article 5 (to the extent applicable) as if such representation, warranty or
covenant was made directly by such SPE Component Entity. Upon the withdrawal or
the disassociation of an SPE Component Entity from Borrower or Operating Tenant,
as applicable, Borrower and Operating Tenant, as applicable, shall immediately
appoint a new SPE Component Entity whose articles of incorporation or
organization are substantially similar to those of such SPE Component Entity.

Section 5.2 [Intentionally Omitted].

 

62



--------------------------------------------------------------------------------

Section 5.3 Change of Name, Identity or Structure. Borrower shall not change (or
permit to be changed) Borrower’s, Operating Tenant’s or the SPE Component
Entity’s (a) name, (b) identity (including its trade name or names),
(c) principal place of business set forth on the first page of this Agreement
or, (d) if not an individual, Borrower’s, Operating Tenant’s or the SPE
Component Entity’s corporate, partnership or other structure, without notifying
Lender of such change in writing at least thirty (30) days prior to the
effective date of such change and, in the case of a change in Borrower’s or the
SPE Component Entity’s structure, without first obtaining the prior written
consent of Lender. Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
reasonably satisfactory to Lender listing the trade names under which Borrower,
Operating Tenant or the SPE Component Entity intends to operate the Property,
and representing and warranting that Borrower, Operating Tenant or the SPE
Component Entity does business under no other trade name with respect to the
Property.

Section 5.4 Business and Operations. Borrower will, and shall cause Operating
Tenant to, continue to engage in the businesses now conducted by it as and to
the extent the same are necessary for the ownership, leasing, maintenance,
management and operation of the Property. Borrower will, and shall cause
Operating Tenant to, qualify to do business and will remain in good standing
under the laws of the jurisdiction as and to the extent the same are required
for the ownership, leasing, maintenance, management and operation of the
Property.

ARTICLE 6.

NO SALE OR ENCUMBRANCE

Section 6.1 Transfer Definitions. For purposes of this Article 6, “Restricted
Party” shall mean Borrower, Operating Tenant, Guarantor, any SPE Component
Entity, any Affiliated Manager, or any shareholder, partner, member or
non-member manager, or any direct or indirect legal or beneficial owner of
Borrower, Operating Tenant, Guarantor, any SPE Component Entity, any Affiliated
Manager or any shareholder, partner, member, or non-member manager (excluding,
however, such direct and indirect legal and beneficial interests in, and owners
of, Condor Hospitality Limited Partnership and Guarantor so long as (i) (w)
Guarantor shall continue to comply with the covenants contained herein relating
to ERISA, OFAC and Patriot Act matters, (x) Guarantor at all times directly or
indirectly owns all of the general partnership interests in Condor Hospitality
Limited Partnership, (y) such sale, transfer or issuance shall not cause
Guarantor to directly or indirectly own and control less than 51% of the equity
ownership interests in Condor Hospitality Limited Partnership and (z) if such
sale, transfer or issuance would cause the transferee, together with its
Affiliates, to increase its direct or indirect equity ownership interests in
Condor Hospitality Limited Partnership to an amount which equals or exceeds 25%
(or, if such Person is not formed, organized or incorporated in, or is not a
citizen of, the United States of America, 10%), Lender is provided thirty
(30) days advance written notice of such transaction and (ii) the transfer of
any such interests in Condor Hospitality Limited Partnership satisfy the KYC
Conditions); and a “Sale or Pledge” shall mean a voluntary or involuntary sale,
conveyance, mortgage, grant, bargain, lien, encumbrance, pledge, assignment,
grant of any options with respect to, or any other transfer or disposition of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) a legal or
beneficial interest..

 

63



--------------------------------------------------------------------------------

Section 6.2 No Sale/Encumbrance.

(a) Without the prior written consent of Lender, Borrower shall not cause or
permit (i) a Sale or Pledge of the Property or any part thereof or any legal or
beneficial interest therein, (ii) a Sale or Pledge of an interest in any
Restricted Party or (iii) any change in Control of Borrower, Operating Tenant,
Guarantor, any Affiliated Manager, or any change in control of the day-to-day
operations of the Property (collectively, a “Prohibited Transfer”), other than
pursuant to (t) Leases of space in the Improvements to Tenants in accordance
with the provisions of Section 4.14 and guests of the Property in the ordinary
course of business, (u) any Permitted Encumbrances, (v) any Permitted Equipment
Leases, (w) transfers of worn out or obsolete FF&E that is promptly replaced
with FF&E of equivalent value and functionality, (x) the release of an
Individual Property in accordance with the provisions of Section 2.10, (y)
permitted equity transfers in accordance with the provisions of Section 6.3 and
(z) any other transfer expressly permitted by the terms of this Agreement.

(b) A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
material part thereof for a price to be paid in installments; (ii) an agreement
by Borrower or Operating Tenant leasing all or a substantial part of the
Property for other than actual occupancy by a Tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s or Operating Tenant’s right, title and interest in and to (A) any
Leases or any Rents or (B) any REA or any Material Agreements; (iii) any action
for partition of the Property (or any portion thereof or interest therein) or
any similar action instituted or prosecuted by Borrower, Operating Tenant or by
any other person or entity, pursuant to any contractual agreement or other
instrument or under Applicable Law (including, without limitation, common law);
(iv) any other action instituted by (or at the behest of) Borrower, Operating
Tenant or its respective affiliates or consented to or acquiesced in by
Borrower, Operating Tenant or its respective affiliates which results in a
termination of an REA or any Material Agreements; (v) if a Restricted Party is a
corporation, any merger, consolidation or Sale or Pledge of such corporation’s
stock or the creation or issuance of new stock in one or a series of
transactions; (vi) if a Restricted Party is a limited or general partnership or
joint venture, any merger or consolidation or the change, removal, resignation
or addition of a general partner or the Sale or Pledge of the partnership
interest of any general or limited partner or any profits or proceeds relating
to such partnership interests or the creation or issuance of new limited
partnership interests; (vii) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of any member or
any profits or proceeds relating to such membership interest; (viii) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; (ix) the incurrence
of any property-assessed clean energy loans or similar indebtedness with respect
to Borrower and/or the Property, including, without limitation, if such loans or
indebtedness are made or otherwise provided by any Governmental Authority and/or
secured or repaid (directly or indirectly) by any taxes or similar assessments,
or (x) the removal or the resignation of Manager (including, without limitation,
an Affiliated Manager) other than in accordance with Section 4.15.

 

64



--------------------------------------------------------------------------------

Section 6.3 Permitted Equity Transfers. Notwithstanding the restrictions
contained in this Article 6, the following equity transfers shall be permitted
without Lender’s consent: (a) a transfer (but not a pledge) by devise or descent
or by operation of law upon the death of a Restricted Party or any member,
partner or shareholder of a Restricted Party, (b) the transfer (but not the
pledge), in one or a series of transactions, of the stock, partnership
interests, membership interests or other securities (as the case may be) in a
Restricted Party (including, without limitation, transfers for estate planning
purposes), (c) the sale, transfer or issuance of stock or other securities in
any Restricted Party that is a publicly traded entity, provided the shares of
common stock of such entity are listed on the New York Stock Exchange or another
nationally recognized stock exchange, (d) the sale, transfer or issuance of
stock or other securities in any Restricted Party that is a publicly registered
non-listed real estate investment trust to third party investors through
licensed U.S. broker-dealers in accordance with Applicable Law or Persons exempt
from broker-dealer registration, (provided, that, the foregoing provisions of
clauses (c) and (d) shall not be deemed to waive, qualify or otherwise limit
Borrower’s obligation to comply (or to cause the compliance with) the other
covenants set forth herein and in the other Loan Documents (including, without
limitation, the covenants contained herein relating to ERISA matters));
provided, further, that, with respect only to the transfers listed in clauses
(a) and/or (b) above, (A) (x) Lender shall receive written notice of any
transfers pursuant to clause (a) above within ten (10) days of such transfer and
(y) Lender shall receive not less than thirty (30) days prior written notice of
such transfers in connection with any transfer pursuant to clause (b) above, (B)
no such transfers shall result in a change in Control of Guarantor or Affiliated
Manager, (C) after giving effect to such transfers, Guarantor shall (I) own at
least a 51% direct or indirect equity ownership interest in each of Borrower and
any SPE Component Entity; (II) Control Borrower and any SPE Component Entity;
(III) control the day-to-day operation of the Property; and (IV) Sponsor shall
(x) Control Borrower and any SPE Component Entity and (y) control the day-to-day
operation of the Property, (D) after giving effect to such transfers, the
Property shall continue to be managed by Manager or a New Manager approved in
accordance with the applicable terms and conditions hereof, (E) in the case of
the transfer of any direct equity ownership interests in Borrower or Operating
Tenant, such transfers shall be conditioned upon continued compliance with the
relevant provisions of Article 5 hereof, (F) [intentionally omitted], and
(G) such transfers shall be conditioned upon Borrower’s ability to, after giving
effect to the equity transfer in question, (I) remake the representations
contained herein relating to ERISA, OFAC and Patriot Act matters (and, upon
Lender’s request, Borrower shall deliver to Lender (x) an Officer’s Certificate
containing such updated representations effective as of the date of the
consummation of the applicable equity transfer and (y) searches, acceptable to
Lender, for any Person owning, directly or indirectly, 25% (or, if such Person
is not formed, organized or incorporated in, or is not a citizen of, the United
States of America, 10%) or more of the interests in the Borrower as a result of
such transfer) and (II) continue to comply with the covenants contained herein
relating to ERISA, OFAC and Patriot Act matters. Upon request from Lender,
Borrower shall promptly provide Lender a revised version of the organizational
chart delivered to Lender in connection with the Loan reflecting any equity
transfer consummated in accordance with this Section 6.3.

(d) Permitted REIT Pledge. Notwithstanding the foregoing or anything contained
herein to the contrary, any Restricted Party shall be permitted to pledge its
equity interest in any other Restricted Party (except Borrower), as collateral
for corporate-level lines of credit or other company financing, provided, that
(i) the holder of such debt, and any interest therein, shall be a

 

65



--------------------------------------------------------------------------------

Person that is a Qualified Equity Holder, (ii) the debt facility for such pledge
is secured by a pledge of interests in entities having an interest in
substantially all of the properties directly or indirectly owned by the
Guarantor, and (iii) the repayment of the debt facility is not specifically tied
to the cash flow of any Individual Property.

Section 6.4 [Intentionally Omitted].

Section 6.5 Lender’s Rights. Lender reserves the right to condition the consent
to a Prohibited Transfer requested hereunder upon (a) a modification of the
terms hereof and on assumption of this Agreement and the other Loan Documents as
so modified by the proposed Prohibited Transfer, (b) payment of a transfer fee
of 1% of outstanding principal balance of the Loan and all of Lender’s expenses
incurred in connection with such Prohibited Transfer, (c) the proposed
transferee’s continued compliance with the covenants set forth in this
Agreement, including, without limitation, the covenants in Article 5,
(d) [intentionally omitted], and/or (e) such other conditions and/or legal
opinions as Lender shall determine in its sole discretion to be in the interest
of Lender. All expenses incurred by Lender shall be payable by Borrower whether
or not Lender consents to the Prohibited Transfer. Lender shall not be required
to demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
a Prohibited Transfer without Lender’s consent. This provision shall apply to
every Prohibited Transfer, whether or not Lender has consented to any previous
Prohibited Transfer.

ARTICLE 7.

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 7.1 Insurance.

(a) Borrower shall obtain and maintain, or cause to be obtained and maintained,
insurance for Borrower, Operating Tenant and the Property providing at least the
following coverages:

(i) insurance with respect to the Improvements and, if applicable, the Personal
Property insuring against any peril now or hereafter included within the
“Special” or “All Risks” Causes of Loss form (which shall not exclude fire,
lightning, windstorm (including named storms), hail, explosion, riot, civil
commotion, aircraft, vehicles and smoke), in each case (A) in an amount equal to
100% of the “Full Replacement Cost,” which for purposes of this Agreement shall
mean actual replacement value exclusive of costs of excavations, foundations,
underground utilities and footings waiving of depreciation; (B) to be written on
a no coinsurance form or containing an agreed amount endorsement with respect to
the Improvements and, if applicable, Personal Property waiving all co-insurance
provisions; (C) providing for no deductible in excess of $25,000, excluding
windstorm and earthquake insurance which may have a deductible of 5% of the
total insurable value; (D) at all times insuring against at least those hazards
that are commonly insured against under a “Special” or “All Risks” Causes of
Loss form of policy, as the same shall exist on the date hereof, and together
with any increase in the scope of coverage provided under such form after the
date hereof; and

 

66



--------------------------------------------------------------------------------

(E) if any of the Improvements constitute legal non-conforming structures or
uses, providing Law & Ordinance coverage, including Coverage for Loss to the
Undamaged Portion of the Building, Demolition Costs and Increased Cost of
Construction in amounts acceptable to Lender. The Full Replacement Cost shall be
re-determined from time to time (but not more frequently than once in any twelve
(12) calendar months) at the request of Lender by an appraiser or contractor
designated and paid by Borrower and approved by Lender, or by an engineer or
appraiser in the regular employ of the insurer. After the first appraisal,
additional appraisals may be based on construction cost indices customarily
employed in the trade. No omission on the part of Lender to request any such
ascertainment shall relieve Borrower of any of its obligations under this
Subsection;

(ii) commercial general liability insurance against all claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, including “Dram Shop” or other liquor liability coverage if the
Borrower sells or distributes alcoholic beverages from the Property, such
insurance (A) to be on the so-called “occurrence” form with a general aggregate
limit of not less than $2,000,000 and a per occurrence limit of not less than
$1,000,000; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate; and (C) to cover at least the following
hazards: (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) contractual liability for
all insured contracts; and (5) contractual liability covering the indemnities
contained in Articles 12 and 13 hereof to the extent the same is available;

(iii) loss of rents and/or business interruption insurance (A) with loss payable
to Lender; (B) covering all risks required to be covered by the insurance
provided for in Subsections 7.1(a)(i), (iv) and (vi) through (viii); (C) in an
amount equal to 100% of the projected gross income from the Property on an
actual loss sustained basis for a period beginning on the date of Casualty and
continuing until the Restoration of the Property is completed, or the expiration
of twelve (12) months, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period; the amount of such business
interruption/loss of rents insurance shall be determined prior to the Closing
Date and at least once each year thereafter based on the greatest of:
(x) Borrower’s reasonable estimate of the gross income from the Property and
(y) the highest gross income received during the term of the Loan for any full
calendar year prior to the date the amount of such insurance is being
determined, in each case for the succeeding twelve (12) month period and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of six (6) months from the
date that the Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. All Net Proceeds payable to Lender pursuant to this
Subsection (the “Rent Loss Proceeds”) shall be held by Lender in accordance with
the terms of the Cash Management Agreement (x) if no Cash Trap Event Period has
occurred and is continuing, in an Eligible Account (which account shall be
deemed to be included within the definition of “Accounts”) and (y) upon the
occurrence and during the continuance of a Cash Trap Event Period, in

 

67



--------------------------------------------------------------------------------

accordance with the terms of the Cash Management Agreement and shall be applied
to the obligations secured hereunder from time to time due and payable hereunder
and under the Note; provided, however, that (I) nothing herein contained shall
be deemed to relieve Borrower of its obligations to pay the obligations secured
hereunder on the respective dates of payment provided for in the Note except to
the extent such amounts are actually paid out of the Rent Loss Proceeds and
(II) in the event the Rent Loss Proceeds are paid in a lump sum in advance and
Borrower is entitled to disbursement of such Rent Loss Proceeds in accordance
with the terms hereof, Lender or Servicer shall hold such Rent Loss Proceeds in
a segregated interest-bearing Eligible Account (which account shall be deemed to
be included within the definition of “Accounts”) and Lender or Servicer shall
estimate the number of months required for Borrower to restore the damage caused
by the applicable Casualty, shall divide the applicable aggregate Rent Loss
Proceeds by such number of months and shall disburse such monthly installment of
Rent Loss Proceeds from such Eligible Account into the Cash Management Account
each month during the performance of such Restoration;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements and only if the current property
and liability coverage forms do not otherwise apply (A) commercial general
liability and umbrella liability insurance covering claims related to the
construction, repairs or alterations being made at the Property which are not
covered by or under the terms or provisions of the commercial general liability
and umbrella liability insurance policies required herein; and (B) the insurance
provided for in Subsection 7.1(a)(i) written in a so-called builder’s risk
completed value form (1) on a non-reporting basis, (2) against all risks insured
against pursuant to Subsections 7.1(a)(i), (iv) and (vi) through (viii), as
applicable, (3) including permission to occupy the Property, and (4) written on
a no coinsurance form or containing an agreed amount endorsement waiving
co-insurance provisions;

(v) workers’ compensation, subject to the statutory limits of the state in which
the Property is located, and employer’s liability insurance with a limit of at
least $1,000,000 per accident and per disease per employee, and $1,000,000 for
disease aggregate in respect of any work or operations on or about the Property,
or in connection with the Property or its operation (if applicable);

(vi) equipment breakdown/boiler and machinery insurance covering all mechanical
and electrical equipment in such amounts as shall be reasonably be required by
Lender, on terms and in amounts consistent with the commercial property
insurance policy required under Subsection 7.1(a)(i) above or in such other
amount as shall be reasonably required by Lender (if applicable to the
Property);

(vii) if any portion of the Improvements or Personal Property is at any time
located in an area identified in the Federal Register by the Federal Emergency
Management Agency or any successor thereto as an area having special flood
hazards (“SFHA”) pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended, or any successor law (the “Flood Insurance Acts”),
flood hazard insurance

 

68



--------------------------------------------------------------------------------

for all such improvements and/or Personal Property located in the SFHA in an
amount equal to (1) the maximum limit of building and/or contents coverage
available under the Flood Insurance Acts plus (2) additional limits in an amount
equal to the “Full Replacement Cost” or such other amount agreed to by Lender;
provided that, the insurance provided pursuant to this clause (vii) shall be on
terms consistent with the “All Risk” insurance policy required in
Section 7.1(a)(i) above;

(viii) [Intentionally Omitted];

(ix) umbrella liability insurance in an amount not less than $20,000,000 per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above;

(x) insurance against employee dishonesty in amounts acceptable to Lender (if
applicable to the Property and Borrower);

(xi) auto liability coverage for all owned and non-owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence of One
Million and No/100 Dollars ($1,000,000) (if applicable); and

(xii) such other insurance and in such amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.

(b) All insurance provided for in Subsection 7.1(a) hereof shall be obtained
under valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be satisfactory to Lender, issued by financially sound and
responsible insurance companies authorized to do business in the state in which
the Property is located and approved by Lender. The insurance companies must
have a financial strength rating of “A” or better and a financial size category
of “VIII” or better by A.M. Best Company, Inc., or a rating of “A-” (or its
equivalent) or better by two (2) of the Rating Agencies (one of which must be
S&P) (each such insurer shall be referred to below as a “Qualified Insurer”).
Not less than fifteen (15) days prior to the expiration dates of the Policies
theretofore furnished to Lender pursuant to Subsection 7.1(a), Borrower shall
deliver carrier-issued binders and certificates of the renewal Policies, and
thereafter, complete copies of the Policies when issued. Upon renewal of the
Policies, Borrower shall deliver evidence satisfactory to Lender of payment of
the premiums due thereunder (the “Insurance Premiums”).

(c) Except to the extent required pursuant to Section 7.1(a) hereof, Borrower
shall not obtain (or permit to be obtained) (i) any umbrella or blanket
liability or casualty Policy unless, in each case, such Policy is approved in
advance in writing by Lender and Lender’s interest is included therein as
provided in this Agreement and such Policy is issued by a Qualified Insurer, or
(ii) separate insurance concurrent in form or contributing in the event of loss
with that required in Subsection 7.1(a) to be furnished by, or which may be
reasonably required to be furnished by, Borrower. In the event Borrower obtains
(or causes to be obtained) separate insurance or an umbrella or a blanket
Policy, Borrower shall notify Lender of the same and shall

 

69



--------------------------------------------------------------------------------

cause complete copies of each Policy to be delivered as required in Subsection
7.1(a). Any umbrella or blanket Policy remains subject to review and approval by
Lender based on the schedule of locations and values. Notwithstanding Lender’s
approval of any umbrella or blanket liability or casualty Policy hereunder,
Lender reserves the right, in its sole discretion, to require Borrower to obtain
a separate Policy in compliance with this Section 7.1.

(d) All Policies of insurance provided for or contemplated by Subsection 7.1(a)
shall name Borrower as the named insured and, in the case of liability policies,
except for the Policies referenced in Subsection 7.1(a)(v) and (xi), shall name
Lender as additional insured, as their respective interests may appear, and in
the case of property coverages, including but not limited to the
all-risk/special form coverage, rent loss, business interruption, terrorism,
boiler and machinery, earthquake and flood insurance, shall name Lender as
mortgagee/lender’s loss payable by a standard noncontributing mortgagee clause
in favor of Lender providing that the loss thereunder shall be payable to
Lender.

(e) All property Policies of insurance provided for in Subsection 7.1(a) shall
provide that:

(i) with respect to the Policies (other than those Policies limited to liability
protection), (1) no (A) act, failure to act, violation of warranties,
declarations or conditions, or negligence by Borrower, or anyone acting for
Borrower, or by any Tenant under any Lease or other occupant, (B) occupancy or
use of the Property for purposes more hazardous than those permitted,
(C) foreclosure or similar action by Lender, or (D) failure to comply with the
provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned and (2) the
Policies shall not be cancelled without at least thirty (30) days’ written
notice to Lender, except ten (10) days’ notice for non-payment of premium;

(ii) with respect to the Policies limited to liability protection, if available
to Borrower using commercially reasonable efforts, such Policies shall not be
cancelled without at least thirty (30) days’ written notice to Lender, except
ten (10) days’ notice for non-payment of premium; provided, however, if the
issuer will not or cannot provide such endorsements or the notices required in
this clause (ii), Borrower shall be obligated to provide such notices;

(iii) with respect to all Policies, if available to Borrower using commercially
reasonable efforts, such Policies shall not be materially changed without thirty
(30) days’ written notice to Lender; provided, however, if the issuer will not
or cannot provide such endorsements or the notices required in this clause
(iii), Borrower shall be obligated to provide such notice;

(iv) each Policy shall provide that (A) the issuers thereof shall give written
notice to Lender if the Policy has not been renewed ten (10) days prior to its
expiration and (B) Lender is permitted to make payments to effect the
continuation of such Policy upon notice of cancellation due to non-payment of
Insurance Premiums; and

 

70



--------------------------------------------------------------------------------

(v) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

Additionally, Borrower further covenants and agrees to promptly send to Lender
any notices of non-renewal or cancellation it receives from the insurer with
respect to the Policies required pursuant to this Section 7.1.

(f) Borrower shall furnish to Lender, on or before thirty (30) days after the
close of each of Borrower’s fiscal years, a statement certified by Borrower or a
Responsible Officer of Borrower of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender,
verification of the adequacy of such insurance by an independent insurance
broker or appraiser acceptable to Lender.

(g) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate, and all expenses incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Security
Instrument and shall bear interest at the Default Rate.

(h) In the event of a foreclosure of the Security Instrument or other transfer
of title to the Property in extinguishment in whole or in part of the Debt, all
right, title and interest of Borrower in and to the Policies then in force
concerning the Property and all proceeds payable thereunder shall thereupon vest
exclusively in Lender or the purchaser at such foreclosure or other transferee
in the event of such other transfer of title.

(i) As an alternative to the Policies required to be maintained pursuant to the
preceding provisions of this Section 7.1, Borrower will not be in default under
this Section 7.1 if Borrower maintains (or causes to be maintained) Policies
which (i) have coverages, deductibles and/or other related provisions other than
those specified above and/or (ii) are provided by insurance companies not
meeting the credit ratings requirements set forth above (any such Policy, a
“Non-Conforming Policy”), provided, that, prior to obtaining such Non-Conforming
Policies (or permitting such Non-Conforming Policies to be obtained), Borrower
shall have received Lender’s prior written consent thereto.

(j) The property, loss of rents/business interruption, general liability and
umbrella liability insurance policies required in this Section 7.1 shall not
exclude Terrorism Coverage (defined below) (such insurance policies, the
“Applicable Policies”). Such Terrorism Coverage shall comply with each of the
applicable requirements for Policies set forth above (including, without
limitation, those relating to deductibles); provided that, Lender, at Lender’s
option, may reasonably require Borrower to obtain or cause to be obtained the
Terrorism Coverage with higher deductibles than set forth above. As used above,
“Terrorism Coverage” shall mean insurance for acts of terror or similar acts of
sabotage; provided, that, for so long as the Terrorism Risk Insurance Act of
2002, as extended and modified by the Terrorism Risk

 

71



--------------------------------------------------------------------------------

Insurance Program Authorization Act of 2015 (as the same may be further
modified, amended, or extended, “TRIPRA”) (i) remains in full force and effect
and (ii) continues to cover both foreign and domestic acts of terror, the
provisions of TRIPRA shall determine what is deemed to be included within this
definition of “Terrorism Coverage.”

Section 7.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender and shall promptly commence and diligently
prosecute the completion of the repair and restoration of the Property as nearly
as possible to the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender (a
“Restoration”) and otherwise in accordance with Section 7.4. Borrower shall pay
all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower.

Section 7.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property of which Borrower has knowledge and shall deliver to Lender copies of
any and all papers served in connection with such proceedings. Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
condemning authority, Borrower shall promptly commence and diligently prosecute
the Restoration of the Property and otherwise comply with the provisions of
Section 7.4. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the Award, Lender shall have the right, whether or not
a deficiency judgment on the Note shall have been sought, recovered or denied,
to receive the Award, or a portion thereof sufficient to pay the Debt.

Section 7.4 Restoration. The following provisions shall apply in connection with
the Restoration of the Property:

(a) If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.

 

72



--------------------------------------------------------------------------------

(b) If the Net Proceeds are equal to or greater than the Restoration Threshold
or the costs of completing the Restoration are equal to or greater than the
Restoration Threshold, Lender shall make the Net Proceeds available for the
Restoration in accordance with the provisions of this Section 7.4.

(i) The Net Proceeds shall be made available for Restoration provided that each
of the following conditions are met:

 

  (A) no Event of Default shall have occurred and be continuing;

 

  (B) (1) in the event the Net Proceeds are insurance proceeds, less than thirty
percent (30%) of each of (i) the fair market value of an Individual Property as
reasonably determined by Lender, and (ii) the rentable area of an Individual
Property has been damaged, destroyed or rendered unusable as a result of a
Casualty or (2) in the event the Net Proceeds are condemnation proceeds, less
than ten percent (10%) of each of (i) the fair market value of an Individual
Property as reasonably determined by Lender and (ii) the rentable area of an
Individual Property is taken, such land is located along the perimeter or
periphery of an Individual Property, no portion of the Improvements is located
on such land and such taking does not materially impair the existing access to
an Individual Property;

 

  (C) Leases demising in the aggregate a percentage amount equal to or greater
than 75% of the total rentable space in the Property which has been demised
under executed and delivered Leases in effect as of the date of the occurrence
of such fire or other casualty or taking, whichever the case may be, shall
remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower furnishes to Lender
evidence satisfactory to Lender that all Tenants under Major Leases shall
continue to operate their respective space at the Property after the completion
of the Restoration;

 

  (D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than thirty (30) days after the issuance of a building
permit with respect thereto) and shall diligently pursue the same to
satisfactory completion in compliance with all Applicable Laws, in all material
respects, including, without limitation, all applicable Environmental Laws;

 

  (E) Lender shall be satisfied that any operating deficits which will be
incurred with respect to the Property as a result of the occurrence of any such
fire or other casualty or taking will be covered out of (1) the Net Proceeds,
(2) the insurance coverage referred to in Section 7.1(a)(iii) above, or (3) by
other funds of Borrower;

 

73



--------------------------------------------------------------------------------

  (F) Lender shall be satisfied that, upon the completion of the Restoration,
the fair market value and cash flow of the Property will not be less than the
fair market value and cash flow of the Property as the same existed immediately
prior to the applicable Casualty or Condemnation (assuming the affected portion
of the Property is relet within a reasonable period after the date of such
Casualty or Condemnation);

 

  (G) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the expiration of the insurance coverage referred to in Section 7.1(a)(iii)
above, (3) such time as may be required under applicable zoning law, ordinance,
rule or regulation in order to repair and restore the Property to the condition
it was in immediately prior to such fire or other casualty or taking, or (4) the
earliest date required for such completion under the terms of any Material
Agreements or REA;

 

  (H) the Property and the use thereof after the Restoration will be in
compliance with and permitted under any REA, any Material Agreements and all
Applicable Law; and

 

  (I) the Restoration shall be done and completed in an expeditious and diligent
fashion and in compliance with any REA, any Material Agreements and all
Applicable Law.

(ii) The Net Proceeds shall be held by Lender and, until disbursed in accordance
with the provisions of this Section 7.4(b), shall constitute additional security
for the Debt and other obligations under this Agreement, the Security
Instrument, the Note and the other Loan Documents. The Net Proceeds (other than
the Rent Loss Proceeds) shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the related Restoration item have
been paid for in full, and (B) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property (other than
Permitted Encumbrances) which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the Title
Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). All such plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration shall be
assigned to Lender as additional collateral for the Loan and Lender shall have
the use of the same. The identity of the contractors, subcontractors and
materialmen engaged in the Restoration shall be subject to prior review and
acceptance by Lender and the Casualty Consultant. All costs and expenses

 

74



--------------------------------------------------------------------------------

incurred by Lender in connection with making the Net Proceeds available for the
Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.
Borrower shall have the right to settle all claims under the Policies jointly
with Lender, provided that (a) no Event of Default exists, (b) Borrower promptly
and with commercially reasonable diligence negotiates a settlement of any such
claims and (c) the insurer with respect to the Policy under which such claim is
brought has not raised any act of the insured as a defense to the payment of
such claim. If an Event of Default exists, Lender shall, at its election, have
the exclusive right to settle or adjust any claims made under the Policies in
the event of a Casualty.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Section 7.4(b) shall mean an amount equal to 10% of
the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed. There shall be no Restoration Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration. The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Section 7.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 7.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Restoration Retainage, provided, however,
that Lender will release the portion of the Restoration Retainage being held
with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, and
the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
insuring the lien of the Security Instrument. If required by Lender, the release
of any such portion of the Restoration Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

75



--------------------------------------------------------------------------------

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 7.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
this Agreement, the Security Instrument, the Note or any of the other Loan
Documents.

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 7.4(b)(vii) shall be retained and applied by Lender toward the payment
of the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its discretion shall deem proper. If Lender shall
receive and retain Net Proceeds, the lien of the Security Instrument shall be
reduced only by the amount thereof received and retained by Lender and actually
applied by Lender in reduction of the Debt.

ARTICLE 8.

RESERVE FUNDS

Section 8.1 Tax Reserve Funds.

(a) On the Closing Date, Borrower shall deposit with Lender the amount of
$461,259.00 and No/100 Dollars and Borrower shall deposit on each Monthly
Payment Date an amount equal to one-twelfth (1/12th) of the Taxes that Lender
estimates will be payable during the next ensuing twelve (12) months in order to
accumulate sufficient funds to pay all such Taxes at least ten (10) days prior
to their respective due dates (the “Monthly Tax Deposit”). Amounts deposited
pursuant to this Section 8.1 are referred to herein as the “Tax Reserve Funds”.
The initial estimated Monthly Tax Deposit shall be $57,658.00. If at any time
Lender reasonably determines that the Tax Reserve Funds will not be sufficient
to pay the Taxes, Lender shall notify Borrower of such determination and the
monthly deposits for Taxes shall be increased by the amount that Lender
estimates is sufficient to make up the deficiency at least ten (10) days prior
to the respective due dates for the Taxes; provided that if Borrower receives
notice of any deficiency after the date that is ten (10) days prior to the date
that Taxes are due, Borrower will deposit such amount within one (1) Business
Day after its receipt of such notice.

 

76



--------------------------------------------------------------------------------

(b) Lender shall have the right to apply the Tax Reserve Funds to payments of
Taxes. In making any payment relating to Taxes, Lender may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Reserve
Funds shall exceed the amounts due for Taxes, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax Reserve Funds. Any Tax Reserve Funds remaining
after the Debt has been paid in full shall be returned to Borrower.

Section 8.2 Insurance Reserve Funds.

(a) (i) Borrower shall deposit on each Monthly Payment Date an amount equal to
one-twelfth (1/12th) of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies (the “Monthly Insurance Deposit”). Amounts deposited pursuant to this
Section 8.2 are referred to herein as the “Insurance Reserve Funds”. If at any
time Lender reasonably determines that the Insurance Reserve Funds will not be
sufficient to pay the Insurance Premiums, Lender shall notify Borrower of such
determination and the monthly deposits for Insurance Premiums shall be increased
by the amount that Lender estimates is sufficient to make up the deficiency at
least thirty (30) days prior to expiration of the Policies.

(ii) Notwithstanding the foregoing, Borrower shall not be required to make the
Monthly Insurance Deposit as set forth above, provided that, (w) no Event of
Default shall have occurred and be continuing, (x) the Policies maintained by
Borrower covering the Property are part of a blanket or umbrella policy approved
by Lender in its reasonable discretion pursuant to Section 7.1 hereof,
including, without limitation, approval of the schedule of locations and values,
(y) Borrower provides Lender evidence of renewal of such Policies pursuant to
Section 7.1 hereof, and (z) Borrower provides Lender paid receipts for the
payment of the Insurance Premiums by no later than ten (10) Business Days prior
to the expiration dates of the Policies. Borrower shall immediately commence
making all Monthly Insurance Deposits, as required pursuant to this Section 8.2,
within five (5) days of receipt of notice from Lender of Borrower’s failure to
comply with items (w), (x), (y) or (z) above, which such notice shall instruct
Borrower to immediately commence making all Monthly Insurance Deposits.

(b) Lender shall have the right to apply the Insurance Reserve Funds to payment
of Insurance Premiums. In making any payment relating to Insurance Premiums,
Lender may do so according to any bill, statement or estimate procured from the
insurer or its agent, without inquiry into the accuracy of such bill, statement
or estimate. If the amount of the Insurance Reserve Funds shall exceed the
amounts due for Insurance Premiums, Lender shall, in its sole discretion, return
any excess to Borrower or credit such excess against future payments to be made
to the Insurance Reserve Funds. Any Insurance Reserve Funds remaining after the
Debt has been paid in full shall be returned to Borrower.

 

77



--------------------------------------------------------------------------------

Section 8.3 Immediate Repair Funds.

(a) Borrower shall perform the repairs at the Property as set forth on Schedule
I hereto (such repairs hereinafter referred to as “Immediate Repairs”) and shall
complete each of the Immediate Repairs on or before the respective deadline for
each repair as set forth on Schedule I hereto; provided that, Lender may, in its
sole discretion, extend the respective deadlines for performance of such
Immediate Repairs by written notice to Borrower. On the Closing Date, Borrower
shall deposit with Lender the amount set forth on such Schedule I hereto to
perform the Immediate Repairs. Amounts deposited pursuant to this Section 8.3
are referred to herein as the “Immediate Repair Funds”.

(b) Provided no Event of Default has occurred and is continuing, Lender shall
disburse Immediate Repair Funds to Borrower within fifteen (15) Business Days
after the delivery by Borrower to Lender of a Disbursement Request Form together
with Lender’s then standard reserve disbursement schedule (but not more often
than once per month), in increments of at least the Minimum Disbursement Amount
(or a lesser amount if the total amount of Immediate Repair Funds is less than
the Minimum Disbursement Amount, in which case only one disbursement of the
amount remaining shall be made). Additionally, with respect to any disbursement
that is $500,000 or more, in connection with any invoice relating to such
disbursement that is greater than $100,000, Borrower shall also provide the
following items (which items shall be in form and substance satisfactory to
Lender): (i) an Officer’s Certificate (A) stating that the Immediate Repairs (or
relevant portion thereof) to be funded by the requested disbursement have been
completed in a good and workmanlike manner and in accordance with all Applicable
Law, (B) identifying each Person that supplied materials or labor in connection
with the Immediate Repairs to be funded by the requested disbursement,
(C) stating that each such Person has been paid in full or will be paid in full
upon such disbursement, or if such payment is a progress payment, that such
payment represents full payment to such Person, less any applicable retention
amount, for work completed through the date of the relevant invoice from such
Person, (D) stating that the Immediate Repairs (or relevant portion thereof) to
be funded have not been the subject of a previous disbursement, and (E) stating
that all previous disbursements of for Immediate Repairs have been used to pay
the previously identified Immediate Repairs, (ii) as to any completed Immediate
Repair, a copy of any license, permit or other approval by any Governmental
Authority required, if any, in connection with the Immediate Repairs and not
previously delivered to Lender, (iii) copies of appropriate lien waivers (or
conditional lien waivers) or other evidence of payment satisfactory to Lender,
(iv) at Lender’s option, a title search for the Property indicating that the
Property is free from all Liens, claims and other encumbrances other than
Permitted Encumbrances, (v) at Lender’s option, Lender shall have received a
report satisfactory to Lender in its reasonable discretion from an architect or
engineer approved by Lender in respect of such architect or engineer’s
inspection of such Immediate Repairs, and (vi) such other evidence as Lender
shall reasonably request to demonstrate that the Immediate Repairs to be funded
by the requested disbursement have been completed (or completed to the extent of
the requested payment) and are paid for or will be paid upon such disbursement
to Borrower.

Section 8.4 [Intentionally Omitted].

Section 8.5 [Intentionally Omitted].

 

78



--------------------------------------------------------------------------------

Section 8.6 The Accounts Generally.

(a) All Reserve Funds shall be held in Eligible Accounts. Borrower grants to
Lender a first-priority perfected security interest in each of the Reserve
Funds, the Accounts, and all sums now or hereafter deposited in the Reserve
Funds and the Accounts as additional security for payment of the Debt. Until
expended or applied in accordance herewith, the Reserve Funds and the Accounts
shall constitute additional security for the Debt. The provisions of this
Section 8.6 are intended to give Lender and/or Servicer “control” of the Reserve
Funds and the Accounts within the meaning of the UCC. Borrower acknowledges and
agrees that the Reserve Funds and the Accounts are subject to the sole dominion,
control and discretion of Lender, its authorized agents or designees, subject to
the terms hereof, and Borrower shall have no right of withdrawal with respect to
any Reserve Funds except with the prior written consent of Lender or as
otherwise provided herein. The Reserve Funds shall not constitute trust funds
and may be commingled with other monies held by Lender.

(b) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in the Reserve Funds or
the Accounts, permit any lien to attach thereto, or any levy to be made thereon,
or any UCC-1 Financing Statements, except those naming Lender as the secured
party, to be filed with respect thereto. Lender shall have the right to file a
financing statement or statements under the UCC in connection with any of the
Reserve Funds and/or the Accounts, with respect thereto in the form required to
properly perfect Lender’s security interest therein. Borrower agrees that at any
time and from time to time, at the expense of Borrower, Borrower will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be reasonably necessary or desirable, or that Lender may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable Lender to exercise and
enforce its rights and remedies hereunder with respect to any Reserve Funds
and/or the Accounts.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the occurrence and during the continuance of an Event of
Default, without notice from Lender or Servicer (i) Borrower shall have no
rights in respect of the Reserve Funds and (ii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Reserve Funds as described in this Agreement, the Cash Management Agreement and
in the Security Instrument, in addition to all of the rights and remedies
available to a secured party under the UCC, and, notwithstanding anything to the
contrary contained in this Agreement, the Cash Management Agreement or in the
Security Instrument, may apply the Reserve Funds as Lender determines in its
sole discretion including, but not limited to, payment of the Debt.

(d) The insufficiency of Reserve Funds on deposit with Lender shall not absolve
Borrower of the obligation to make any payments, as and when due pursuant to
this Agreement and the other Loan Documents, and such obligations shall be
separate and independent, and not conditioned on any event or circumstance
whatsoever.

(e) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or

 

79



--------------------------------------------------------------------------------

in any way connected with the Reserve Funds, the Accounts, the sums deposited
therein or the performance of the obligations for which the Reserve Funds were
established, except to the extent arising from the gross negligence or willful
misconduct of Lender, its agents or employees. Borrower shall assign to Lender
all rights and claims Borrower may have against all Persons supplying labor,
materials or other services which are to be paid from or secured by the Reserve
Funds and the Accounts; provided, however, that Lender may not pursue any such
right or claim unless an Event of Default has occurred and remains uncured.

(f) Interest accrued, if any, on the Reserve Funds shall not be required to be
remitted to any Account and may instead be retained by Lender.

(g) Borrower acknowledges and agrees that it solely shall be, and shall at all
times remain, liable to Lender or Servicer for all fees, charges, costs and
expenses in connection with the Reserve Funds, the Accounts, this Agreement and
the enforcement hereof, including, without limitation, any monthly or annual
fees or charges as may be assessed by Lender or Servicer in connection with the
administration of the Accounts and the Reserve Funds and the reasonable fees and
expenses of legal counsel to Lender and Servicer as needed to enforce, protect
or preserve the rights and remedies of Lender and/or Servicer under this
Agreement.

Section 8.7 PIP Reserve Funds.

Borrower shall deposit with Lender the amount of any required PIP (the “PIP
Reserve Account”). Amounts deposited pursuant to this Section 8.7 are referred
to herein as the “PIP Funds”. PIP Funds shall be disbursed in accordance with
the procedures for disbursing FF&E Funds set forth in Section 8.8. below.

Section 8.8 FF&E Reserve Funds.

(a) Borrower shall deposit with Lender on each Monthly Payment Date an amount
equal to the FF&E Reserve Monthly Deposit for the costs and expenses of
replacement and maintenance of the Property, Improvements and Personal Property,
including furniture, furnishings, fixtures and equipment for the hotel on the
Property as set forth in a budget as approved by Lender, or such other costs and
expenses as reasonably approved by Lender, relating to the replacement and
maintenance of the Property, Improvements and Personal Property, including
furniture, furnishings, fixtures and equipment that may be incurred following
the date hereof to fully equip (collectively, the “FF&E Work”). Amounts
deposited pursuant to this Section 8.8 are referred to herein as the “FF&E
Reserve Funds”. Based on the annual operating statements for the Property, the
FF&E Reserve Monthly Deposit shall be one-twelfth of four percent (4.0%) of the
Operating Income for the prior fiscal year. All FF&E Reserve Funds shall be held
by Lender or Servicer in an Eligible Account (the “FF&E Reserve Account”).

(b) Lender shall disburse to Borrower the FF&E Reserve Funds upon satisfaction
by Borrower of each of the following conditions: (i) Borrower shall submit a
request for payment to Lender at least ten (10) days prior to the date on which
Borrower requests such payment be made and specifies the cost of the FF&E Work
to be paid; (ii) on the date such request is received by Lender and on the date
such payment is to be made, no Event of Default shall exist and remain

 

80



--------------------------------------------------------------------------------

uncured; (iii) Lender shall have reviewed and approved the invoice in respect of
the furniture, fixtures or equipment to be acquired; (iv) Intentionally Omitted;
(v) Lender shall have received a certificate from Borrower (A) stating that all
FF&E Work to be funded by the requested disbursement have been completed in good
and workmanlike manner and in accordance with all Applicable Law, such
certificate to be accompanied by a copy of any license, permit or other approval
by any Governmental Authority required in connection with the FF&E Work,
(B) identifying each Person that supplied materials or labor in connection with
the FF&E Work to be funded by the requested disbursement and (C) stating that
each such Person has been paid in full or will be paid in full upon such
disbursement, such certificate to be accompanied by lien waivers or other
evidence of payment satisfactory to Lender; (vi) at Lender’s option a title
search for the Property indicating that the Property is free from all liens,
claims and other encumbrances not previously approved by Lender (other than
Permitted Encumbrances); and (vii) Lender shall have received such other
evidence as Lender shall reasonably request that the FF&E Work to be funded by
the requested disbursement have been completed (to the extent applicable) and
are paid for or will be paid upon such disbursement to Borrower. Lender shall
not be required to disburse FF&E Work Reserve Funds more frequently than once
each calendar month nor in an amount less than the Minimum Disbursement Amount
(or a lesser amount if the total amount of FF&E Reserve Funds is less than the
Minimum Disbursement Amount, in which case only one disbursement of the amount
remaining in the account shall be made).

ARTICLE 9.

CASH MANAGEMENT AGREEMENT

Section 9.1 Cash Management Agreement. Borrower shall enter into the Cash
Management Agreement on the date hereof which shall govern the collection,
holding and disbursement of Rents and any other income from the Property during
the term of the Loan.

Section 9.2 Cash Flow Sweep. In the event of a Cash Trap Event Period, all
Excess Cash Flow (as defined in the Cash Management Agreement) shall be
deposited into the Excess Cash Flow Subaccount (as defined in the Cash
Management Agreement), as more particularly set forth in the Cash Management
Agreement.

ARTICLE 10.

EVENTS OF DEFAULT; REMEDIES

Section 10.1 Event of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a) if Borrower shall fail to (i) pay when due (A) any sums which by the express
terms of this Agreement and the other Loan Documents require immediate or prompt
payment without any grace period (provided a demand is made therefor) or
(B) sums which are payable on the Maturity Date, or (ii) pay within five
(5) days when due (A) any monthly Debt Service and any amount required to be
paid into the Reserve Funds or (B) any other sums payable under the Note, this
Agreement or any of the other Loan Documents;

 

81



--------------------------------------------------------------------------------

(b) if any of the Taxes or Other Charges is not paid before becoming delinquent
except to the extent sums sufficient to pay such Taxes and Other Charges have
been deposited with Lender in accordance with the terms of this Agreement and
Lender’s access to such sums is not restricted or constrained in any manner;

(c) if the Policies are not kept in full force and effect or if evidence of the
same is not delivered to Lender as provided in Section 7.1 hereof (provided a
demand is made therefor);

(d) if any of the representations or covenants contained in Article 5 hereof are
breached or violated;

(e) if any of the representations or covenants contained in Article 6 hereof are
breached or violated;

(f) if any representation or warranty of, or with respect to, Borrower,
Operating Tenant, Guarantor or any member, general partner, or principal of any
of the foregoing, made herein, in the Guaranty or in the Environmental Indemnity
or in any other guaranty, or in any certificate, report, financial statement or
other instrument or document furnished to Lender by such Person shall have been
false or misleading in any material adverse respect when made;

(g) if (i) Borrower, Operating Tenant , any SPE Component Entity, Sponsor or
Guarantor shall commence any case, proceeding or other action (A) under any
Creditors Rights Laws seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or Borrower or any managing member or general partner of
Borrower, Operating Tenant, any SPE Component Entity or Guarantor shall make a
general assignment for the benefit of its creditors; (ii) there shall be
commenced against Borrower or any managing member or general partner of
Borrower, Operating Tenant, any SPE Component Entity or Guarantor any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; (iii) there shall be commenced against Borrower, Operating
Tenant, any SPE Component Entity or Guarantor any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of any order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; (iv) Borrower, Operating Tenant or Guarantor shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) Borrower, Operating Tenant or Guarantor shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due;

(h) if Borrower shall be in default beyond applicable notice and grace periods
under any other mortgage, deed of trust, deed to secure debt or other security
agreement covering any part of the Property whether it be superior or junior in
lien to the Security Instrument;

 

82



--------------------------------------------------------------------------------

(i) subject to Borrower’s right to contest pursuant to Sections 4.5(b) and
4.16(b) hereof, if the Property becomes subject to any mechanic’s, materialman’s
or other lien other than a lien for any Taxes not then due and payable and the
lien shall remain undischarged of record (by payment, bonding or otherwise) for
a period of thirty (30) days;

(j) if any federal tax lien is filed against Borrower, any SPE Component Entity,
Sponsor, Guarantor or the Property and same is not discharged of record (by
payment, bonding or otherwise) within thirty (30) days after same is filed;

(k) if Borrower shall fail to comply with the covenants in Article 15 or
otherwise fails to deliver to Lender, within ten (10) days after request by
Lender, the estoppel certificates required by Section 4.13(a) or (c) hereof;

(l) if any default occurs under any guaranty or indemnity executed in connection
herewith (including, without limitation, the Environmental Indemnity and/or the
Guaranty) and such default continues after the expiration of applicable notice
and grace periods, if any;

(m) [intentionally omitted]

(n) if Borrower shall fail to deliver to Lender within thirty (30) days after
request by Lender any Required Financial Item;

(o) if Borrower or Operating Tenant, as applicable, defaults under the
Management Agreement beyond the expiration of applicable notice and grace
periods, if any, thereunder such that the Management Agreement may be
terminated, or if the Management Agreement is canceled, terminated or
surrendered or expires pursuant to its terms, unless in such case Borrower or
Operating Tenant shall enter into a new management agreement within thirty
(30) days thereafter with a Qualified Manager in accordance with the applicable
terms and provisions hereof;

(p) if any representation and/or covenant herein relating to ERISA matters is
breached;

(q) if (i) Borrower or Operating Tenant, as applicable, shall fail (beyond any
applicable notice or grace period) to pay any charges payable under any REA or
Material Agreements as and when payable thereunder, (ii) Borrower or Operating
Tenant, as applicable, defaults under any REA or Material Agreements in a
material respect beyond the expiration of applicable notice and grace periods,
if any, thereunder, (iii) any REA or Material Agreements are amended,
supplemented, replaced, restated or otherwise modified in any material respects
without Lender’s prior written consent or if Borrower or Operating Tenant
consents to a transfer of any party’s interest under any REA or Material
Agreement without Lender’s prior written consent, or (iv) any REA or Material
Agreements and/or the estate created thereunder is canceled, rejected,
terminated, surrendered or expires pursuant to its terms, unless in such case
Borrower or Operating Tenant, as applicable, enters into a replacement thereof
in accordance with the applicable terms and provisions hereof;

 

83



--------------------------------------------------------------------------------

(r) a default or event of default occurs under the Franchise Agreement in any
material respect, after the expiration of any applicable notice and cure period
such that the Franchise Agreement may be terminated;

(s) the Franchise Agreement is amended or otherwise modified without Lender’s
consent in any material respect;

(t) if Borrower shall fail to observe, perform or discharge any of Borrower’s
obligations, covenants, conditions or agreements under the Interest Rate
Protection Agreement and otherwise comply with the covenants set forth in
Section 2.8 hereof;

(u) if Borrower shall continue to be in default under any term, covenant or
condition of this Agreement or any of the other Loan Documents not specified in
subsections (a) through (t) above or not otherwise specifically specified as an
Event of Default herein, (i) for more than ten (10) days after notice from
Lender, in the case of any default which can be cured by the payment of a sum of
money or (ii) for thirty (30) days after notice from Lender, in the case of any
other default, provided that if such default cannot reasonably be cured within
such thirty (30) day period and Borrower shall have commenced to cure such
default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require Borrower in the exercise of due
diligence to cure such default, it being agreed that no such extension shall be
for a period in excess of ninety (90) days (subject to further extension by
Lender, in Lender’s sole discretion); and/or

(v) if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such Loan Documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.

Section 10.2 Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in Section 10.1(g) above with respect to
Borrower and SPE Component Entity only) and at any time thereafter Lender may,
in addition to any other rights or remedies available to it pursuant to this
Agreement, the Security Instrument, the Note and the other Loan Documents or at
law or in equity, take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in the
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in this Agreement, the Security Instrument, the Note and the
other Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity. Upon any Event
of Default described in Section 10.1(g) above (with respect to Borrower and SPE
Component Entity only), the Debt and all other obligations of Borrower under
this Agreement, the Security Instrument, the Note and the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in the Security Instrument, the Note and the other Loan
Documents to the contrary notwithstanding.

 

84



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement, the Security
Instrument, the Note or the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under this Agreement, the Security Instrument, the Note or the other
Loan Documents with respect to the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by Applicable Law, equity or contract or as set
forth herein or in the Security Instrument, the Note or the other Loan
Documents. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.

(c) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to partially foreclose the
Security Instrument in any manner and for any amounts secured by the Security
Instrument then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose the
Security Instrument to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose the Security Instrument to recover so much of
the principal balance of the Loan as Lender may accelerate and such other sums
secured by the Security Instrument as Lender may elect. Notwithstanding one or
more partial foreclosures, the Property shall remain subject to the Security
Instrument to secure payment of sums secured by the Security Instrument and not
previously recovered.

(d) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, security instruments and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s

 

85



--------------------------------------------------------------------------------

intent to exercise its rights under such power. Borrower shall not be obligated
to pay any costs or expenses incurred in connection with the preparation,
execution, recording or filing of the Severed Loan Documents and the Severed
Loan Documents shall not contain any representations, warranties or covenants
not contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower only as of the
Closing Date.

(e) Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

(f) Upon the occurrence and during the continuance of an Event of Default,
Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any obligation hereunder or
being deemed to have cured any Event of Default hereunder, make, do or perform
any obligation of Borrower hereunder in such manner and to such extent as Lender
may deem necessary. Lender is authorized to enter upon the Property for such
purposes, or appear in, defend, or bring any action or proceeding to protect its
interest in the Property for such purposes, and the cost and expense thereof
(including reasonable attorneys’ fees to the extent permitted by Applicable
Law), with interest as provided in this Section, shall constitute a portion of
the Debt and shall be due and payable to Lender upon demand. All such costs and
expenses incurred by Lender in remedying such Event of Default or such failed
payment or act or in appearing in, defending, or bringing any action or
proceeding shall bear interest at the Default Rate, for the period after such
cost or expense was incurred through and including the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefore.

ARTICLE 11.

SECONDARY MARKET

Section 11.1 Secondary Market Transactions.

(a) Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan and/or (ii) to sell participation interests
in the Loan, in each case, to financial institutions acceptable to Borrower. The
transaction referred to in clauses (i) and (ii) above shall hereinafter be
referred to, collectively, as “Secondary Market Transactions”.

(b) Lender may disseminate to any Lender Party (and to any investment banking
firms, accounting firms, law firms and other third party advisory firms and
investors involved with the Loan and the Loan Documents or the applicable
Secondary Market Transaction) all documents and financial and other information
then possessed by or known to Lender with respect to: (a) the Property and its
operation; and (b) any party connected with the Loan (including, without
limitation, Borrower, any partner or member of Borrower, any constituent partner
or member of Borrower, any guarantor), subject to receipt of confidentiality
agreements if such information includes material non-public information.

 

86



--------------------------------------------------------------------------------

Section 11.2 Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee selected by Lender (the “Servicer”) and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to such servicer/trustee pursuant to a servicing agreement between
Lender and such Servicer; provided, however, Borrower shall not be obligated to
pay any monthly servicing fees to such Servicer.

Section 11.3 [Intentionally Omitted].

Section 11.4 [Intentionally Omitted].

Section 11.5 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE 12.

INDEMNIFICATIONS

Section 12.1 General Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all actual Losses imposed upon or incurred by
or asserted against any Indemnified

 

87



--------------------------------------------------------------------------------

Parties and directly or indirectly arising out of or in any way relating to any
one or more of the following: (a) any accident, injury to or death of persons or
loss of or damage to property occurring in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (b) any use, nonuse or condition in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (c) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof; (d) any failure of the Property to
be in compliance with any Applicable Law; (e) any and all claims and demands
whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any Lease; (f) the payment of any
commission, charge or brokerage fee to anyone (other than a broker or other
agent retained by Lender) which may be payable in connection with the funding of
the Loan evidenced by the Note and secured by the Security Instrument; and/or
(g) the holding or investing of the funds on deposit in the Accounts or the
performance of any work or the disbursement of funds in each case in connection
with the Reserve Funds, except to the extent arising out of the gross negligence
or willful misconduct of any Indemnified Party. Any amounts payable to
Indemnified Parties by reason of the application of this Section 12.1 shall
become immediately due and payable and shall bear interest at the Default Rate
from the date loss or damage is sustained by Indemnified Parties until paid.

Section 12.2 Mortgage and Intangible Tax and Transfer Tax Indemnification.
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to (a) any tax
on the making and/or recording of the Security Instrument, the Note or any of
the other Loan Documents (whether due upon the making of same or upon the
exercise of its remedies under the Loan Documents), and (b) any transfer tax
incurred by Indemnified Parties in connection with the exercise of remedies
hereunder or under any other Loan Documents, including, without limitation, a
foreclosure of the Security Instrument by Lender or its designee and any
subsequent transfer of the Property by the Lender or its designee.

Section 12.3 ERISA Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses incurred in correcting any prohibited transaction or in the
sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Lender’s sole
discretion) that Indemnified Parties may incur, directly or indirectly, as a
result of a default under Sections 3.7 or 4.19 of this Agreement.

Section 12.4 Duty to Defend, Legal Fees and Other Fees and Expenses. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their sole
discretion, engage their own attorneys and other professionals to defend or
assist them, and, at the option of Indemnified Parties, their attorneys shall
control the resolution of any claim or proceeding. Upon demand, Borrower shall
pay or, in the sole discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

 

88



--------------------------------------------------------------------------------

Section 12.5 Survival. The obligations and liabilities of Borrower under this
Article 12 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instrument.

Section 12.6 Environmental Indemnity. Simultaneously herewith, Borrower and
Guarantor have executed and delivered the Environmental Indemnity to Lender,
which Environmental Indemnity is not secured by the Security Instrument.

ARTICLE 13.

EXCULPATION

Section 13.1 Exculpation.

(a) Subject to the qualifications below, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the obligations contained in
the Note, this Agreement, the Security Instrument or the other Loan Documents by
any action or proceeding wherein a money judgment or any deficiency judgment or
other judgment establishing personal liability shall be sought against Borrower
or any principal, director, officer, employee, beneficiary, shareholder,
partner, member, trustee, agent, or Affiliate of Borrower (excluding Guarantor,
but only to the extent it may be liable under the Guaranty or Environmental
Indemnity Agreement) or any legal representatives, successors or assigns of any
of the foregoing (collectively, the “Exculpated Parties”), except that Lender
may bring a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Security Instrument and the
other Loan Documents, or in the Property, the Rents, or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Security Instrument and the
other Loan Documents, shall not sue for, seek or demand any deficiency judgment
against Borrower or any of the Exculpated Parties in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Security Instrument or the other Loan Documents. The provisions
of this Section shall not, however, (1) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(2) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Security Instrument;
(3) affect the validity or enforceability of any indemnity, guaranty or similar
instrument (including, without limitation, the indemnities set forth in Article
12 hereof, in the Guaranty and in the Environmental Indemnity) made in
connection with the Loan or any of the rights and remedies of Lender thereunder
(including, without limitation, Lender’s right to enforce said rights and
remedies against Borrower and/or Guarantor (as applicable) personally and
without the effect of the exculpatory provisions of this Article 13);

 

89



--------------------------------------------------------------------------------

(4) impair the right of Lender to obtain the appointment of a receiver;
(5) impair the enforcement of the assignment of leases and rents contained in
the Security Instrument; (6) impair the right of Lender to enforce
Section 4.12(e) of this Agreement; (7) constitute a prohibition against Lender
to seek a deficiency judgment against Borrower in order to fully realize the
security granted by the Security Instrument or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against the
Property; or (8) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any Losses incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with any of the following:

(i) fraud or intentional misrepresentation or any failure to disclose a material
fact by Borrower, Operating Tenant, any SPE Component Entity, Guarantor,
Sponsor, or any Borrower Party in connection with the Loan;

(ii) the gross negligence or willful misconduct of Borrower, Operating Tenant,
any SPE Component Entity, Guarantor, Sponsor, or any Borrower Party or the
commission of a criminal act by Borrower, Operating Tenant, any SPE Component
Entity, Guarantor or any Borrower Party which results in any seizure or
forfeiture of the Property, or any portion thereof, or Borrower’s or Operating
Tenant’s interest therein;

(iii) material physical waste to the Property caused by the intentional acts or
intentional omissions of Borrower, Operating Tenant, any SPE Component Entity,
Guarantor or any Borrower Party (including, without limitation, any arson or
abandonment of the Property) and/or the removal or disposal of any portion of
the Property after an Event of Default by Borrower, Operating Tenant, any SPE
Component Entity, Guarantor or any Borrower Party;

(iv) the misapplication, misappropriation or conversion by Borrower or Operating
Tenant of (A) any insurance proceeds paid by reason of any loss, damage or
destruction to the Property, (B) any Awards or other amounts received in
connection with the Condemnation of all or a portion of the Property, (C) any
Rents, or (D) any Tenant security deposits or Rents collected in advance;

(v) failure to pay any Taxes or Other Charges, charges for labor or materials or
any other charges that can create liens on any portion of the Property to the
extent that the revenue from the Property is sufficient to pay such amounts
(other than (x) amounts deposited with Lender as Tax Reserve Funds for Taxes or
Other Charges where Lender elects not to apply such funds toward payment of such
Taxes or Other Charges owed or (y) Taxes or Other Charges owed that are
contested strictly in accordance with the terms of the Loan Documents);

(vi) failure to maintain insurance as required by this Agreement to the extent
that the revenue from the Property is sufficient to pay the Insurance Premiums
relating thereto (other than the failure to pay amounts deposited with Lender as
Insurance Reserve Funds for Insurance Premiums to be paid to maintain such
insurance where Lender elects not to apply such funds toward payment of such
Insurance Premiums);

 

90



--------------------------------------------------------------------------------

(vii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, this Agreement or in the Security
Instrument concerning Environmental Laws and Hazardous Substances;

(viii) any fees or commissions paid by Borrower after the occurrence of an Event
of Default to Guarantor, Operating Tenant and/or any Affiliate of Borrower,
Operating Tenant and/or Guarantor in violation of the terms of the Note, this
Agreement, the Security Instrument or the other Loan Documents;

(ix) Borrower’s breach of, or failure to comply with, the representations,
warranties and covenants contained in Article 15 of this Agreement and/or the
provisions of Sections 12.2 and 12.3 hereof;

(x) Operating Tenant fails to appoint a new property manager upon the request of
Lender, each as required by, and in accordance with the terms and provisions of,
this Agreement, the Assignment of Management Agreement and the other Loan
Documents or Borrower or Operating Tenant appoints a new property manager or
replaces the property manager other than in accordance with the terms of this
Agreement, the Assignment of Management Agreement and the other Loan Documents;

(xi) any litigation or other legal proceeding related to the Debt filed in bad
faith by Borrower, any SPE Component Entity, Guarantor or any Borrower Party
solely to delay, oppose, impede, obstruct, hinder, enjoin or otherwise interfere
with or frustrate the efforts of Lender to exercise any rights and remedies
available to Lender as provided herein and in the other Loan Documents;

(xii) Failure to comply with the requirements of any PIP;

(xiii) Interest Rate Protection Breakage Costs not being paid.

(b) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) any representation, warranty
or covenant contained in Article 5 hereof is violated or breached, provided,
however, that any such breach or violation with respect to Article 5 shall not
result in recourse liability hereunder unless such breach was material and,
within fifteen (15) days of notice from any source whatsoever, Borrower fails to
cure such breach; (ii) any representation, warranty or covenant contained in
Article 6 hereof is violated or breached; (iii) Borrower, Operating Tenant or
any SPE Component Entity files a voluntary petition under the Bankruptcy Code or
any other Creditors Rights Laws; (iv) an Affiliate, officer, director, or
representative which Controls, directly or indirectly, Borrower, Operating
Tenant or any SPE Component Entity files, or joins in the filing of, an
involuntary petition against Borrower, Operating Tenant or any SPE Component
Entity under the Bankruptcy Code or any other Creditors Rights Laws, or solicits
or causes to be solicited petitioning creditors for any involuntary petition
against Borrower, Operating Tenant or any SPE

 

91



--------------------------------------------------------------------------------

Component Entity from any Person; (v) Borrower, Operating Tenant or any SPE
Component Entity files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
the Bankruptcy Code or any other Creditors Rights Laws, or solicits or causes to
be solicited petitioning creditors for any involuntary petition from any Person;
(vi) any Affiliate, officer, director, or representative which Controls
Borrower, Operating Tenant or any SPE Component Entity consents to or acquiesces
in or joins in an application for the appointment of a custodian, receiver,
trustee, or examiner for Borrower, Operating Tenant, any SPE Component Entity or
any portion of the Property; (vii) Borrower, Operating Tenant or any SPE
Component Entity makes an assignment for the benefit of creditors, or admits in
any legal proceeding, its insolvency or inability to pay its debts as they
become due; (viii) there is substantive consolidation of Borrower, Operating
Tenant or any SPE Component Entity (or any Restricted Party) with any other
Person in connection with any federal or state bankruptcy proceeding involving
the Guarantor or any of its Affiliates; (ix) Borrower, Operating Tenant or any
SPE Component Entity (or any Restricted Party) contests or opposes any motion
made by Lender to obtain relief from the automatic stay or seeks to reinstate
the automatic stay in the event of any federal or state bankruptcy or insolvency
proceeding involving the Guarantor or its Affiliates; or (x) there occurs any
cancellation, termination, or expiration of the Franchise Agreement for an
Individual Property which results in such Individual Property operating without
an Acceptable Franchise for six (6) months or more, until such time as Borrower
or Operating Tenant, as applicable, has entered into a replacement franchise
agreement satisfactory to Lender, with an Acceptable Franchisor.

Section 13.2 Survival. The obligations and liabilities of Borrower under this
Article 13 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instrument.

ARTICLE 14.

NOTICES

Section 14.1 Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (c) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

  If to Borrower:                   

Condor Hospitality Trust, Inc.

4800 Montgomery Lane, Suite 220

Bethesda, Maryland 20814

Attention: Jonathan J. Gantt

Facsimile No.: (402) 371-4229

 

92



--------------------------------------------------------------------------------

  With a copy to:                   

McGrath North Mullin & Kratz, PC LLO

1601 Dodge Street, Suite 3700

Omaha, Nebraska 68102

Attention: Jason Benson, Esq.

Facsimile No.: (402) 952-6864

  If to Lender:   

Wells Fargo Commercial Mortgage Servicing

401 S. Tryon Street, 8th Floor

Charlotte, North Carolina 28202

Facsimile No.: 704-715-0034

  With a copy to:   

Hunton & Williams LLP

2200 Pennsylvania Avenue, NW

Washington, DC 20036

Attention: Marvin Ehrlich, Eq.

Facsimile No.: 202-778-2201

or addressed as such party may from time to time designate by written notice to
the other parties.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

ARTICLE 15.

FURTHER ASSURANCES

Section 15.1 Replacement Documents. Upon receipt of an affidavit of an officer
of Lender as to the loss, theft, destruction or mutilation of the Note, this
Agreement or any of the other Loan Documents which is not of public record, and,
in the case of any such mutilation, upon surrender and cancellation of the Note,
this Agreement or such other Loan Document, Borrower will issue, in lieu
thereof, a replacement thereof, dated the date of the Note, this Agreement or
such other Loan Document, as applicable, in the same principal amount thereof
and otherwise of like tenor.

Section 15.2 Recording of Security Instrument, etc. Borrower forthwith upon the
execution and delivery of the Security Instrument and thereafter, from time to
time, will cause the Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Property. Borrower will pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, the Security Instrument, this Agreement, the other Loan
Documents, any note, deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and any modification or amendment of the foregoing documents, and all federal,
state, county and

 

93



--------------------------------------------------------------------------------

municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Security Instrument, any deed
of trust or mortgage supplemental hereto, any security instrument with respect
to the Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by Applicable Law
so to do.

Section 15.3 Further Acts, etc. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Security
Instrument, or for complying with all Applicable Law. Borrower, on demand, will
execute and deliver, and in the event it shall fail to so execute and deliver,
hereby authorizes Lender to execute in the name of Borrower or without the
signature of Borrower to the extent Lender may lawfully do so, one or more
financing statements to evidence more effectively the security interest of
Lender in the Property. Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity,
including without limitation, such rights and remedies available to Lender
pursuant to this Section 15.3.

Section 15.4 Changes in Tax, Debt, Credit and Documentary Stamp Laws.

(a) If any law is enacted or adopted or amended after the date of this Agreement
which deducts the Debt from the value of the Property for the purpose of
taxation and which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower will pay the tax, with interest and
penalties thereon, if any. If Lender is advised by counsel chosen by it that the
payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than ninety (90) days to declare the
Debt immediately due and payable.

(b) Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of the Security Instrument or the Debt. If such
claim, credit or deduction shall be required by Applicable Law, Lender shall
have the option, by written notice of not less than ninety (90) days, to declare
the Debt immediately due and payable.

(c) If at any time the United States of America, any state thereof or any
subdivision of any such state shall require revenue or other stamps to be
affixed to the Note, the Security Instrument, or any of the other Loan Documents
or impose any other tax or charge on the same, Borrower will pay for the same,
with interest and penalties thereon, if any.

 

94



--------------------------------------------------------------------------------

ARTICLE 16.

WAIVERS

Section 16.1 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement, the Security Instrument, the Note or the other Loan Documents, or
existing at law or in equity or otherwise. Lender’s rights, powers and remedies
may be pursued singularly, concurrently or otherwise, at such time and in such
order as Lender may determine in Lender’s sole discretion. No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

Section 16.2 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
the Security Instrument, the Note and the other Loan Documents, nor consent to
any departure by Borrower therefrom, shall in any event be effective unless the
same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.

Section 16.3 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege under this
Agreement, the Security Instrument, the Note or the other Loan Documents, or any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Security
Instrument, the Note or the other Loan Documents, Lender shall not be deemed to
have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Security Instrument, the Note and the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount.

Section 16.4 Waiver of Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER AND LENDER, BY ACCEPTANCE OF THIS AGREEMENT, HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT. TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS
AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY
ACTS OR OMISSIONS OF LENDER OR BORROWER.

 

95



--------------------------------------------------------------------------------

Section 16.5 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except (a) with respect to matters for which
this Agreement specifically and expressly provides for the giving of notice by
Lender to Borrower and (b) with respect to matters for which Lender is required
by Applicable Law to give notice, and Borrower hereby expressly waives the right
to receive any notice from Lender with respect to any matter for which this
Agreement does not specifically and expressly provide for the giving of notice
by Lender to Borrower.

Section 16.6 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by Applicable Law or under this Agreement, the Security
Instrument, the Note and the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment. Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.

Section 16.7 Marshalling and Other Matters. Borrower hereby waives, to the
extent permitted by Applicable Law, the benefit of all appraisement, valuation,
stay, extension, reinstatement and redemption laws now or hereafter in force and
all rights of marshalling in the event of any sale under the Security Instrument
of the Property or any part thereof or any interest therein. Further, Borrower
hereby expressly waives any and all rights of redemption from sale under any
order or decree of foreclosure of the Security Instrument on behalf of Borrower,
and on behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of the Security Instrument and on behalf of all
persons to the extent permitted by Applicable Law.

Section 16.8 Waiver of Statute of Limitations. To the extent permitted by
Applicable Law, Borrower hereby expressly waives and releases to the fullest
extent permitted by Applicable Law, the pleading of any statute of limitations
as a defense to payment of the Debt or performance of its obligations hereunder,
under the Note, Security Instrument or other Loan Documents.

Section 16.9 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 16.10 Sole Discretion of Lender. Wherever pursuant to this Agreement
(a) Lender exercises any right given to it to approve or disapprove, (b) any
arrangement or term is to be satisfactory to Lender, or (c) any other decision
or determination is to be made by Lender, the decision to approve or disapprove
all decisions that arrangements or terms are satisfactory or not satisfactory,
and all other decisions and determinations made by Lender, shall be in the sole
discretion of Lender, except as may be otherwise expressly and specifically
provided herein.

 

96



--------------------------------------------------------------------------------

ARTICLE 17.

MISCELLANEOUS

Section 17.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Security Instrument, the
Note or the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrower, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.

Section 17.2 Governing Law.

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE LOAN WAS MADE
BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE. THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF
THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER
LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND SECURITY INTERESTS IN
PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC
(INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW
OF THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH
9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY

 

97



--------------------------------------------------------------------------------

OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW EXCEPT AS
SPECIFICALLY SET FORTH ABOVE.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.

Section 17.3 Headings. The Article and/or Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 17.4 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 17.5 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Creditors Rights Laws, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

Section 17.6 Expenses. Borrower shall, within ten (10) Business Days of demand,
pay Lender all reasonable, out-of-pocket costs and expenses incurred by Lender
in connection with: (a) the preparation, negotiation, execution and delivery of
this Agreement and all of the other Loan Documents; (b) the administration of
this Agreement and the other Loan Documents for the term of the Loan and any
modifications and amendments, if any, of this Agreement or any of the other Loan
Documents; (c) the processing of any Borrower requests made hereunder and under
any of the other Loan Documents; (d) the enforcement of any remedies hereunder
or under the other Loan Documents or the satisfaction by Lender of any of
Borrower’s or Guarantor’s

 

98



--------------------------------------------------------------------------------

obligations under this Agreement and the other Loan Documents; (e) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the Security Instrument, the Note,
the other Loan Documents, the Property, or any other security given for the
Loan; and (f) otherwise protecting Lender’s interests under this Agreement and
any other Loan Document, including, without limitation, in connection with any
“work-out” of the Loan or any bankruptcy, insolvency, receivership,
reorganization, rehabilitation, liquidation or other similar proceeding in
respect of Borrower or Guarantor or an assignment by Borrower or Guarantor for
the benefit of its creditors. For all purposes of this Agreement and the other
Loan Documents, Lender’s costs and expenses as described above shall also
include, without limitation, all appraisal fees, engineering and architect costs
and inspection fees, reasonable legal fees and expenses, accounting fees, any
amounts payable in respect of advances (including, without limitation,
protective advances, monthly payment advances, special servicer fee advances and
advances of delinquent debt service payments, together with interest thereon,
made pursuant to the servicing agreement), in each case, as a result of
Borrower’s default hereunder beyond any applicable grace period (or, with
respect to special servicer fee advances, as a result of the Loan becoming a
specially serviced loan pursuant to the servicing agreement), environmental and
other consultant fees, auditor fees, and the cost to Lender of any title
insurance premiums and title company charges (including for down dates,
abstracts, tax certificates, title insurance endorsements required by Lender,
and UCC financing statements, tax lien and litigation searches), surveys,
recording, reconveyance and notary fees, any transfer and mortgage taxes, any
Rating Agency fees and expenses, and any loan servicing and special servicing
fees and expenses (including, without limitation, any “work-out” and/or
liquidation fees, but excluding any monthly servicing fees, any fees in
connection with any approval or consent with respect to a Lease, subordination,
non-disturbance and attornment agreement, property management agreement, hotel
franchise agreement, the release of any letter of credit, escrow analysis fees,
fees for copies of loan histories, “pay by phone” payments, reserve
disbursements, tax service or the continuation of UCC financing statements (for
the avoidance of doubt, Borrower will pay any actual costs and expenses of
Lender in connection with the foregoing, but not any fees)). Borrower shall not
be liable for the payment of any such costs and expenses to the extent the same
arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Borrower recognizes and agrees that formal written
appraisals of the Property by a licensed independent appraiser may be required
by Lender’s internal procedures and/or federal regulatory reporting requirements
on an annual and/or specialized basis and that Lender may, at its option,
require inspection of the Property by an independent supervising architect
and/or cost engineering specialist at least semiannually. Notwithstanding the
foregoing, Borrower shall not be required to pay for more than one appraisal in
any twenty-four (24) month period unless an Event of Default occurs and is
continuing or as otherwise required by law. Additionally, if Borrower is
undertaking a Restoration or is performing work that requires the obtaining of a
building permit, then Borrower shall pay the reasonable out-of-pocket costs of
architects, engineers and other consultants retained by Lender to review the
performance of such Restoration or work. Any amounts payable to Lender pursuant
to this Section 17.6 shall become immediately due and payable upon written
demand and, if the same is not paid within ten (10) Business Days from such
written demand, shall bear interest at the Default Rate from the date which is
ten (10) Business Days from such written demand until the date such amounts have
been paid.

 

99



--------------------------------------------------------------------------------

Section 17.7 Cost of Enforcement. In the event (a) that the Security Instrument
is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, or (c) Lender exercises any of its
other remedies under this Agreement, the Security Instrument, the Note and the
other Loan Documents, Borrower shall be chargeable with and agrees to pay all
costs of collection and defense, including attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post judgment action involved therein, together with all
required service or use taxes. Any amounts payable to Lender pursuant to this
Section 17.7 shall become immediately due and payable upon written demand and,
if the same is not paid within ten (10) Business Days from such written demand,
shall bear interest at the Default Rate from the date which is ten (10) Business
Days from such written demand until the date such amounts have been paid.

Section 17.8 Exhibits and Schedules Incorporated. The Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 17.9 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Security Instrument, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

Section 17.10 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created under this
Agreement, the Security Instrument, the Note and the other Loan Documents be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender or to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.

(b) This Agreement, the Security Instrument, the Note and the other Loan
Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement, the Security Instrument, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

100



--------------------------------------------------------------------------------

(c) The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.

(d) Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

(e) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Security
Instrument, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.

(f) Borrower recognizes and acknowledges that in accepting this Agreement, the
Note, the Security Instrument and the other Loan Documents, Lender is expressly
and primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 3 of this Agreement without any obligation to
investigate the Property and notwithstanding any investigation of the Property
by Lender; that such reliance existed on the part of Lender prior to the date
hereof, that the warranties and representations are a material inducement to
Lender in making the Loan; and that Lender would not be willing to make the Loan
and accept the this Agreement, the Note, the Security Instrument and the other
Loan Documents in the absence of the warranties and representations as set forth
in Article 3 of this Agreement.

Section 17.11 Publicity; Advertising.

(a) All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to this
Agreement, the Note, the Security Instrument or the other Loan Documents or the
financing evidenced by this Agreement, the Note, the Security Instrument or the
other Loan Documents, to Lender or any of its Affiliates shall be subject to the
prior written approval of Lender, not to be unreasonably withheld, unless legal
counsel to Borrower advises that any such disclosure is required or recommended
under Applicable Law.

(b) Borrower hereby agrees that Lender and its affiliated entities, including,
without limitation, Wells Fargo & Company and its subsidiaries, may publicly
identify details of the Loan in their respective advertising and public
communications of all kinds, including, but not limited to, press releases,
direct mail, newspapers, magazines, journals, e-mail or internet advertising or
communications. Such details may include the name of the Property, the address
of the Property, the amount of the Loan, the Closing Date, and a description of
the size and location of the Property.

 

101



--------------------------------------------------------------------------------

Section 17.12 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and the Security Instrument,
the Note or any of the other Loan Documents, the provisions of this Agreement
shall control. Wherever the phrase “during the continuance of an Event of
Default” or the like appears herein or in any other Loan Document, such phrase
shall not mean or imply that Lender has any obligation to accept a cure of such
Event of Default. The parties hereto acknowledge that they were represented by
competent counsel in connection with the negotiation, drafting and execution of
this Agreement, the Note, the Security Instrument and the other Loan Documents
and this Agreement, the Note, the Security Instrument and the other Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under this Agreement, the
Note, the Security Instrument and the other Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse-to
or competitive with the business of Borrower or its Affiliates.

Section 17.13 Entire Agreement. This Agreement, the Note, the Security
Instrument and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement, the Note, the Security Instrument and the other Loan Documents.

Section 17.14 Liability. If Borrower consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

Section 17.15 Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

Section 17.16 Cross-Default; Cross-Collateralization.

(a) Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Individual Properties and in reliance
upon the aggregate of the Individual Properties taken together being of greater
value as collateral security than the sum of each Individual Property taken
separately. Borrower agrees that each of the Loan Documents (including, without
limitation, the Security Instruments) are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any

 

102



--------------------------------------------------------------------------------

of Loan Documents shall constitute an Event of Default under each of the other
Loan Documents; (ii) an Event of Default hereunder shall constitute an Event of
Default under each Security Instrument; (iii) each Security Instrument shall
constitute security for the Note as if a single blanket lien were placed on all
of the Individual Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance and Borrower waives any claims related thereto.

(b) To the fullest extent permitted by Applicable Law, Borrower, for itself and
its successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Individual Properties, or to a sale in inverse order of alienation in the event
of foreclosure of all or any of the Security Instruments, and agrees not to
assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Properties
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Properties in preference to every other claimant whatsoever. In
addition, Borrower, for itself and its successors and assigns, to the fullest
extent permitted by Applicable Law, waives in the event of foreclosure of any or
all of the Security Instruments, any equitable right otherwise available to
Borrower which would require the separate sale of the Individual Properties or
require Lender to exhaust its remedies against any Individual Property or any
combination of the Individual Properties before proceeding against any other
Individual Property or combination of Properties; and further in the event of
such foreclosure Borrower does hereby expressly consent to and authorize, at the
option of Lender, the foreclosure and sale either separately or together of any
combination of the Individual Properties.

Section 17.17 Contribution.

(a) As a result of the transactions contemplated by this Agreement, Borrower
will benefit, directly and indirectly, from Borrower’s obligation to pay the
Debt and perform its obligations hereunder and under the other Loan Documents
(collectively, the “Obligations”) and in consideration therefore Borrower
desires to enter into an allocation and contribution agreement among themselves
as set forth in this Section 17.17 to allocate such benefits among themselves
and to provide a fair and equitable agreement to make contributions among each
of Borrowers in the event any payment is made by any individual Borrower
hereunder to Lender (such payment being referred to herein as a “Contribution,”
and for purposes of this Section 17.17, includes any exercise of recourse by
Lender against any Individual Property of a Borrower and application of proceeds
of such Individual Property in satisfaction of such Borrower’s obligations, to
Lender under the Loan Documents).

(b) Borrower shall be liable hereunder with respect to the Obligations only for
such total maximum amount (if any) that would not render its Obligations
hereunder or under any of the Loan Documents subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any State
law.

 

103



--------------------------------------------------------------------------------

(c) In order to provide for a fair and equitable contribution among Borrowers in
the event that any Contribution is made by an individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section 17.17.

(d) For purposes hereof, the “Benefit Amount” of any individual Borrower as of
any date of determination shall be the net value of the benefits to such
Borrower and its affiliates from extensions of credit made by Lender to (i) such
Borrower and (ii) to the other Borrowers hereunder and the Loan Documents to the
extent such other Borrowers have guaranteed or mortgaged their property to
secure the Obligations of such Borrower to Lender.

(e) Borrower shall be liable to a Funding Borrower in an amount equal to the
greater of (i) the (A) ratio of the Benefit Amount of such Borrower to the total
amount of Obligations, multiplied by (B) the amount of Obligations paid by such
Funding Borrower, or (ii) ninety-five percent (95%) of the excess of the fair
saleable value of the property of such Borrower over the total liabilities of
such Borrower (including the maximum amount reasonably expected to become due in
respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).

(f) In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section 17.17 above, that Borrower shall be
deemed to be a Funding Borrower to the extent of such excess and shall be
entitled to a Reimbursement Contribution from the other Borrowers in accordance
with the provisions of this Section.

(g) Borrower acknowledges that the right to Reimbursement Contribution hereunder
shall constitute an asset in favor of Borrower to which such Reimbursement
Contribution is owing.

(h) No Reimbursement Contribution payments payable by a Borrower pursuant to the
terms of this Section 17.17 shall be paid until all amounts then due and payable
by all of Borrowers to Lender, pursuant to the terms of the Loan Documents, are
paid in full in cash. Nothing contained in this Section 17.17 shall limit or
affect in any way the Obligations of any Borrower to Lender under the Note or
any other Loan Documents.

(i) Borrower waives:

 

  (A) any right to require Lender to proceed against any other Borrower or any
other person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;

 

104



--------------------------------------------------------------------------------

  (B) any defense based upon any legal disability or other defense of any other
Borrower, any guarantor of any other person or by reason of the cessation or
limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Note, this Agreement
and any of the other Loan Documents;

 

  (C) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;

 

  (D) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

 

  (E) any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;

 

  (F) presentment, demand, protest and notice of any kind;

 

  (G) any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower or to any other person
or entity or any defect in any notice that may be given in connection with any
sale or disposition of any collateral;

 

  (H) any defense based upon any failure of Lender to comply with applicable
laws in connection with the sale or other disposition of any collateral,
including any failure of Lender to conduct a commercially reasonable sale or
other disposition of any collateral;

 

  (I) any defense based upon any use of cash collateral under Section 363 of the
Bankruptcy Code;

 

  (J) any defense based upon any agreement or stipulation entered into by Lender
with respect to the provision of adequate protection in any bankruptcy
proceeding;

 

  (K) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;

 

  (L) any defense based upon the avoidance of any security interest in favor of
Lender for any reason;

 

  (M) any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;

 

105



--------------------------------------------------------------------------------

  (N) any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Security Instrument
to be satisfied by any payment from any other Borrower or any such party;

 

  (O) all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as non-judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;

 

  (P) all rights and defenses that Borrower may have because any of Debt is
secured by real property. This means, among other things: (1) Lender may collect
from Borrower without first foreclosing on any real or personal property
collateral pledged by any other Borrower, (2) if Lender forecloses on any real
property collateral pledged by any other Borrower, (I) the amount of the Debt
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price,
(II) Lender may collect from Borrower even if any other Borrower, by foreclosing
on the real property collateral, has destroyed any right Borrower may have to
collect from any other Borrower. This is an unconditional and irrevocable waiver
of any rights and defenses Borrower may have because any of the Debt is secured
by real property; and

 

  (Q) except as may be expressly and specifically permitted herein, any claim or
other right which Borrower might now have or hereafter acquire against any other
Borrower or any other person that arises from the existence or performance of
any obligations under the Note, this Agreement, the Security Instrument or the
other Loan Documents, including any of the following: (i) any right of
subrogation, reimbursement, exoneration, contribution, or indemnification; or
(ii) any right to participate in any claim or remedy of Lender against any other
Borrower or any collateral security therefor, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law.

[NO FURTHER TEXT ON THIS PAGE]

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

BORROWER: CDOR JAX COURT, LLC, a Delaware limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President TRS JAX COURT, LLC, a Delaware
limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President CDOR ATL INDY, LLC, a Delaware
limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President TRS ATL INDY, LLC, a Delaware
limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President



--------------------------------------------------------------------------------

CDOR SAN SPRING, LLC, a Delaware limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President TRS SAN SPRING, LLC, a
Delaware limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President

 

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ John G. Nicol

  Name:   John G. Nicol   Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL DEFINITIONS

“Adjusted Net Cash Flow” means NOI minus normalized expenditures for costs and
expenses related to movable furniture, fixtures or equipment that have no
permanent structural connection to the applicable building at the Property
(“FF&E”) equal to the greater of (a) 4.0% of Underwritten Revenue and
(b) projected forward 12-month FF&E expenditures based on Borrower’s budget.

“Debt Yield” shall mean, as of the last day of the calendar month immediately
preceding the applicable date of determination, the quotient (expressed as a
percentage) obtained by dividing (a) Adjusted Net Cash Flow as of such date by
(b) the outstanding principal amount of the Loan as of such date. Lender’s
calculation of the Debt Yield, and all component calculations, shall be
conclusive and binding on Borrower absent manifest error.

“NOI” means Underwritten Revenue minus Underwritten Operating Expenses.

INCOME

“Underwritten Revenue” means Room Revenue plus F&B Revenue plus Telephone
Revenue plus Parking Revenue plus Other Revenue.

“Room Revenue” means the product of (a) ADR and (b) Total Occupied Rooms.

“ADR” means the lesser of (a) the average daily rate actually charged at the
Property over the trailing 12-month period and (b) the “Running 12-Month ADR for
the Competitive Set” reported in the most current STAR report available at the
time of determination (or any comparable report which contains the relevant data
and is reasonably satisfactory to Lender).

“Total Occupied Rooms” means the product of (a) 365 (or 366 if the applicable
period includes February 29), (b) the total number of rooms at the Property
(which at the time of closing is 378), and (c) the least of (i) the actual
occupancy percentage at the Property over the trailing 12-month period, and
(ii) the “Running 12-Month Occupancy Percentage for the Competitive Set”
reported in the most current STAR report available at the time of determination
(or any comparable report which contains the relevant data and is reasonably
satisfactory to Lender).

“F&B Revenue” means the lesser of (a) actual food and beverage revenue as
determined from the most recent operating statement for the Property at the time
of determination, to the extent such revenue is deemed recurring and
sustainable, determined on a trailing 12-month basis, computed in accordance
with accounting principles reasonably acceptable to Lender or (b) the product of
(i) $6.19 and (ii) Total Occupied Rooms; provided, however, that in no event
will F&B Revenue exceed 6.8% of Underwritten Revenue.

 

EXHIBIT A-1



--------------------------------------------------------------------------------

“Other Revenue” means all other applicable income as determined from the most
recent operating statement for the Property at the time of determination, to the
extent such income is deemed recurring and sustainable, determined on a trailing
12-month basis, computed in accordance with accounting principles reasonably
acceptable to Lender, provided, however, that in no event will Other Revenue
exceed 3.1% of Underwritten Revenue. Notwithstanding the foregoing, Other Income
will not include (i) insurance proceeds (other than proceeds of rent loss,
business interruption or other similar insurance allocable to the applicable
period); (ii) Condemnation Proceeds (other than Condemnation Proceeds arising
from a temporary taking or the use and occupancy of all or part of the
applicable Property allocable to the applicable period); (iii) proceeds of any
financing; (iv) proceeds of any sale, exchange or transfer of the Property or
any part thereof or interest therein (including proceeds of any sales of
furniture, fixtures and equipment); (v) capital contributions or loans to
Borrower or an Affiliate of Borrower; (vi) where applicable, any item of income
otherwise includable in Other Income but paid directly by any tenant to a Person
other than Borrower; (vii) any other extraordinary, non-recurring revenues;
(viii) where applicable, payments paid by or on behalf of any tenant under a
Lease which is the subject of any proceeding or action relating to its
bankruptcy, reorganization or other arrangement pursuant to the Bankruptcy Code
or any similar federal or state law or which has been adjudicated a bankrupt or
insolvent unless such Lease has been affirmed by the trustee in such proceeding
or action pursuant to a final, non-appealable order of a court of competent
jurisdiction; (ix) where applicable, payments paid by or on behalf of any tenant
in default under its lease beyond any applicable notice and cure periods;
(x) where applicable, payments paid by or on behalf of any tenant that has
expressed its intention (directly, constructively or otherwise) to not renew or
to terminate, cancel and/or reject its applicable lease; (xi) where applicable,
payments by or on behalf of any tenant under a lease which has failed to extend
or renew such lease in accordance with an option in its lease for which the
notice period has expired; (xii) where applicable, payments by or on behalf of
any tenant under a lease which has less than one hundred eighty (180) days
remaining under its lease term and has not extended or renewed its lease by
written notice to Borrower; (xiii) where applicable, payments paid by or on
behalf of any tenant under a Lease the demised premises of which are not
occupied either by such tenant or an affiliate or sublessee thereof; (xiv) where
applicable, payments paid by or on behalf of any tenant under a Lease in whole
or partial consideration for the termination of any Lease; (xv) sales tax
rebates from any Governmental Authority; (xvi) sales, use and occupancy taxes on
receipts required to be accounted for by Borrower to any Governmental Authority;
(xvii) refunds and uncollectible accounts; (xviii) interest income from any
source; (xix) where applicable, unforfeited security deposits, utility and other
similar deposits; (xx) where applicable, income from tenants not paying rent; or
(xxi) any disbursements to Borrower from the Reserve Funds.

EXPENSES

“Underwritten Operating Expenses” means projected annualized Operating Expenses
based on a trailing 12-month period adjusted upwards or downwards in Lender’s
reasonable discretion by anticipated changes in Operating Expenses.

“Operating Expenses” means the sum of (a) Departmental Expenses,
(b) Undistributed Expenses and (c) Fixed Expenses.

 

EXHIBIT A-2



--------------------------------------------------------------------------------

“Departmental Expenses” means Room Expenses plus F&B Expenses plus Telephone
Expenses plus Other Departmental Expenses.

“Room Expenses” means the product of (a) actual expenses related to the
generation of room revenue as determined from the most recent operating
statement for the Property at the time of determination, expressed as a dollar
amount per occupied room (based on actual occupancy over the applicable period)
and (b) Total Occupied Rooms; provided, however, that Room Expenses will not be
less than 26.1% of Room Revenue.

“F&B Expenses” means the product of (a) actual expenses related to the
generation of food and beverage revenue as determined from the most recent
operating statement for the Property at the time of determination, expressed as
a dollar amount per occupied room (based on actual occupancy over the applicable
period) and (b) Total Occupied Rooms; provided, however, that F&B Expenses will
not be less than 74.4% of F&B Revenue.

“Other Departmental Expenses” means the product of (a) actual expenses related
to the generation of Other Revenue as determined from the most recent operating
statement for the Property at the time of determination expressed as a dollar
amount per occupied room (based on actual occupancy over the applicable period)
and (b) Total Occupied Rooms; provided, however, that Other Expenses will not be
less than 48.7% of Other Revenue.

“Undistributed Expenses” means all other expenses not otherwise included in
another category of expenses within the definition of Operating Expenses,
computed in accordance with accounting principles reasonably acceptable to
Lender, of whatever kind and from whatever source, relating to the ownership,
operation, repair, maintenance and management of the Property that are incurred
on a regular monthly or other periodic basis, including, without limitation (and
without duplication): (a) management fees (whether or not actually paid) equal
to, if managed by a third-party manager, the actual management fees or, if
managed by an Affiliated Manager, 3.0% of Underwritten Revenue; franchise fees
(whether or not actually paid) equal to the greater of the actual franchise fees
or 6.7% of Underwritten Revenue; advertising and marketing expenses equal to the
greater of the actual advertising and marketing expenses or 5.6% of Underwritten
Revenue; and general and administrative costs and expenses equal to the greater
of the actual general and administrative costs and expenses or 9.0% of
Underwritten Revenue; and (b) costs attributable to the ordinary operation,
repair and maintenance of the Improvements (including any common area
maintenance costs); professional fees; license fees; utilities; payroll,
benefits and related taxes and expenses; computer processing charges; where
applicable, operating equipment or other lease payments as approved by Lender;
bond assessments; and other similar costs and expenses; in each instance, unless
otherwise noted, only to the extent actually paid for by Borrower; provided,
however, that expenses under clause (b) will not be less than $3,923,453.
Notwithstanding the foregoing, Undistributed Expenses shall not include debt
service (including principal, interest, impounds and other reserves), capital
expenditures, FF&E expenses, costs and expenses related to any property
improvement plan (or similar obligations), tenant improvement costs, leasing
commissions or other expenses which are paid from escrows required by the Loan
Documents (other than escrows with respect to Taxes and/or Insurance Premiums);
any payment or expense for which Borrower was or is to be

 

EXHIBIT A-3



--------------------------------------------------------------------------------

reimbursed from proceeds of the loan or insurance or by any third party;
federal, state or local income taxes; any non-cash charges such as depreciation
and amortization; and, where applicable, any item of expense otherwise
includable in Undistributed Expenses which is paid directly by any tenant except
real estate taxes paid directly to any taxing authority by any tenant.

“Fixed Expenses” means the sum of (a) Taxes (based on the most current bill
annualized, subject to adjustment by Lender to take into account any change in
assessment that has not yet been reflected in the most current tax bill) and
(b) Insurance Premiums (based on the most current premium annualized).

In making the calculations described herein, applicable line items may be
adjusted by Lender in its reasonable discretion (a) to accurately reflect the
amounts of any extraordinary non-recurring items in the relevant period and to
reflect on a pro rata basis those items on an annual or semi-annual basis,
(b) to accurately reflect prevailing market conditions and (c) where applicable,
to reflect leases (and projected changes to the applicable line items above)
which are either (i) anticipated to terminate within the 90 days of the date of
calculation or (ii) executed with creditworthy tenants with rent commencement
dates scheduled to occur within 90 days of the date of calculation.

[NO FURTHER TEXT ON THIS PAGE]

 

EXHIBIT A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECTION 2.11 CERTIFICATE

Reference is hereby made to the [•] Agreement dated as of ____________________
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among [•] (the “Borrower”), [•] (the “Lender”) and [•].
Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that:

 

  1. It is a ___ natural individual person, ____ treated as a corporation for
U.S. federal income tax purposes, ____ disregarded for federal income tax
purposes (in which case a copy of this Section 2.11 Certificate is attached in
respect of its sole beneficial owner), or ____ treated as a partnership for U.S.
federal income tax purposes (one must be checked).

 

  2. It is the beneficial owner of amounts received pursuant to the Loan
Agreement.

 

  3. It is not a bank, as such term is used in section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), or the Loan Agreement is
not, with respect to the undersigned, a loan agreement entered into in the
ordinary course of its trade or business, within the meaning of such section.

 

  4. It is not a 10-percent shareholder of the Borrower within the meaning of
section 871(h)(3) or 881(c)(3)(B) of the Code.

 

  5. It is not a controlled foreign corporation that is related to the Borrower
within the meaning of section 881(c)(3)(C) of the Code.

 

  6. Amounts paid to it under the Loan Documents are not effectively connected
with its conduct of a trade or business in the United States.

 

[NAME OF UNDERSIGNED] By:                                          
                            Title:                                          
                       

Date: _______________, ______



--------------------------------------------------------------------------------

EXHIBIT C

 

                        DISBURSEMENT REQUEST AND CERTIFICATION   

LOGO [g469720dsp126.jpg]

 

To: Wells Fargo Bank, N.A.

 

Re: Loan No. (“Loan”):                                               Borrower
Name (“Borrower”):                                         

Project Name or Property Address (“Property”):
                                         
                                                  

 

Reserve Account

  

Requested Amount

(Please include a separate Reserve Disbursement Request Schedule for each
category requested below)

 

☐   Capital Expenditures

   $                                     

☐   FF&E

   $                                     

☐   Replacement Reserve

   $                                     

☐   Required Repairs/Deferred Maintenance

   $                                     

☐   Other/Holdback:                                 

   $                                     

☐   Tenant Improvement/Leasing Commission

   $                                     

Total

   $                                     

Borrower hereby requests a disbursement in the total amount of
$                                 from the designated reserve account(s)

pursuant to the terms of the Loan. If applicable, enclosed with this request is
a cost summary and supporting documentation (invoices, checks, lien waivers
etc.) covering all costs for which disbursement is requested. In order to induce
Wells Fargo Bank, N.A., as master servicer of the Loan for the lender
(“Lender”), to make this disbursement, Borrower hereby certifies to Lender as
follows:

 

  •   All labor, services and materials for which disbursement is requested have
been provided to or for the benefit of the Property.

 

  •   All work for which disbursement is requested has been performed in a
workmanlike manner, in accordance with all applicable laws, ordinances, and
regulations and the requirements of the loan documents and, if the loan
documents so require, has been paid for and completed lien-free.

 

  •   No portion of the amount requested for disbursement has been previously
disbursed to Borrower or is the subject of any other pending disbursement
request from Borrower.

 

  •   Borrower has and will retain, until the Loan is fully repaid, copies of
paid invoices, billing statements, contracts or estimates, proofs of payment and
lien waivers covering all costs for which disbursement is requested and will
provide copies of same to Lender promptly upon request.

 

  •   Borrower has delivered to Lender copies of the most recent operating
statement and rent roll for the Property, the most recent financial statements
of Borrower and all other financial statements, reports and information required
to be delivered to Lender under the loan documents.

 

  •   Neither Borrower nor its management firm has any ownership interest or
profit sharing agreement with any of the suppliers or vendors listed in this
Reserve Disbursement Request Borrower Certification (“Certification”) that has
not been disclosed under separate cover attached hereto and previously or
subsequently approved by Wells Fargo.

 

  •   No Default or Event of Default (as defined in the loan documents)
currently exists.

 

  •   The entity(ies) and individual(s) executing this Certification have all
requisite power and authority to execute it on behalf of Borrower

By signing below, Borrower authorizes Lender to deduct from the disbursement
proceeds or pay directly from the designated reserve account any costs incurred
by Lender in connection with this disbursement which are due and payable by
Borrower under the loan documents, including, without limitation, any inspection
costs and processing fees.

Payment instructions: Please provide payment instructions on cover letter and
Reserve Disbursement Request Schedule.

THIS REQUEST MUST BE SIGNED. FAILURE TO SIGN WILL DELAY PROCESSING.

 

By:                                          
                                       Date:
                                                                             
                Authorized Signer for Borrower    Print Name:
                                                                   Email address
or fax number    for confirmation of receipt
                                                          Title:
                                                                            



--------------------------------------------------------------------------------

SCHEDULE I

IMMEDIATE REPAIRS

NONE



--------------------------------------------------------------------------------

SCHEDULE II

ORGANIZATIONAL CHART

 

 

LOGO [g469720dsp128.jpg]



--------------------------------------------------------------------------------

SCHEDULE III

DESCRIPTION OF REA’S

Declaration of Easements and Restrictive Covenants recorded in Official Records
Book 10961, page 1103 together with Amendment thereto recorded in Official
Record Book 13165, page 1795 and Amendment and Assignment recorded in Official
Records Book 18056, page 2239, of the public records of Duval County, Florida.



--------------------------------------------------------------------------------

SCHEDULE IV

INDIVIDUAL PROPERTIES

 

SpringHill Suites

   $ 9,550,000  

Courtyard Jacksonville

   $ 10,225,000  

Hotel Indigo Atlanta

   $ 6,725,000     

 

 

 

Total/Avg.

   $ 26,500,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE V

AMORTIZATION SCHEDULE

(attached hereto)



--------------------------------------------------------------------------------

30 Year Amortization at a 4.443% rate. Equates to a fixed monthly

payment of $133,375.60.

 

Period Begin

                   Period End                       Balance      Principal
Payment  

11/01/2017

     12/01/2017      $     26,500,000.00      $ 35,259.35  

12/01/2017

     01/01/2018      $ 26,464,740.65      $ 32,123.71  

01/01/2018

     02/01/2018      $ 26,432,616.94      $ 32,246.61  

02/01/2018

     03/01/2018      $ 26,400,370.33      $ 42,144.72  

03/01/2018

     04/01/2018      $ 26,358,225.61      $ 32,531.23  

04/01/2018

     05/01/2018      $ 26,325,694.38      $ 35,904.72  

05/01/2018

     06/01/2018      $ 26,289,789.66      $ 32,793.06  

06/01/2018

     07/01/2018      $ 26,256,996.60      $ 36,159.07  

07/01/2018

     08/01/2018      $ 26,220,837.53      $ 33,056.86  

08/01/2018

     09/01/2018      $ 26,187,780.67      $ 33,183.33  

09/01/2018

     10/01/2018      $ 26,154,597.34      $ 36,538.20  

10/01/2018

     11/01/2018      $ 26,118,059.14      $ 33,450.08  

11/01/2018

     12/01/2018      $ 26,084,609.06      $ 36,797.33  

12/01/2018

     01/01/2019      $ 26,047,811.73      $ 33,718.84  

01/01/2019

     02/01/2019      $ 26,014,092.89      $ 33,847.85  

02/01/2019

     03/01/2019      $ 25,980,245.04      $ 43,596.53  

03/01/2019

     04/01/2019    $ 25,936,648.51      $ 34,144.14  

04/01/2019

     05/01/2019      $ 25,902,504.37      $ 37,471.58  

05/01/2019

     06/01/2019      $ 25,865,032.79      $ 34,418.14  

06/01/2019

     07/01/2019      $ 25,830,614.65      $ 37,737.75  

07/01/2019

     08/01/2019      $ 25,792,876.90      $ 34,694.20  

08/01/2019

     09/01/2019      $ 25,758,182.70      $ 34,826.94  

09/01/2019

     10/01/2019      $ 25,723,355.76      $ 38,134.88  

10/01/2019

     11/01/2019      $ 25,685,220.88      $ 35,106.09  

11/01/2019

     12/01/2019      $ 25,650,114.79      $ 38,406.05  

12/01/2019

     01/01/2020      $ 25,611,708.74      $ 35,387.34  

01/01/2020

     02/01/2020      $ 25,576,321.40      $ 35,522.73  

02/01/2020

     03/01/2020      $ 25,540,798.67      $ 41,962.95  

03/01/2020

     04/01/2020      $ 25,498,835.72      $ 35,819.18  

04/01/2020

     05/01/2020      $ 25,463,016.54      $ 39,098.78  

05/01/2020

     06/01/2020      $ 25,423,917.76      $ 36,105.81  

06/01/2020

     07/01/2020      $ 25,387,811.95      $ 39,377.23  

07/01/2020

     08/01/2020      $ 25,348,434.72      $ 36,394.60  

08/01/2020

     09/01/2020      $ 25,312,040.12      $ 36,533.84  

09/01/2020

     10/01/2020      $ 25,275,506.28      $ 39,793.04  

10/01/2020

     11/01/2020      $ 25,235,713.24      $ 36,825.86  

11/01/2020

     12/01/2020      $ 25,198,887.38      $ 40,076.72  

12/01/2020

     01/01/2021      $ 25,158,810.66      $ 37,120.09  

01/01/2021

     02/01/2021      $ 25,121,690.57      $ 37,262.11  

02/01/2021

     03/01/2021      $ 25,084,428.46      $ 46,692.18  

03/01/2021

     04/01/2021      $ 25,037,736.28      $ 37,583.31  

04/01/2021

     05/01/2021      $ 25,000,152.97      $ 40,812.53  

05/01/2021

     06/01/2021      $ 24,959,340.44      $ 37,883.24  

06/01/2021

     07/01/2021      $ 24,921,457.20      $ 41,103.90  

07/01/2021

     08/01/2021      $ 24,880,353.30      $ 38,185.44  

08/01/2021

     09/01/2021      $ 24,842,167.86      $ 38,331.54  

09/01/2021

     10/01/2021      $ 24,803,836.32      $ 41,539.40  

10/01/2021

     11/01/2021      $ 24,762,296.92      $ 38,637.12  

11/01/2021

     12/01/2021      $ 24,723,659.80      $ 41,836.25  

12/01/2021

     01/01/2022      $ 24,681,823.55      $ 38,945.00  

01/01/2022

     02/01/2022      $ 24,642,878.55      $ 39,094.00  

02/01/2022

     03/01/2022      $ 24,603,784.55      $ 48,353.12  

03/01/2022

     04/01/2022      $ 24,555,431.43      $ 39,428.57  

04/01/2022

     05/01/2022      $ 24,516,002.86      $ 42,605.10  

05/01/2022

     06/01/2022      $ 24,473,397.76      $ 39,742.42  

06/01/2022

     07/01/2022      $ 24,433,655.34      $ 42,909.99  

07/01/2022

     08/01/2022      $ 24,390,745.35      $ 40,058.64  

08/01/2022

     09/01/2022      $ 24,350,686.71      $ 40,211.90  

09/01/2022

     10/01/2022      $ 24,310,474.81      $ 43,366.07  

10/01/2022

     11/01/2022      $ 24,267,108.74      $ 24,267,108.74  



--------------------------------------------------------------------------------

SCHEDULE VI

PIP WORK

NONE